Exhibit 10.1

 

--------------------------------------------------------------------------------

QUALITY DISTRIBUTION, LLC

and

QD CAPITAL CORPORATION

as Issuers,

the GUARANTORS named herein

and

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Trustee

 

--------------------------------------------------------------------------------

INDENTURE

 

--------------------------------------------------------------------------------

Dated as of December 18, 2007

Senior Floating Rate Notes due 2012, Series B

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section    Indenture Section 310(a)(1)    7.10       (a)(2)    7.10
      (a)(3)    N.A.       (a)(4)    N.A.       (a)(5)    7.8; 7.10       (b)   
7.8; 7.10; 11.2       (c)    N.A. 311(a)    7.11       (b)    7.11       (c)   
N.A. 312(a)    2.5       (b)    11.3       (c)    11.3 313(a)    7.6
      (b)(1)    7.6       (b)(2)    7.6       (c)    7.6; 11.2       (d)    7.6
314(a)    4.8; 4.10       (b)    N.A.       (c)(1)    7.2; 11.4; 11.5
      (c)(2)    7.2; 11.4; 11.5       (c)(3)    N.A.       (d)    N.A.       (e)
   11.5       (f)    N.A. 315(a)    7.1(b)       (b)    7.5       (c)    7.1
      (d)    6.5; 7.1(c)       (e)    6.11 316(a)(last sentence)    2.9
      (a)(1)(A)    6.5       (a)(1)(B)    6.4       (a)(2)    N.A.       (b)   
6.7       (c)    9.5 317(a)(1)    6.8       (a)(2)    6.9       (b)    2.4
318(a)    11.1       (c)    11.1

N.A. means Not Applicable.

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of this Indenture.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

  

Section 1.01.   Definitions

   1

Section 1.02.   Incorporation by Reference of TIA

   37

Section 1.03.   Rules of Construction

   38 ARTICLE 2    THE SECURITIES   

Section 2.01.   Form and Dating

   38

Section 2.02.   Execution and Authentication

   40

Section 2.03.   Registrar, Paying Agent and Calculation Agent

   41

Section 2.04.   Paying Agent To Hold Assets in Trust

   41

Section 2.05.   Holder Lists

   42

Section 2.06.   Transfer and Exchange

   42

Section 2.07.   Replacement Securities

   44

Section 2.08.   Outstanding Securities

   44

Section 2.09.   Treasury Securities

   45

Section 2.10.   Temporary Securities

   45

Section 2.11.   Cancellation

   45

Section 2.12.   Defaulted Interest

   45

Section 2.13.   CUSIP and ISIN Numbers

   46

Section 2.14.   Restrictive Legends

   46

Section 2.15.   Book-entry Provisions for Global Security

   48

Section 2.16.   Special Transfer Provisions

   50 ARTICLE 3    REDEMPTION   

Section 3.01.   Notices To Trustee

   52

Section 3.02.   Selection of Securities To Be Redeemed

   53

Section 3.03.   Notice of Redemption

   53

Section 3.04.   Effect of Notice of Redemption

   54

Section 3.05.   Deposit of Redemption Price

   54

Section 3.06.   Securities Redeemed In Part

   55 ARTICLE 4    COVENANTS   

Section 4.01.   Payment of Securities

   55

 

i



--------------------------------------------------------------------------------

Section 4.02.   Maintenance of Office or Agency

   55

Section 4.03.   Limitation on Restricted Payments

   56

Section 4.04.   Limitation on Incurrence of Additional Indebtedness

   62

Section 4.05.   Corporate Existence

   63

Section 4.06.   Payment of Taxes and Other Claims

   63

Section 4.07.   Maintenance of Properties and Insurance

   63

Section 4.08.   Compliance Certificate; Notice of Default

   64

Section 4.09.   Compliance with Laws

   65

Section 4.10.   Reports to Holders

   65

Section 4.11.   Waiver of Stay, Extension or Usury Laws

   66

Section 4.12.   Limitations on Transactions with Affiliates

   66

Section 4.13.   Limitations on Dividend and Other Payment Restrictions Affecting
Subsidiaries

   68

Section 4.14.   Limitation on Issuances of Guarantees By Restricted Subsidiaries

   70

Section 4.15.   Limitations on Liens

   70

Section 4.16.   Change of Control

   72

Section 4.17.   Limitation on Asset Sales

   74

Section 4.18.   Future Guarantors

   79 ARTICLE 5    SUCCESSOR CORPORATION   

Section 5.01.   Merger, Consolidation and Sales of Assets

   79

Section 5.02.   Successor Corporation Substituted

   82 ARTICLE 6    DEFAULT AND REMEDIES   

Section 6.01.   Events of Default

   82

Section 6.02.   Acceleration

   84

Section 6.03.   Other Remedies

   85

Section 6.04.   Waiver of Past Defaults

   85

Section 6.05.   Control By Majority

   85

Section 6.06.   Limitation on Suits

   85

Section 6.07.   Rights of Holders To Receive Payment

   86

Section 6.08.   Collection Suit By Trustee

   86

Section 6.09.   Trustee May File Proofs of Claim

   86

Section 6.10.   Priorities

   87

Section 6.11.   Undertaking For Costs

   87

Section 6.12.   Restoration of Rights and Remedies

   88

Section 6.13.   Rights and Remedies Cumulative

   88

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    TRUSTEE   

Section 7.01.   Duties of Trustee

   88

Section 7.02.   Rights of Trustee

   90

Section 7.03.   Individual Rights of Trustee

   91

Section 7.04.   Trustee’s Disclaimer

   91

Section 7.05.   Notice of Default

   91

Section 7.06.   Reports by Trustee to Holders

   92

Section 7.07.   Compensation and Indemnity

   92

Section 7.08.   Replacement of Trustee

   93

Section 7.09.   Successor Trustee by Merger, Etc.

   94

Section 7.10.   Eligibility; Disqualification

   94

Section 7.11.   Preferential Collection of Claims Against the Issuers

   95 ARTICLE 8    DISCHARGE OF INDENTURE; DEFEASANCE   

Section 8.01.   Termination of the Issuers’ Obligation

   95

Section 8.02.   Legal Defeasance and Covenant Defeasance

   96

Section 8.03.   Conditions To Legal Defeasance or Covenant Defeasance

   97

Section 8.04.   Application of Trust Money

   99

Section 8.05.   Repayment To the Issuers

   100

Section 8.06.   Reinstatement

   100 ARTICLE 9    AMENDMENTS, SUPPLEMENTS AND WAIVERS   

Section 9.01.   Without Consent of Holders

   100

Section 9.02.   With Consent of Holders

   101

Section 9.03.   Compliance with TIA

   103

Section 9.04.   Revocation and Effect of Consents

   103

Section 9.05.   Notation on or Exchange of Securities

   104

Section 9.06.   Trustee To Sign Amendments, Etc.

   104 ARTICLE 10    GUARANTEE OF SECURITIES   

Section 10.01.   Unconditional Guarantee

   104

Section 10.02.   Limitations on Guarantees

   106

Section 10.03.   Execution and Delivery of Guarantee

   106

Section 10.04.   Release of a Guarantor

   107

Section 10.05.   Waiver of Subrogation

   108

Section 10.06.   Immediate Payment

   108

Section 10.07.   No Setoff

   108

Section 10.08.   Obligations Absolute

   108

 

iii



--------------------------------------------------------------------------------

Section 10.09.   Obligations Continuing

   109

Section 10.10.   Obligations Not Reduced

   109

Section 10.11.   Obligations Reinstated

   109

Section 10.12.   Obligations Not Affected

   110

Section 10.13.   Waiver

   111

Section 10.14.   No Obligation to Take Action Against the Issuers

   111

Section 10.15.   Dealing With the Issuers and Others

   111

Section 10.16.   Default and Enforcement

   112

Section 10.17.   Amendment, Etc.

   112

Section 10.18.   Acknowledgment

   112

Section 10.19.   Costs and Expenses

   112

Section 10.20.   No Merger or Waiver; Cumulative Remedies

   113

Section 10.21.   Survival of Obligations

   113

Section 10.22.   Guarantee in Addition to Other Obligations

   113

Section 10.23.   Severability

   113

Section 10.24.   Successors and Assigns

   113 ARTICLE 11    MISCELLANEOUS   

Section 11.01.   TIA Controls

   114

Section 11.02.   Notices

   114

Section 11.03.   Communications by Holders with Other Holders

   115

Section 11.04.   Certificate and Opinion as to Conditions Precedent

   115

Section 11.05.   Statements Required in Certificate or Opinion

   115

Section 11.06.   Rules by Trustee, Paying Agent, Registrar

   116

Section 11.07.   Legal Holidays

   116

Section 11.08.   Governing Law

   116

Section 11.09.   No Adverse Interpretation of Other Agreements

   116

Section 11.10.   No Recourse Against Others

   116

Section 11.11.   Successors

   117

Section 11.12.   Duplicate Originals

   117

Section 11.13.   Severability

   117

Exhibit A — Form of Initial Note

Exhibit B — Form of Exchange Note

Exhibit C — Form of Certificate for Transfers Pursuant to Regulation S

Exhibit D — Form of Guarantee

Note: This Table of Contents shall not, for any purpose, be deemed to be part of
this Indenture.

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of December 18, 2007 among QUALITY DISTRIBUTION, LLC, a
Delaware limited liability company (the “Company”), and QD CAPITAL CORPORATION,
a Delaware corporation (“QD Capital”, and together with the Company, the
“Issuers”), the Guarantors (as defined herein) and THE BANK OF NEW YORK TRUST
COMPANY, N.A., as trustee (the “Trustee”).

The Issuers have duly authorized the creation of an issue of Senior Floating
Rate Notes due 2012, Series B and, when and if issued as provided in the
Registration Rights Agreement in an Exchange Offer, Senior Floating Rate Notes
due 2012, Series B registered under the Securities Act of 1933, as amended, and,
to provide therefor, the Issuers have duly authorized the execution and delivery
of this Indenture. All things necessary to make the Securities, when duly issued
and executed by the Issuers and authenticated and delivered hereunder, the valid
and binding obligations of the Issuers and to make this Indenture a valid and
binding agreement of the Issuers have been done.

This Indenture is subject to, and shall be governed by, the mandatory provisions
of the Trust Indenture Act of 1939 (the “TIA”), as amended, that are required to
be a part of and to govern indentures qualified under the Trust Indenture Act of
1939, as amended.

Each party hereto agrees as follows for the benefit of each other party and for
the equal and ratable benefit of the Holders of the Securities:

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01. Definitions.

“Acceleration Notice” has the meaning set forth in Section 6.02.

“Acquired Indebtedness” means, with respect to any specified Person,
Indebtedness of such Person or any of its Subsidiaries

(1) existing at the time such Person becomes a Restricted Subsidiary of the
Company or at the time it merges or consolidates with the Company or any of its
Restricted Subsidiaries or

(2) assumed in connection with the acquisition of assets from such Person in
each case, not incurred by such Person in connection with, or in contemplation
of, such Person becoming a Restricted Subsidiary of the Company or such
acquisition, merger or consolidation.

“Affiliate” of any specified Person means any other Person who directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such specified Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“controlled” shall have correlative meanings.

 

1



--------------------------------------------------------------------------------

“Affiliate Transaction” has the meaning set forth in Section 4.12(a).

“Agent” means any Registrar, Paying Agent or co-Registrar.

“Agent Members” has the meaning set forth in Section 2.15(a).

“Apollo” means Apollo Management, L.P. and its Affiliates.

“Asset Acquisition” means:

(1) an Investment by the Company or any of its Restricted Subsidiaries in any
other Person pursuant to which such Person shall become a Restricted Subsidiary
of the Company or any Restricted Subsidiary of the Company, or shall be merged
with or into or consolidated with the Company or any Restricted Subsidiary of
the Company; or

(2) the acquisition by the Company or any of its Restricted Subsidiaries of the
assets of any Person (other than a Restricted Subsidiary of the Company) which
constitute all or substantially all of the assets of such Person or comprise any
division or line of business of such Person or any other properties or assets of
such Person other than in the ordinary course of business.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Company or any of its
Restricted Subsidiaries, including any Sale and Leaseback Transaction, to any
Person other than the Company or a Wholly Owned Restricted Subsidiary of the
Company of (a) any Capital Stock of any Restricted Subsidiary of the Company
(other than directors’ qualifying shares); or (b) any other property or assets
of the Company or any Restricted Subsidiary of the Company other than in the
ordinary course of business.

 

2



--------------------------------------------------------------------------------

Notwithstanding the preceding, the following items shall not be deemed Asset
Sales:

(1) a transaction or series of related transactions for which the Company or its
Restricted Subsidiaries receive aggregate consideration of less than $2.0
million;

(2) the sale or exchange of equipment in connection with the purchase or other
acquisition of other equipment, in each case used in the Company’s business and
that of the Company’s Restricted Subsidiaries;

(3) the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Company as permitted under Section 5.01;

(4) disposals of tractors and trailers in connection with the reinvestment in or
the replacement of its fleet and disposals of equipment in connection with the
reinvestment in or the replacement of its equipment and disposals of worn-out or
obsolete equipment, in each case in the ordinary course of business of the
Company or the Company’s Restricted Subsidiaries;

(5) the sale or transfer of accounts receivable pursuant to a Qualified
Receivables Transaction;

(6) sales or grants of licenses to use the Company’s or any of its Restricted
Subsidiaries’ patents, trade secrets, know-how and technology to the extent that
such license does not prohibit the licensor from using the patent, trade secret,
know-how or technology;

(7) the disposition of any Capital Stock or other ownership interest in or
assets or property of an Unrestricted Subsidiary;

(8) any Restricted Payment permitted under Section 4.03 or that constitutes a
Permitted Investment; and

(9) one or more Sale and Leaseback Transactions for which the Company or any
Restricted Subsidiary of the Company receives aggregate consideration of less
than $15.0 million.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal, state or
foreign law for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition, regardless of when such right may be exercised.

 

3



--------------------------------------------------------------------------------

“Board of Directors” of any Person means the board of directors, board of
managers or equivalent governing board of such Person or any duly authorized
committee thereof.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of any Person to have been duly adopted by the Board of
Directors of such Person and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the City of New York are required or authorized by
law or other governmental action to be closed.

“Calculation Agent” has the meaning given to such term in paragraph 1 of the
Securities.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability of a Person under a capital lease that
would at that time be required to be capitalized on a balance sheet in
accordance with GAAP, with the stated maturity being the date of the last
payment of rent or any other amount due under such lease prior to the first date
upon which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

(1) in the case of a corporation, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents (however
designated and whether or not voting) of corporate stock including each class of
Common Stock and Preferred Stock of such corporation or options to purchase the
same; and

(2) with respect to any other Person, any and all partnership, membership,
limited liability company interests or other equity interests of such Person.

“Cash Equivalents” means:

(1) U.S. dollars and, in the case of any of the Company’s Foreign Restricted
Subsidiaries, Canadian dollars, Mexican pesos and such other local currencies
held by them from time to time in the ordinary course of business;

(2) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States or Canada or issued by any agency of those countries and
backed by the full faith and credit of the respective country, in each case
maturing within one year from the date of acquisition thereof;

 

4



--------------------------------------------------------------------------------

(3) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality maturing within one year from the date of acquisition and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Ratings Services (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”) or, if Moody’s and S&P cease to exist, any other nationally
recognized statistical rating organization designated by the Company’s Board of
Directors;

(4) commercial paper maturing no more than one year from the date it is created
and, at the time of acquisition, having a rating of at least A-1 from S&P or at
least P-1 from Moody’s or, if Moody’s and S&P cease to exist, the equivalent
from any other nationally recognized statistical rating organization designated
by the Company’s Board of Directors;

(5) time deposits, certificates of deposit or bankers’ acceptances maturing
within one year from the date of acquisition issued by any bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia or any foreign jurisdiction having at the date of acquisition combined
capital and surplus of at least $250.0 million;

(6) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clause (2) above entered into
with any bank meeting the qualifications specified in clause (5) above;

(7) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (2) through (6) above;
and

(8) overnight deposits and demand deposit accounts (in the respective local
currencies) maintained in the ordinary course of business.

“Change of Control” means the occurrence of one or more of the following:

(1) any sale, lease, exchange, conveyance, disposition or other transfer, in one
transaction or a series of related transactions, of all or substantially all of
the Company’s assets to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”), together with any Affiliates
thereof (whether or not otherwise in compliance with the provisions of this
Indenture), other than to the Permitted Holders;

(2) any approval, adoption or initiation of a plan or proposal for the Company’s
or QD Capital’s liquidation or dissolution;

 

5



--------------------------------------------------------------------------------

(3) any Person or Group, together with any Affiliates thereof, other than the
Permitted Holders, shall become the Beneficial Owner or owner of record, by way
of merger, consolidation or other business combinations or by purchase in one
transaction or a series of related transactions, of shares representing more
than 50% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company or QD Inc.; or

(4) any Person or Group, together with any Affiliates or Related Persons
thereof, other than Permitted Holders, shall succeed in having a sufficient
number of its nominees elected to the Board of Directors of the Company or QD
Inc. such that such nominees, when added to any existing director remaining on
the Board of Directors of the Company or QD Inc. after such election who was a
nominee of or is an Affiliate or Related Person of such Person or Group, will
constitute a majority of the Board of Directors of the Company or QD Inc.

“Change of Control Date” has the meaning set forth in Section 4.16(c).

“Change of Control Offer” has the meaning set forth in Section 4.16(a).

“Change of Control Payment Date” has the meaning set forth in Section 4.16(a).

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, with respect to the Commission’s
duties under the TIA, if at any time after the execution of this instrument such
Commission is not existing and performing the duties now assigned to it under
the TIA, then the body performing such duties at such time.

“Commodity Agreement” means any commodity futures contract, commodity option or
other similar agreement or arrangement entered into by the Company or any of its
Restricted Subsidiaries designed to protect the Company or any of its Restricted
Subsidiaries against fluctuations in the price of the commodities at the time
used in the ordinary course of the Company’s business or the business of any of
its Restricted Subsidiaries.

“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of, such Person’s common stock, whether outstanding
on January 28, 2005 or issued thereafter, including all series and classes of
such common stock.

“Company” means the party named as such in this Indenture until a successor
replaces it pursuant to this Indenture and thereafter shall mean such successor
Person.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of:

(1) Consolidated Net Income;

(2) to the extent Consolidated Net Income has been reduced by the following,

(a) all income taxes of such Person and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses),

(b) Consolidated Interest Expense, and

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period; and

(3) fees and expenses related to, or paid or being paid concurrently with the
consummation of, the initial public offering of shares of QD Inc.’s common
stock, the offering of the 9% Senior Subordinated Notes due 2010 by Quality
Distribution, LLC and QD Capital and related transactions and the Transactions
and fees and expenses related to similar financing transactions that occurred
prior to January 28, 2005, whether or not consummated,

in the case of clauses (1), (2)(a), (2)(b) and (2)(c), as determined on a
consolidated basis for such Person and its Restricted Subsidiaries in accordance
with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters for which financial statements are available (the “Four Quarter
Period”) ending on or prior to the date of the transaction giving rise to the
need to calculate the Consolidated Fixed Charge Coverage Ratio (the “Transaction
Date”) to Consolidated Fixed Charges of such Person for the Four Quarter Period.
In addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis (consistent with the
provisions below) for the period of such calculation to:

(1) the incurrence or repayment of any Indebtedness of such Person or any of its
Restricted Subsidiaries (and the application of the proceeds thereof) giving
rise to the need to make such calculation and any incurrence or repayment of
other Indebtedness (and the application of the proceeds thereof), other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to working capital facilities, occurring
during

 

7



--------------------------------------------------------------------------------

the Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such incurrence or
repayment, as the case may be (and the application of the proceeds thereof),
occurred on the first day of the Four Quarter Period;

(2) any asset sales or other dispositions or Asset Acquisitions (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA (including any pro forma
expense and cost reductions, adjustments and other operating improvements or
synergies both achieved by such Person during such period and to be achieved by
such Person and with respect to the acquired assets, all as determined in good
faith by a responsible financial or accounting officer) attributable to the
assets which are the subject of the Asset Acquisition or asset sale or other
disposition during the Four Quarter Period) occurring during the Four Quarter
Period or at any time subsequent to the last day of the Four Quarter Period and
on or prior to the Transaction Date, as if such asset sale or other disposition
or Asset Acquisition (including the incurrence, assumption or liability for any
such Acquired Indebtedness) occurred on the first day of the Four Quarter
Period. If such Person or any of its Restricted Subsidiaries directly or
indirectly guarantees Indebtedness of a third Person, the preceding sentence
shall give effect to the incurrence of such guaranteed Indebtedness as if such
Person or any Restricted Subsidiary of such Person had directly incurred or
otherwise assumed such guaranteed Indebtedness; and

(3) all adjustments to net income (or loss) used in connection with the
calculation of Consolidated EBITDA as set forth in the offering circular dated
January 24, 2005 relating to the Issuers’ Senior Floating Rate Notes due 2012,
Series A to the extent such adjustments are not fully reflected in such Four
Quarter Period and continue to be applicable.

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio,”

(1) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date; and

(2) notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations or Currency Agreements, shall be deemed to accrue
at the rate per annum resulting after giving effect to the operation of such
agreements.

 

8



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

(1) Consolidated Interest Expense (excluding amortization or write-off of
deferred financing costs), plus

(2) the product of (x) the amount of all dividend payments on any series of
Preferred Stock of such Person or its Restricted Subsidiaries (other than
dividends paid in Qualified Capital Stock) paid, accrued or scheduled to be paid
or accrued during such period times (y) a fraction, the numerator of which is
one and the denominator of which is one minus the then current effective
consolidated federal, state and local income tax rate of such Person, expressed
as a decimal.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(1) the aggregate of the interest expense of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including, without limitation,

(a) any amortization of debt discount and amortization or write-off of deferred
financing costs (including the amortization of costs relating to interest rate
caps or other similar agreements),

(b) the net costs under Interest Swap Obligations,

(c) all capitalized interest and

(d) the interest portion of any deferred payment obligation; and

(2) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP, minus interest income for such period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP;
provided that there shall be excluded therefrom:

(1) after-tax gains or losses from Asset Sales (without regard to the $2.0
million limitation set forth in the definition thereof) or abandonments or
reserves relating thereto;

 

9



--------------------------------------------------------------------------------

(2) after-tax items which are extraordinary gains or losses or nonrecurring
gains, losses, expenses or income;

(3) the net income (but not loss) of any Restricted Subsidiary of the referent
Person to the extent that the declaration of dividends or similar distributions
by that Restricted Subsidiary of that income is prohibited by contract,
operation of law or otherwise;

(4) the net income of any Person, other than a Restricted Subsidiary of the
referent Person, except to the extent of cash dividends or distributions paid to
the referent Person or to a Restricted Subsidiary of the referent Person by such
Person;

(5) the establishment of accruals and reserves within twelve months after
November 13, 2003 that are required to be so established in accordance with
GAAP;

(6) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);

(7) in the case of a successor to the referent Person by consolidation or merger
or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

(8) the amount of dividends, other distributions or amounts paid by the Company
to QD Inc. in reliance on clause (14) of the second paragraph of Section 4.03;
and

(9) the cumulative effect of a change in accounting principles.

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses
(solely for the purpose of determining compliance with Section 4.03, excluding
any non-cash items for which a future cash payment will be required and for
which an accrual or reserve is required by GAAP to be made) of such Person and
its Restricted Subsidiaries reducing Consolidated Net Income of such Person and
its Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Senior Debt” means, with respect to any Person for any period, the
aggregate principal amount of Indebtedness (other than Indebtedness that is
subordinated in right of payment to the Securities or any Guarantee) of such
Person and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means, with respect to any Person for any
period, the aggregate principal amount of Indebtedness (other than Indebtedness
that is subordinated in right of payment to the Securities or any Guarantee) of
such Person and its Restricted Subsidiaries that is secured by a consensual Lien
on any assets of such Person or any of its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Senior Leverage Ratio” means, with respect to any Person at any
date, the ratio of Consolidated Senior Debt on such date to Consolidated EBITDA
of such Person and its Restricted Subsidiaries during the Four Quarter Period
ending on or prior to the such calculation date, with Consolidated EBITDA being
calculated on the pro forma basis set forth in the definition of “Consolidated
Fixed Charge Coverage Ratio” in this Section 1.01.

“Consolidated Senior Secured Leverage Ratio” means, with respect to any Person
at any date, the ratio of Consolidated Senior Secured Debt on such date to
Consolidated EBITDA of such Person and its Restricted Subsidiaries during the
Four Quarter Period ending on or prior to such calculation date, with
Consolidated EBITDA being calculated on the pro forma basis set forth in the
definition of “Consolidated Fixed Charge Coverage Ratio” in this Section 1.01.

“Convertible Subordinated Notes” means promissory notes issued by QD Inc. to
management of any Person acquired by QD Inc. or any of its Restricted
Subsidiaries after the Issue Date, which promissory notes (i) shall be
convertible into Common Stock of QD Inc. on the terms provided therein and
(ii) shall be subordinated in right of payment to QD Inc.’s Guarantee.

“Corporate Trust Office” means the office of the Trustee at which the corporate
trust business of the Trustee shall, at any particular time, be principally
administered, which office is, at the date of this Indenture, located at c/o The
Bank of New York Trust Company, N.A., Specialized Services Unit, 10161 Centurion
Parkway, Jacksonville, FL 32256, Attention: Christie Leppert.

“Covenant Defeasance” has the meaning set forth in Section 8.02(c).

“Credit Agreement” means the Credit Agreement, dated as of December 18, 2007, as
amended through the Issue Date, by and among the Company, QD Inc., or one or
more of the Company’s Subsidiaries, the lenders party thereto in their
capacities as lenders thereunder and Credit Suisse, Cayman Island Branch, as
administrative agent, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including one or
more credit agreements, loan agreements, indentures or similar agreements
extending the maturity of, refinancing, replacing or otherwise

 

11



--------------------------------------------------------------------------------

restructuring (including increasing the amount of available borrowings
thereunder or adding Restricted Subsidiaries of the Company as additional
borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement or agreements or any successor or replacement agreement or
agreements and whether by the same or any other agent, lender or group of
lenders.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Restricted Subsidiary of the Company against fluctuations in
currency values.

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.

“Default” means an event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Depository” shall mean The Depository Trust Company, New York, New York, or a
successor thereto registered under the Exchange Act or other applicable statute
or regulation.

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or an Asset Sale), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of Control
or an Asset Sale) on or prior to the final maturity date of the Securities;
provided that any class of Capital Stock of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Qualified Capital Stock shall not be deemed Disqualified Capital Stock.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Company
incorporated or otherwise organized or existing under the laws of the United
States, any State or the District of Columbia.

“Equity Offering” means a public or private sale of Qualified Capital Stock
(other than on Form S-8) of the Company or QD Inc. or any other direct or
indirect parent of the Company; provided that with respect to any Equity
Offering by QD Inc. or any such other direct or indirect parent of the Company,
such person contributes the net cash proceeds from such Equity Offering to the
Company.

“Event of Default” has the meaning set forth in Section 6.01.

 

12



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statutes.

“Exchange Notes” means the Senior Floating Rate Notes due 2012, Series B (the
terms of which are identical to the Initial Notes except that the Exchange Notes
shall be registered under the Securities Act, and shall not contain the
restrictive legend on the face of the form of the Initial Notes), to be issued
in exchange for the Initial Notes pursuant to the registered Exchange Offer.

“Exchange Offer” means the registration by the Company under the Securities Act
pursuant to a registration statement of the offer by the Company to each Holder
of the Initial Notes to exchange all the Initial Notes held by such Holder for
the Exchange Notes in an aggregate principal amount equal to the aggregate
principal amount of the Initial Notes held by such Holder, all in accordance
with the terms and conditions of the Registration Rights Agreement.

“Excluded Contribution” means Net Cash Proceeds received by the Company from
(a) contributions to the Company’s common equity capital and (b) the sale of the
Company’s Qualified Capital Stock, in each case designated as Excluded
Contributions pursuant to an Officers’ Certificate executed on the date such
capital contributions are made or the date such Qualified Capital Stock is sold,
as the case may be, which are excluded from the calculation set forth in clause
(c) of the first paragraph of Section 4.03.

“fair market value” means with respect to any asset or property, the price which
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined conclusively by the Company’s Board of Directors acting
reasonably and in good faith and shall be evidenced by a Board Resolution of the
Company’s Board of Directors delivered to the Trustee.

“Foreign Restricted Subsidiary” means any of the Company’s Restricted
Subsidiaries organized in any jurisdiction outside of the United States.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which were in effect as of November 13, 2003.

“Global Security” has the meaning set forth in Section 2.01.

 

13



--------------------------------------------------------------------------------

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any obligation, direct or indirect, contingent or otherwise, of such
Person

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services (unless such purchase arrangements are on
arm’s-length terms and are entered into in the ordinary course of business), to
take-or-pay or to maintain financial statement conditions or otherwise), or

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part).

Notwithstanding the preceding, “guarantee” does not include endorsements for
collection or deposit in the ordinary course of business. The term “guarantee”
used as a verb has a corresponding meaning.

“Guarantee” means the guarantee by each Guarantor of the Issuers’ Obligations
under the Securities and this Indenture.

“Guaranteed Indebtedness” has the meaning set forth in Section 4.14.

“Guarantor” means:

(1) QD Inc.;

(2) each Domestic Restricted Subsidiary on the Issue Date;

(3) each Restricted Subsidiary required to execute and deliver a Guarantee
pursuant to Section 4.14 and Section 4.18; and

(4) each of the Company’s Restricted Subsidiaries that in the future executes
and delivers a supplemental indenture pursuant to which such Restricted
Subsidiary agrees to be bound by the terms of this Indenture as a Guarantor,

provided that any Person constituting a Guarantor as described above shall cease
to constitute a Guarantor when its respective Guarantee is released in
accordance with the terms of this Indenture.

“Holder” or “Securityholder” means the registered holder of any Security.

 

14



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:

(1) all Obligations of such Person for borrowed money;

(2) all Obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all Capitalized Lease Obligations of such Person;

(4) the deferred and unpaid purchase price of property, all conditional sale
obligations and all Obligations under any title retention agreement, but
excluding trade accounts payable and other accrued liabilities arising in the
ordinary course of business;

(5) all Obligations of such Person for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit transaction;

(6) guarantees and other contingent Obligations of such Person in respect of
Indebtedness referred to in clauses (1) through (5) above and clause (8) below;

(7) all Obligations of any other Person of the type referred to in clauses
(1) through (6) which are secured by any Lien on any property or asset of such
Person, the amount of such Obligations being deemed to be the lesser of the fair
market value of such property or asset or the amount of the Obligation so
secured;

(8) all Obligations under Currency Agreements or Commodity Agreements and
Interest Swap Obligations of such Person; and

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

For purposes of this definition of Indebtedness, the “maximum fixed repurchase
price” of any Disqualified Capital Stock which does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Capital Stock as if such Disqualified Capital Stock were purchased on any date
on which Indebtedness shall be required to be determined pursuant to this
Indenture, and if such price is based upon, or measured by, the fair market
value of such Disqualified Capital Stock, such fair market value shall be
determined reasonably and in good faith by the Board of Directors of the Company
of such Disqualified Capital Stock. For purposes of Section 4.14, in determining
the principal amount of any Indebtedness to be incurred by the Company or any
Restricted Subsidiary or which is outstanding at any date, the principal amount
of any Indebtedness which provides that an amount less than the principal amount
thereof shall be due upon any declaration of acceleration shall be the accreted
value thereof at the date of determination.

 

15



--------------------------------------------------------------------------------

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.

“Independent Financial Advisor” means a firm:

(1) which does not have a direct or indirect common equity interest in the
Company; and

(2) which, in the judgment of the Company’s Board of Directors, is otherwise
independent and qualified to perform the task for which it is to be engaged.

“Initial Notes” means the Senior Floating Rate Notes due 2012, Series B of the
Issuers issued on the Issue Date and authenticated and delivered under this
Indenture pursuant to Section 2.12 and any other notes (other than Exchange
Notes) issued after the Issue Date in accordance with clause (iii) of the fourth
paragraph of Section 2.02.

“Interest Payment Date” means the stated maturity of an installment of interest
on the Securities.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit, including a guarantee, or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition by such Person of any Capital Stock, bonds, notes, debentures or
other securities or evidences of Indebtedness issued by, any Person.
“Investment” shall exclude extensions of trade credit by, prepayment of expenses
by, and receivables owing to, the Company and its Restricted Subsidiaries on
commercially reasonable terms in accordance with the Company’s normal trade
practices or those of such Restricted Subsidiary, as the case may be. For
purposes of Section 4.03:

(1) “Investment” shall include and be valued at the fair market value of the net
assets of any Restricted Subsidiary of the Company at the time that such
Restricted Subsidiary is designated an Unrestricted Subsidiary of the Company
and shall exclude the fair market value of the net assets of any Unrestricted
Subsidiary of the Company at the time that such Unrestricted Subsidiary is
designated a Restricted Subsidiary of the Company; and

 

16



--------------------------------------------------------------------------------

(2) the amount of any Investment shall be the original cost of such Investment
plus the cost of all additional Investments by the Company or any of its
Restricted Subsidiaries, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment,
reduced by the payment of dividends or distributions in connection with such
Investment or any other amounts received in respect of such Investment; provided
that no such payment of dividends or distributions or receipt of any such other
amounts shall reduce the amount of any Investment if such payment of dividends
or distributions or receipt of any such amounts would be included in
Consolidated Net Income.

If the Company or any Restricted Subsidiary of the Company sells or otherwise
disposes of any Common Stock of any direct or indirect Restricted Subsidiary of
the Company such that, after giving effect to any such sale or disposition, such
Person ceases to be a Restricted Subsidiary of the Company, the Company shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the fair market value of the Common Stock of that Restricted Subsidiary
not sold or disposed of.

“Issue Date” means December 18, 2007, the date of original issuance of the
Initial Notes.

“Issuers” means the Company and QD Capital.

“Legal Defeasance” has the meaning set forth in Section 8.02(b).

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind, including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest.

“Maturity Date” means January 15, 2012.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, the proceeds in
the form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Company or any of its Restricted Subsidiaries from such Asset Sale net of:

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);

 

17



--------------------------------------------------------------------------------

(2) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

(3) any repayment of Indebtedness that is required to be repaid in connection
with such Asset Sale;

(4) appropriate amounts to be provided by the Company or any Restricted
Subsidiary of the Company, as the case may be, as a reserve, in accordance with
GAAP, against any liabilities associated with such Asset Sale and retained by
the Company or such Restricted Subsidiary, as the case may be, after such Asset
Sale, including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale; and

(5) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries or joint ventures as a result of
such Asset Sale;

and (b) with respect to any issuance or sale of Capital Stock, the cash proceeds
of such issuance or sale, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ or initial purchasers’ fees, discounts or
commissions and brokerage, consultant and other fees and expenses actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“Net Proceeds Offer” has the meaning set forth in Section 4.17.

“Net Proceeds Offer Amount” has the meaning set forth in Section 4.17.

“Net Proceeds Offer Payment Date” has the meaning set forth in Section 4.17.

“Net Proceeds Offer Trigger Date” has the meaning set forth in Section 4.17.

“New Domestic Restricted Subsidiary” has the meaning set forth in Section 4.18.

“Non-U.S. Person” means a person who is not a “U.S. Person” (as defined in
Regulation S).

 

18



--------------------------------------------------------------------------------

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Indebtedness (including any interest
accruing subsequent to the filing of a petition of bankruptcy at that rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable law).

“Offering Circular” means the Offering Circular dated December 13, 2007 relating
to the offering of the Initial Notes.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, any Vice President, the Chief Financial
Officer, the Controller, the Treasurer or the Secretary of such Person.

“Officers’ Certificate” means a certificate signed by two Officers an Issuer or
of any Guarantor, as applicable, except that an authentication order pursuant to
Section 2.02 may be signed by only one such Officer.

“Offshore Global Securities” has the meaning provided in Section 2.01.

“Offshore Physical Securities” has the meaning provided in Section 2.01.

“Opinion of Counsel” means a written opinion from legal counsel, which opinion
and counsel are reasonably acceptable to the Trustee.

“Option Plan” means (i) the 1998 Stock Option Plan of QD Inc., (ii) the 2003
Stock Option Plan of QD Inc. adopted by QD Inc. on November 13, 2003 with
respect to an aggregate of 2,210,000 shares of QD Inc.’s Common Stock, and
(iii) the Restricted Stock Plan of QD Inc. adopted by QD Inc. on November 13,
2003 with respect to an aggregate of 500,000 shares, in each case as the same
may be amended from time to time in any manner that is not materially adverse to
the holders of the Securities.

“Paying Agent” has the meaning set forth in Section 2.03.

“Permitted Business” means the business of the Company and its Restricted
Subsidiaries as existing on the Issue Date and any other businesses that are the
same, similar or reasonably related, ancillary or complementary thereto and
reasonable extensions thereof.

“Permitted Holders” means Apollo and other Related Parties.

 

19



--------------------------------------------------------------------------------

“Permitted Indebtedness” means, without duplication, each of the following:

(1) Indebtedness under (i) the Senior Floating Rate Notes due 2012, Series A,
and the exchange notes issued in respect thereof and any guarantees thereof, and
(ii) the Securities in an aggregate principal amount not to exceed $50 million
and any Guarantees thereof;

(2) Indebtedness incurred pursuant to the Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed $200.0 million less the
amount of all repayments of term debt and permanent commitment reductions
actually made under the Credit Agreement after January 28, 2005 with Net Cash
Proceeds of Asset Sales applied thereto as required by Section 4.17(iii);
provided that the aggregate principal amount of Indebtedness permitted to be
incurred from time to time under this clause (2) shall be reduced dollar for
dollar by the amount of any Indebtedness then outstanding under clause
(12) below; and provided, further, that any Indebtedness incurred pursuant to
the Credit Agreement on the Issue Date shall be deemed to be incurred under this
clause (2); and provided, further, that the amount of Indebtedness permitted to
be incurred pursuant to the Credit Agreement in accordance with this clause
(2) shall be in addition to any Indebtedness to be incurred pursuant to the
Credit Agreement in reliance on and in accordance with clauses (10) and
(16) below;

(3) other Indebtedness of the Company and its Restricted Subsidiaries
outstanding on the Issue Date (including, without limitation, the $125 million
aggregate principal amount of 9% Senior Subordinated Notes due 2010 of the
Company and QD Capital and guarantees thereof by the Guarantors) reduced by the
amount of any scheduled amortization payments or mandatory prepayments when
actually paid or permanent reductions therein;

(4) Interest Swap Obligations of the Company covering Indebtedness of the
Company or any of its Restricted Subsidiaries and Interest Swap Obligations of
any Restricted Subsidiary of the Company covering Indebtedness of the Company or
such Restricted Subsidiary; provided, however, that such Interest Swap
Obligations are entered into to protect the Company and/or its Restricted
Subsidiaries from fluctuations in interest rates on Indebtedness incurred in
accordance with this Indenture to the extent the notional principal amount of
such Interest Swap Obligation does not exceed the principal amount of the
Indebtedness to which such Interest Swap Obligation relates;

(5) Indebtedness under Currency Agreements; provided that in the case of
Currency Agreements which relate to Indebtedness, such Currency Agreements do
not increase the Indebtedness of the Company and its Restricted Subsidiaries
outstanding other than as a result of fluctuations in foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;

 

20



--------------------------------------------------------------------------------

(6) Indebtedness of a Restricted Subsidiary of the Company to the Company or to
a Restricted Subsidiary of the Company for so long as such Indebtedness is held
by the Company, a Restricted Subsidiary of the Company or the lenders or
collateral agent under the Credit Agreement, in each case subject to no Lien
held by a Person other than the Company, a Restricted Subsidiary of the Company
or the lenders or collateral agent under the Credit Agreement; provided that if
as of any date any Person other than the Company, a Restricted Subsidiary of the
Company or the lenders or collateral agent under the Credit Agreement owns or
holds any such Indebtedness or holds a Lien in respect of such Indebtedness,
such date shall be deemed the incurrence of Indebtedness not constituting
Permitted Indebtedness under this clause (6) by the issuer of such Indebtedness;

(7) Indebtedness of the Company to a Restricted Subsidiary of the Company for so
long as such Indebtedness is held by a Restricted Subsidiary of the Company or
the lenders or the collateral agent under the Credit Agreement and is subject to
no Lien other than a Lien in favor of the lenders or collateral agent under the
Credit Agreement; provided that (a) any Indebtedness of the Company to any
Restricted Subsidiary of the Company is unsecured and subordinated, pursuant to
a written agreement, to the Company’s obligations under this Indenture and the
Securities and (b) if as of any date any Person other than a Restricted
Subsidiary of the Company owns or holds any such Indebtedness or any Person
holds a Lien other than a Lien in favor of the lenders or collateral agent under
the Credit Agreement in respect of such Indebtedness, such date shall be deemed
the incurrence of Indebtedness not constituting Permitted Indebtedness under
this clause (7) by the Company;

(8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within two Business Days of incurrence;

(9) Indebtedness of the Company or any of its Restricted Subsidiaries in respect
of performance bonds, bankers’ acceptances, workers’ compensation claims, surety
or appeal bonds, payment obligations in connection with self-insurance or
similar obligations, and bank overdrafts (and letters of credit in respect
thereof);

(10) Indebtedness represented by Capitalized Lease Obligations, Purchase Money
Indebtedness or Acquired Indebtedness of the Company and its Restricted
Subsidiaries not to exceed $20.0 million in the aggregate at any one time
outstanding; provided that all or a portion of the $20.0 million permitted to be
incurred under this clause (10) may, at the option of the Company, be incurred
under the Credit Agreement or pursuant to clause (16) below (in addition to the
amount set forth therein) instead of pursuant to Capitalized Lease Obligations,
Purchase Money Indebtedness or Acquired Indebtedness;

 

21



--------------------------------------------------------------------------------

(11) Indebtedness arising from agreements of the Company or a Restricted
Subsidiary of the Company providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees by the Company or a Restricted Subsidiary of the Company of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that:

(a) such Indebtedness is not reflected on the Company’s balance sheet or that of
any Restricted Subsidiary of the Company (contingent obligations referred to in
a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (a)); and

(b) the maximum assumable liability in respect of all such Indebtedness shall at
no time exceed the gross proceeds including the fair market value of non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time they are received as determined in good faith by the Board of Directors of
the Company or that of the Restricted Subsidiary, as applicable, and without
giving effect to any subsequent changes in value) actually received by the
Company and its Restricted Subsidiaries in connection with such disposition;

(12) the incurrence by a Receivables Subsidiary of the Company of Indebtedness
in a Qualified Receivables Transaction that is without recourse (other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction) to the Company or to any Restricted Subsidiary of the Company or
its assets (other than such Receivables Subsidiary and its assets), and is not
guaranteed by any such Person; provided that any outstanding Indebtedness
incurred under this clause (12) shall reduce (for so long as, and to the extent
that, the Indebtedness referred to in this clause (12) remains outstanding) the
aggregate amount of the Indebtedness permitted to be incurred under clause
(2) above to the extent set forth therein;

(13) Indebtedness under Commodity Agreements;

(14) guarantees of Indebtedness (a) of any Restricted Subsidiary of the Company
by the Company and its Restricted Subsidiaries, including agreements of the
Company to keep-well or maintain financial statement conditions of any
Restricted Subsidiary of the Company, and (b) incurred pursuant to the Credit
Agreement or pursuant to clauses (4), (5) and (13) above by any Restricted
Subsidiary of the Company;

 

22



--------------------------------------------------------------------------------

(15) Refinancing Indebtedness;

(16) additional Indebtedness of the Company and its Restricted Subsidiaries in
an aggregate principal amount not to exceed $35.0 million at any one time
outstanding (which amount may, but need not, be incurred in whole or in part
under the Credit Agreement) plus up to an additional amount as contemplated by,
and to the extent not incurred under, clause (10) above;

(17) Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of (x) take-or-pay obligations contained in supply arrangements
entered into in the ordinary course of business and on a basis consistent with
past practice and (y) Indebtedness of the Company incurred in connection with an
insurance program whereby an insurance financing company prepays on behalf of
the Company and its Restricted Subsidiaries insurance premiums on insurance
policies of the Company and its Restricted Subsidiaries and the Company from
time to time makes “premium” payments directly to such insurance financing
company to satisfy their obligations to such insurance financing company;
provided that Indebtedness referred to in this clause (y) does not exceed $16.0
million in the aggregate at any one time outstanding;

(18) Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of the financing of insurance premiums in the ordinary course of
business;

(19) Indebtedness consisting of recourse obligations of the Company and its
Restricted Subsidiaries to financial institutions in connection with Permitted
Program Affiliate Transactions for lease obligations owing to such financial
institutions by Program Affiliates in an aggregate principal amount not to
exceed $10.0 million at any one time outstanding;

(20) Indebtedness, the proceeds of which are irrevocably deposited with the
Trustee upon the incurrence of such Indebtedness for the purpose of defeasing
all of the then outstanding Securities in accordance with the procedures set
forth under Section 8.02; and

(21) (reserved).

For purposes of determining compliance with Section 4.04,

(a) in the event that an item of Indebtedness meets the criteria of more than
one of the categories of Permitted Indebtedness described in clauses (1) through
(21) above or is entitled to be incurred pursuant to the Consolidated Fixed
Charge Coverage Ratio provisions of such Section, the Company shall, in its sole
discretion, classify (or later reclassify) such item of Indebtedness in any
manner that complies with Section 4.04,

 

23



--------------------------------------------------------------------------------

(b) accrual of interest, accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms or in the form of Capital Stock, the payment of
dividends on Disqualified Capital Stock in the form of additional shares of the
same class of Disqualified Capital Stock (or an increase in the aggregate
liquidation preference thereof) and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an incurrence of Indebtedness or an issuance
of Disqualified Capital Stock for purposes of Section 4.04,

(c) guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included,

(d) if obligations in respect of letters of credit are incurred pursuant to the
Credit Agreement and are being treated as incurred pursuant to clause (2) above
and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included,

(e) if such Indebtedness is denominated in a currency other than U.S. dollars,
the U.S. dollar equivalent principal amount thereof will be calculated based on
the relevant currency exchange rates in effect on the date such Indebtedness was
incurred, and

(f) Indebtedness need not be incurred solely by reference to one category of
Permitted Indebtedness or the Consolidated Fixed Charge Coverage Ratio
provisions of Section 4.04 but may be permitted to be incurred in part under any
combination of categories of Permitted Indebtedness and the Consolidated Fixed
Charge Coverage Ratio provisions.

“Permitted Investments” means:

(1) Investments by the Company or any Restricted Subsidiary of the Company in
any Person that is or will become immediately after such Investment a Restricted
Subsidiary of the Company or that will merge or consolidate into the Company or
a Restricted Subsidiary of the Company; provided that such Restricted Subsidiary
of the Company is not restricted from making dividends or similar distributions
by contract, operation of law or otherwise other than as permitted by
Section 4.13;

(2) Investments in the Company by any Restricted Subsidiary of the Company;
provided that any Indebtedness evidencing such Investment is unsecured and
subordinated, pursuant to a written agreement, to the Company’s obligations
under the Securities and this Indenture;

 

24



--------------------------------------------------------------------------------

(3) Investments in cash and Cash Equivalents;

(4) loans and advances to employees and officers of QD Inc., the Company and the
Company’s Restricted Subsidiaries made (a) in the ordinary course of business
for bona fide business purposes not to exceed $5.0 million in the aggregate at
any one time outstanding or (b) to fund purchases of Capital Stock of QD Inc. or
the Company under any stock option plan or similar employment arrangements so
long as no cash is actually advanced by the Company or any of its Restricted
Subsidiaries to such employees and officers to fund such purchases;

(5) Currency Agreements, Commodity Agreements and Interest Swap Obligations
entered into in the ordinary course of the Company’s or its Restricted
Subsidiaries’ businesses and otherwise in compliance with this Indenture;

(6) Investments in securities of trade creditors or customers received:

(a) pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers, or

(b) in settlement of delinquent obligations of, and other disputes with,
customers, suppliers and others, in each case arising in the ordinary course of
business or otherwise in satisfaction of a judgment;

(7) Investments

(a) made by the Company or its Restricted Subsidiaries consisting of
consideration received in connection with an Asset Sale made in compliance with
Section 4.17;

(b) consisting of consideration received by the Company or any of its Restricted
Subsidiaries in connection with a transaction that would be an Asset Sale if it
consisted of aggregate consideration received by the Company or any of its
Restricted Subsidiaries of $2.0 million or more; or

(c) acquired in exchange for, or out of the proceeds of a substantially
concurrent offering of, the Company’s Capital Stock (other than Disqualified
Capital Stock) (which proceeds of any such offering of the Company’s Capital
Stock shall not have been, and shall not be, included in clause (3)(b) of the
first paragraph of Section 4.03;

(8) Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Restricted Subsidiary of the Company or at the time

 

25



--------------------------------------------------------------------------------

such Person merges or consolidates with the Company or any of its Restricted
Subsidiaries, in either case in compliance with this Indenture; provided that
such Investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Company or such merger or consolidation;

(9) Investments in the Securities;

(10) Investments in existence on the Issue Date;

(11) guarantees of Indebtedness to the extent permitted pursuant to
Section 4.04, Section 4.14 and Section 4.18;

(12) additional Investments (including Investments in joint ventures and
Unrestricted Subsidiaries) not to exceed $25.0 million at any one time
outstanding;

(13) the Company and its Restricted Subsidiaries may make loans or advances to,
prepay expenses of, make purchases on behalf of, or otherwise extend credit to
(other than extensions of trade credit which are specifically excluded from the
definition of “Investments”), Program Affiliates so long as such amounts are
used to fund expenses or purchases incurred in the ordinary course of business,
are being made on a basis consistent with past practice and are deducted from
the weekly settlement paid to such Program Affiliates, and

(14) any Investment by the Company or any Restricted Subsidiary of the Company
in a Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Transaction; provided
that any Investment in a Receivables Subsidiary is in the form of a Purchase
Money Note that the Receivables Subsidiary or such other Person is required to
pay as soon as practicable or equity interests.

“Permitted Liens” means the following types of Liens:

(1) Liens for taxes, assessments or governmental charges or claims that are
either (a) not delinquent or (b) being contested in good faith by appropriate
proceedings and as to which the Company or its Restricted Subsidiaries shall
have set aside on their books such reserves, if any, as shall be required in
conformity with

(a) GAAP in the case of a Domestic Restricted Subsidiary, and

(b) generally accepted accounting principles in effect from time to time in the
applicable jurisdiction, in the case of a Foreign Restricted Subsidiary;

 

26



--------------------------------------------------------------------------------

(2) statutory and common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen, customs and revenue
authorities and other Liens imposed by law incurred in the ordinary course of
business for sums not yet delinquent or being contested in good faith, if such
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made in respect thereof;

(3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(4) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;

(5) licenses, sublicenses, leases, subleases, easements, rights-of-way, zoning
restrictions and other similar charges or encumbrances in respect of property
not interfering in any material respect with the ordinary conduct of the
business of the Company and its Restricted Subsidiaries, taken as a whole;

(6) any interest or title of a lessor under any Capitalized Lease Obligation or
operating lease; provided that such Liens do not extend to any property or asset
which is not leased property subject to such Capitalized Lease Obligation or
operating lease;

(7) Liens securing Indebtedness permitted pursuant to clause (10) of the
definition of “Permitted Indebtedness”; provided, however, that in the case of
Purchase Money Indebtedness (a) the Indebtedness shall not exceed the cost of
such property or assets and shall not be secured by any property or assets of
the Company or any Restricted Subsidiary of the Company other than the property
and assets so acquired or constructed and any improvements thereon and (b) the
Lien securing such Indebtedness shall be created within 180 days of such
acquisition or construction or, in the case of a refinancing of any Purchase
Money Indebtedness, within 180 days of such refinancing;

(8) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
similar credit transactions issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

27



--------------------------------------------------------------------------------

(9) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

(10) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Company or
any of its Restricted Subsidiaries, including rights of offset and set-off;

(11) Liens securing Interest Swap Obligations so long as the Interest Swap
Obligations relate to Indebtedness that is otherwise permitted under this
Indenture;

(12) Liens in the ordinary course of business not exceeding $5.0 million at any
one time outstanding that (a) are not incurred in connection with borrowing
money and (b) do not materially detract from the value of the property or
materially impair its use;

(13) Liens by reason of judgment or decree not otherwise resulting in an Event
of Default;

(14) Liens securing Indebtedness permitted to be incurred pursuant to clauses
(12) and (16) of the definition of “Permitted Indebtedness”;

(15) Liens securing Indebtedness under Currency Agreements and Commodity
Agreements permitted under this Indenture;

(16) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with importation of goods;

(17) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

(18) Liens securing Acquired Indebtedness incurred in accordance with
Section 4.04 (including, without limitation, clause (10) of the definition of
“Permitted Indebtedness”); provided that:

(a) such Liens secured such Acquired Indebtedness at the time of and prior to
the incurrence of such Acquired Indebtedness by the Company or a Restricted
Subsidiary of the Company and were not granted in connection with, or in
anticipation of, the incurrence of such Acquired Indebtedness by the Company or
a Restricted Subsidiary of the Company; and

 

28



--------------------------------------------------------------------------------

(b) such Liens do not extend to or cover any property or assets of the Company
or of any of its Restricted Subsidiaries other than the property or assets that
secured the Acquired Indebtedness prior to the time such Indebtedness became
Acquired Indebtedness of the Company or a Restricted Subsidiary of the Company
and are no more favorable to the lienholders than those securing the Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the
Company or a Restricted Subsidiary of the Company;

(19) Liens securing insurance premium financing arrangements; provided that such
Lien is limited to the applicable insurance contracts;

(20) Liens securing Indebtedness incurred under clause (20) of the definition of
“Permitted Indebtedness”; provided that such Liens do not extend to or cover any
of the cash or Cash Equivalents that have been deposited with the Trustee
pursuant to Section 8.02; and

(21) Liens on Receivables and Related Assets to reflect sales of receivables
pursuant to a Qualified Receivables Transaction.

“Permitted Program Affiliate Transactions” shall mean a transaction or series of
transactions effected in the ordinary course of business of the Company or any
of its Restricted Subsidiaries and consistent with the past practices of the
Company and its Restricted Subsidiaries pursuant to which (a) (i) the Company
and/or one or more of its Restricted Subsidiaries lease equipment from a third
party financial institution, (ii) transfer the lease (and the equipment subject
thereto) to a Program Affiliate and (iii) guarantee a portion of the lease
payments owing by such Program Affiliate to such financial institution and/or
agree to assume from the Program Affiliate the lease initially so transferred to
it upon the failure of such Program Affiliate to make the lease payments owing
by it thereunder to such financial institution, (b) (i) the Company and/or one
or more of its Restricted Subsidiaries lease equipment from a third party
financial institution, (ii) sublease such equipment to a Program Affiliate,
(iii) transfer the account receivable related to the sublease (together with all
collateral rights to the equipment that is the subject of the sublease) to a
third party financial institution and (iv) guarantee the sublease payments owing
by the Program Affiliate to such financial institution, (c) (i) the Company
and/or one or more of its Restricted Subsidiaries lease equipment to a Program
Affiliate, (ii) transfer the account receivable related to such lease (together
with all the collateral rights to the equipment that is the subject of the
lease) to a third party financial institution and (iii) guarantee the lease
payments owing by the Program Affiliate to such financial institution or
(d) (i) the Company and/or one or more of its Restricted Subsidiaries lease
equipment to a

 

29



--------------------------------------------------------------------------------

Program Affiliate, (ii) transfer the lease (and the related account receivable
and the equipment that is the subject of the lease) to a third party financial
institution and (iii) guarantee the lease payments owing by the Program
Affiliate to such financial institution and/or agree to assume such equipment
lease from such Program Affiliate upon the failure of such Program Affiliate to
make the lease payments owing by it thereunder to such financial institution.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof or any other entity.

“Physical Securities” has the meaning provided in Section 2.01. Physical
Securities are sometimes referred to herein as certificated Securities.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Private Placement Legend” means the legend initially set forth on the Initial
Notes in the form set forth in the first paragraph of Section 2.14.

“Program Affiliates” shall mean each of the independently-owned entities that
operate under the name of the Company or any of its Restricted Subsidiaries
pursuant to an exclusive agreement with the Company or such Restricted
Subsidiary.

“Purchase Money Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries incurred in the normal course of business for the
purpose of financing all or any part of the purchase price, or the cost of
installation, construction or improvement, of property or equipment or other
related assets and any Refinancing thereof.

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Company or any
Subsidiary of the Company in connection with a Qualified Receivables Transaction
to a Receivables Subsidiary, which note is intended to be repaid from cash
available to the Receivables Subsidiary, other than amounts required to be
established as reserves, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts paid in
connection with the purchase of newly generated receivables.

“QD Capital” means QD Capital Corporation, a Delaware corporation and the
Wholly-Owned Restricted Subsidiary of the Company, or any successor Person.

 

30



--------------------------------------------------------------------------------

“QD Inc.” means Quality Distribution, Inc., a Florida corporation and the parent
of the Company, or any successor Person.

“QD Inc. Floating Rate Notes” means the $7.5 million aggregate principal amount
of QD Inc.’s Series B Floating Rate Subordinated Term Securities due 2006
outstanding on January 28, 2005.

“QIB” means any “qualified institutional buyer” (as defined under the Securities
Act).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Restricted
Subsidiaries in which the Company or any of its Restricted Subsidiaries may
sell, convey or otherwise transfer to (1) a Receivables Subsidiary (in the case
of a transfer by the Company or any of its Restricted Subsidiaries) and (2) any
other Person (in the case of a transfer by a Receivables Subsidiary), or may
grant a security interest in, any accounts receivable (whether now existing or
arising in the future) of the Company or any of its Restricted Subsidiaries, and
any related assets, including all collateral securing such accounts receivable,
all contracts and all guarantees or other obligations in respect of such
accounts receivable, proceeds of such accounts receivable and other assets
(including contract rights) which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable.

“Receivables and Related Assets” means any account receivable (whether now
existing or arising thereafter) of the Company or any Restricted Subsidiary of
the Company, and any assets related thereto including all collateral securing
such accounts receivable, all contracts and contract rights and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Company that engages in no activities other than in connection with the
financing of accounts receivable and that is designated by the Company’s Board
of Directors (as provided below) as a Receivables Subsidiary:

(1) no portion of the Indebtedness or any other Obligations (contingent or
otherwise) of which

 

31



--------------------------------------------------------------------------------

(a) is guaranteed by the Company or any Restricted Subsidiary of the Company
(excluding guarantees of Obligations (other than the principal of, and interest
on, Indebtedness) pursuant to representations, warranties, covenants and
indemnities entered into in the ordinary course of business in connection with a
Qualified Receivables Transaction),

(b) is recourse to or obligates the Company or any Restricted Subsidiary of the
Company in any way other than pursuant to representations, warranties, covenants
and indemnities entered into in the ordinary course of business in connection
with a Qualified Receivables Transaction, or

(c) subjects any property or asset of the Company or of any Restricted
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction;

(2) with which neither the Company nor any Restricted Subsidiary of the Company
has any material contract, agreement, arrangement or understanding other than on
terms no less favorable to the Company or such Restricted Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Company, other than fees payable in the ordinary course of business in
connection with servicing accounts receivable; and

(3) with which neither the Company nor any Restricted Subsidiary of the Company
has any obligation to maintain or preserve such Restricted Subsidiary’s
financial condition or cause such Restricted Subsidiary to achieve certain
levels of operating results.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a Board Resolution giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions.

“Record Date” means the applicable record date specified in the Securities.

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption pursuant to this Indenture and the
Securities.

“Redemption Price,” when used with respect to any Security to be redeemed, means
the price fixed for such redemption, payable in immediately available funds,
pursuant to this Indenture and the Securities.

 

32



--------------------------------------------------------------------------------

“Reference Date” has the meaning set forth in Section 4.03(c)(i).

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing by the Company or any
Restricted Subsidiary of the Company of (A) for purposes of clause (15) of the
definition of “Permitted Indebtedness,” Indebtedness incurred or existing in
accordance with Section 4.04 (other than pursuant to clause (2), (4), (5), (6),
(7), (8), (9), (10), (11), (12), (13), (14), (16), (17), (18), (19) or (20) of
the definition of “Permitted Indebtedness” or (B) for any other purpose,
Indebtedness incurred in accordance with Section 4.04, in each case that does
not:

(1) result in an increase in the aggregate principal amount of Indebtedness of
such Person as of the date of such proposed Refinancing (plus the amount of any
premium, accrued interest and defeasance costs required to be paid under the
terms of the instrument governing such Indebtedness and plus the amount of
reasonable fees, expenses, discounts and commissions incurred by the Company in
connection with such Refinancing); or

(2) create Indebtedness which:

(a) if the Indebtedness being Refinanced was incurred pursuant to clause (3) of
the definition of “Permitted Indebtedness,” a Weighted Average Life to Maturity
that is less than the Weighted Average Life to Maturity of the Indebtedness
being Refinanced or a final maturity earlier than the final maturity of the
Indebtedness being Refinanced, or

(b) if the Indebtedness being Refinanced was otherwise incurred in accordance
with the definition of “Permitted Indebtedness” or with Section 4.04, a Weighted
Average Life to Maturity that is less than the Weighted Average Life to Maturity
of the Securities or a final maturity earlier than the final maturity of the
Securities;

provided that (i) if such Indebtedness being Refinanced is solely the Company’s
Indebtedness, then such Refinancing Indebtedness shall be solely the Company’s
Indebtedness, and (ii) if such Indebtedness being Refinanced is subordinate or
junior to the Securities, then such Refinancing Indebtedness shall be
subordinate to the Securities at least to the same extent and in the same manner
as the Indebtedness being Refinanced.

“Registrar” has the meaning set forth in Section 2.03.

 

33



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the Issue Date among the Issuers, the Guarantors named therein and Credit Suisse
Securities (USA) LLC.

“Related Parties” of a specified Person means

(1) if a natural person, (1) any spouse, parent or lineal descendant (including
by adoption) of such Person or (2) the estate of such Person during any period
in which such estate holds Capital Stock of the Company or of QD Inc. for the
benefit of any Person referred to in clause (a)(1) and

(2) if a trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially owning an interest of more than 50% of which consist of such Person
and/or such other Persons referred to in the immediately preceding clause (a).

“Replacement Assets” has the meaning set forth in Section 4.17(iv)(B).

“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture or to whom any corporate trust matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Restricted Payment” has the meaning set forth in Section 4.03.

“Restricted Security” has the meaning assigned to such term in Rule 144(a)(3)
under the Securities Act; provided that the Trustee shall be entitled to request
and conclusively rely on an Opinion of Counsel with respect to whether any
Security constitutes a Restricted Security.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Rule 144A” means Rule 144A under the Securities Act.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Company or a Restricted Subsidiary of the Company of any property, whether
owned by the Company or any Restricted Subsidiary of the Company at the Issue
Date or later acquired, which has been or is to be sold or transferred by the
Company or such Restricted Subsidiary to such Person or to any other Person from
whom funds have been or are to be advanced by such Person on the security of
such property other than:

(a) arrangements between the Company and a Wholly Owned Restricted Subsidiary of
the Company or between Wholly Owned Restricted Subsidiaries of the Company or

 

34



--------------------------------------------------------------------------------

(b) any arrangement whereby the transfer involves fixed or capital assets and is
consummated within 120 days after the date the Company or a Restricted
Subsidiary of the Company acquires or finishes construction of such fixed or
capital assets.

“Securities” means the Initial Notes, the Exchange Notes and any other
Securities issued after the Issue Date in accordance with clause (iii) of the
fourth paragraph of Section 2.02 treated as a single class of securities, as
amended or supplemented from time to time in accordance with the terms hereof,
that are issued pursuant to this Indenture.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.

“Senior Floating Rate Notes due 2012, Series A” means the $85 million aggregate
principal amount of the Company and QD Capital’s Senior Floating Rate Notes due
2012 outstanding on the Issue Date.

“Shareholder Subordinated Note” means an unsecured note issued by QD Inc. (and
not guaranteed or supported in any way by the Company or any of its
Subsidiaries) which is subordinated to QD Inc.’s Guarantee and is used to
finance repurchases by QD Inc. of Capital Stock of QD Inc., which repurchases
are contemplated to be made pursuant to paragraph (4) of Section 4.03.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Regulation S-X under the Securities Act.

“Subsidiary,” with respect to any Person, means:

(1) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person or a Subsidiary of such Person; or

(2) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person or a Subsidiary of such Person.

“Surviving Entity” has the meaning set forth in Section 5.01(a)(i).

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb), as amended, as in effect on the date of the

 

35



--------------------------------------------------------------------------------

execution of this Indenture until such time as this Indenture is qualified under
the TIA, and thereafter as in effect on the date on which this Indenture is
qualified under the TIA, except as otherwise provided in Section 9.03.

“Transaction Date” has the meaning specified in the definition of “Consolidated
Fixed Charge Coverage Ratio.”

“Transactions” means the offering of the Initial Notes on the Issue Date and the
application of the proceeds therefrom to the repayment of Indebtedness under the
credit agreement dated November 13, 2003 and the redemption or repurchase of the
QD Inc. Floating Rate Notes, and the amendment to the credit agreement dated
November 13, 2003 in connection therewith.

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture and thereafter
means such successor.

“Unrestricted Subsidiary” of any Person means (1) any Subsidiary of any Person
(other than, in the case of the Company, QD Capital) that is designated an
Unrestricted Subsidiary by the Board of Directors of such Person in the manner
provided below and (2) any Subsidiary of an Unrestricted Subsidiary. The
Board(s) of Directors may designate any Subsidiary (including any newly acquired
or newly formed Subsidiary) to be an Unrestricted Subsidiary only if such
Subsidiary does not own any Capital Stock of, or own or hold any Lien on any
property of, the Company or any other Subsidiary of the Company that is not a
Subsidiary of the Subsidiary to be so designated; provided that (x) either
(i) the Company certifies to the Trustee in an Officers’ Certificate that such
designation complies with Section 4.03 or (ii) the Subsidiary to be so
designated at the time of designation has total consolidated assets of $1,000 or
less and (y) each Subsidiary to be so designated and each of its Subsidiaries
has not and does not after the time of designation, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
Company’s assets or those of any of its Restricted Subsidiaries (other than the
assets of such Unrestricted Subsidiary). The Board of Directors of the Company
may designate any Unrestricted Subsidiary to be a Restricted Subsidiary only if
(x) immediately after giving effect to such designation, the Company is able to
incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 4.04 and (y) immediately before and
immediately after giving effect to such designation, no Default or Event of
Default shall have occurred and be continuing. Any such designation by the
Boards of Directors of QD Inc. and the Company shall be evidenced to the Trustee
by promptly filing with the Trustee a copy of the Board Resolution giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.

 

36



--------------------------------------------------------------------------------

“U.S. Global Securities” has the meaning provided in Section 2.01.

“U.S. Government Obligations” means direct obligations of, and obligations
guaranteed by, the United States of America for the payment of which the full
faith and credit of the United States of America is pledged and which are not
callable or redeemable at the issuer’s option.

“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing

(1) the then outstanding aggregate principal amount of such Indebtedness into

(2) the sum of the total of the products obtained by multiplying (a) the amount
of each then remaining installment, sinking fund, serial maturity or other
required payment of principal, including payment at final maturity, in respect
thereof, by (b) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date and the making of such payment.

“Wholly Owned Restricted Subsidiary” of any Person means any Restricted
Subsidiary of such Person of which all the outstanding voting securities (other
than in the case of a Foreign Restricted Subsidiary, directors’ qualifying
shares or an immaterial amount of shares required to be owned by other Persons
pursuant to applicable law) are owned by such Person and/or by one or more
Wholly Owned Restricted Subsidiaries of such Person.

Section 1.02. Incorporation by Reference of TIA.

Whenever this Indenture refers to a provision of the TIA, such provision is
incorporated by reference in, and made a part of, this Indenture. The following
TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Securities.

“indenture security holder” means a Holder or a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company, QD Capital, any
Guarantor or any other obligor on the Securities.

 

37



--------------------------------------------------------------------------------

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule and not
otherwise defined herein have the meanings assigned to them therein.

Section 1.03. Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” means including without limitation;

(5) words in the singular include the plural, and words in the plural include
the singular;

(6) provisions apply to successive events and transactions; and

(7) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subdivision.

(8) all ratios and computations based on GAAP contained in this Indenture shall
be computed in accordance with the definition of GAAP set forth in Section 1.01.

(9) all references to Sections or Articles refer to Sections or Articles in this
Indenture unless otherwise indicated.

ARTICLE 2

THE SECURITIES

Section 2.01. Form and Dating.

The Initial Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A and the Exchange Notes and the Trustee’s
certificate of authentication shall be substantially in the form of Exhibit B.
The Securities may have notations, legends or endorsements required by law,
stock exchange rule or usage. The Issuers and the Trustee shall approve the form
of the Securities and any notation, legend or endorsement on them. Each Security
shall be dated the date of its authentication. At the time of issuance, each
Security shall have an executed Guarantee from each of the then existing
Guarantors endorsed thereon substantially in the form of Exhibit D.

 

38



--------------------------------------------------------------------------------

The terms and provisions contained in the Securities, annexed hereto as Exhibits
A and B, and the Guarantees, annexed hereto as Exhibit D, shall constitute, and
are hereby expressly made, a part of this Indenture and, to the extent
applicable, the Issuers, the Guarantors, and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby.

Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more permanent global Securities in registered form,
substantially in the form set forth in Exhibit A (the “U.S. Global Securities”),
deposited with the Trustee, as custodian for the Depository, duly executed by
the Issuers and authenticated by the Trustee as hereinafter provided, and shall
bear the legends set forth in Section 2.14. The aggregate principal amount of
the U.S. Global Securities may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for the Depository,
as hereinafter provided.

Securities issued in exchange for interests in the U.S. Global Securities
pursuant to Section 2.15 may be issued in the form of permanent certificated
Securities in registered form and shall bear the first legend set forth in
Section 2.14.

Securities offered and sold in offshore transactions in reliance on Regulation S
shall be issued in the form of one or more permanent global Securities in
registered form substantially in the form set forth in Exhibit A (the “Offshore
Global Securities”). The aggregate principal amount of the Offshore Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee, as custodian for the Depository, as hereinafter
provided.

Securities issued in exchange for interests in the Offshore Global Securities
pursuant to Section 2.15 may be issued in the form of permanent certificated
Securities in registered form (the “Offshore Physical Securities”) and shall
bear the first legend set forth in Section 2.14. All Securities offered and sold
in reliance on Regulation S shall remain in the form of an Offshore Global
Security until the consummation of the Exchange Offer pursuant to the
Registration Rights Agreement.

The U.S. Global Securities and the Offshore Global Securities are sometimes
referred to herein as the “Global Securities.”

 

39



--------------------------------------------------------------------------------

Section 2.02. Execution and Authentication.

One Officer or an Assistant Secretary, of each of the Issuers (each of whom
shall, in each case, have been duly authorized by all requisite corporate
actions) shall sign the Securities for the Issuers by manual or facsimile
signature.

If an Officer whose signature is on a Security was an Officer at the time of
such execution but no longer holds that office at the time the Trustee
authenticates the Security, the Security shall nevertheless be valid.

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

The Trustee shall authenticate (i) Initial Notes for original issue on the Issue
Date in the aggregate principal amount not to exceed $50,000,000, (ii) pursuant
to the Exchange Offer, Exchange Notes from time to time for issue only in
exchange for a like principal amount of Initial Notes and (iii) subject to
compliance with Section 4.04, additional Securities for original issue after the
Issue Date (such Securities to be substantially in the form of Exhibit A or B,
as the case may be) in an unlimited amount (and if in the form of Exhibit A the
same principal amount of Exchange Notes in exchange therefor upon consummation
of a registered exchange offer), in each case upon written orders of the Issuers
in the form of an Officers’ Certificate, which Officers’ Certificate shall, in
the case of any issuance pursuant to clause (iii) above, certify that such
issuance is in compliance with Section 4.04. In addition, each such Officers’
Certificate shall specify the amount of Securities to be authenticated, the date
on which the Securities are to be authenticated, whether the Securities are to
be Initial Notes, Exchange Notes or Securities issued under clause (iii) of the
preceding sentence and the aggregate principal amount of Securities outstanding
on the date of authentication, and shall further specify the amount of such
Securities to be issued as a Global Security or Physical Securities. Such
Securities shall initially be in the form of one or more Global Securities,
which (i) shall represent, and shall be denominated in an amount equal to the
aggregate principal amount of, the Securities to be issued, (ii) shall be
registered in the name of the Depository for such Global Security or Securities
or its nominee and (iii) shall be delivered by the Trustee to the Depository or
pursuant to the Depository’s instruction. All Securities issued under this
Indenture shall vote and consent together on all matters as one class and no
Securities will have the right to vote or consent as a separate class on any
matter.

The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuers to authenticate the Securities. Unless otherwise provided in the
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with the Issuers and Affiliates of the Issuers.

 

40



--------------------------------------------------------------------------------

The Securities shall be issuable only in registered form without coupons in
denominations of $1,000 and integral multiples thereof.

Section 2.03. Registrar, Paying Agent and Calculation Agent.

The Issuers shall maintain an office or agency in the Borough of Manhattan, The
City of New York, where (a) Securities may be presented or surrendered for
registration of transfer or for exchange (“Registrar”), (b) Securities may be
presented or surrendered for payment (“Paying Agent”) and (c) notices and
demands to or upon the Issuers in respect of the Securities and this Indenture
may be served. The Issuers may also from time to time designate one or more
other offices or agencies where the Securities may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Issuers of their obligation to maintain an office or
agency in the Borough of Manhattan, The City of New York, for such purposes. The
Issuers may act as their own Registrar or Paying Agent except that for the
purposes of Articles Three and Eight and Sections 4.16 and 4.17, neither the
Issuers nor any Affiliate of the Issuers shall act as Paying Agent. Neither the
Company nor any Affiliate of the Company may act as Calculation Agent. The
Registrar shall keep a register of the Securities and of their transfer and
exchange. The Issuers, upon notice to the Trustee, may have one or more
co-Registrars and one or more additional paying agents reasonably acceptable to
the Trustee. The term “Paying Agent” includes any additional paying agent. The
Issuers hereby initially appoints the Trustee as Registrar, Paying Agent and
Calculation Agent until such time as the Trustee has resigned or a successor has
been appointed.

The Issuers shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture, which agreement shall implement the provisions of
this Indenture that relate to such Agent. The Issuers shall notify the Trustee,
in advance, of the name and address of any such Agent. If the Issuers fail to
maintain a Registrar, Paying Agent or Calculation Agent, the Trustee shall act
as such.

Section 2.04. Paying Agent To Hold Assets in Trust.

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that each Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all assets held by the Paying Agent for the payment of principal of,
premium, if any, or interest on, the Securities (whether such assets have been
distributed to it by the Issuers or any other obligor on the Securities), and
shall notify the Trustee of any Default or Event of Default by the Issuers (or

 

41



--------------------------------------------------------------------------------

any other obligor on the Securities) in making any such payment. If either the
Issuers or a Subsidiary acts as Paying Agent, it shall segregate such assets and
hold them as a separate trust fund. The Issuers at any time may require a Paying
Agent to distribute all assets held by it to the Trustee and account for any
assets disbursed and the Trustee may at any time during the continuance of any
payment Default or payment Event of Default, upon written request to a Paying
Agent, require such Paying Agent to distribute all assets held by it to the
Trustee and to account for any assets distributed. Upon distribution to the
Trustee of all assets that shall have been delivered by the Issuers to the
Paying Agent, the Paying Agent shall have no further liability for such assets.

Section 2.05. Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders. If the
Trustee is not the Registrar, the Issuers shall furnish to the Trustee on or
before each Interest Payment Date and at such other times as the Trustee may
request in writing a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Holders, which list may be
conclusively relied upon by the Trustee.

Section 2.06. Transfer and Exchange.

(a) Subject to the provisions of Sections 2.14 and 2.15, when Securities are
presented to the Registrar or a co-Registrar with a request to register the
transfer of such Securities or to exchange such Securities for an equal
principal amount of Securities of other authorized denominations, the Registrar
or co-Registrar shall register the transfer or make the exchange as requested if
its requirements for such transaction are met; provided, however, that the
Securities surrendered for registration of transfer or exchange shall be duly
endorsed or accompanied by a written instrument of transfer in form satisfactory
to the Issuers and the Registrar or co-Registrar, duly executed by the Holder
thereof or his attorney duly authorized in writing. To permit registrations of
transfers and exchanges, the Issuers shall execute and the Trustee shall
authenticate Securities at the Registrar’s or co-Registrar’s request. No service
charge shall be made for any registration of transfer or exchange, but the
Issuers may require payment of a sum sufficient to cover any transfer tax or
similar governmental charge payable in connection therewith (other than any such
transfer taxes or similar governmental charge payable upon exchanges or
transfers pursuant to Section 2.02, 2.10, 3.06, 4.16, 4.17 or 9.06). The
Registrar or co-Registrar shall not be required to register the transfer of or
exchange of any Security (i) during a period beginning at the opening of
business 15 days before the mailing of a notice of redemption of Securities and
ending at the close of business on the day of such mailing, (ii) selected for
redemption in whole or in part pursuant to Article Three, except the unredeemed
portion of any Security being redeemed in part, and (iii) during a

 

42



--------------------------------------------------------------------------------

Change of Control Offer or a Net Proceeds Offer if such Security is tendered
pursuant to such Change of Control Offer or Net Proceeds Offer and not
withdrawn. A Global Security may be transferred, in whole but not in part, in
the manner provided in this Section 2.06(a), only to a nominee of the Depository
for such Global Security, or to the Depository, or a successor Depository for
such Global Security selected or approved by the Issuers, or to a nominee of
such successor Depository.

(b) If at any time the Depository for the Global Security or Securities notifies
the Issuers that it is unwilling or unable to continue as Depository for such
Global Security or Securities or the Issuers become aware that the Depository
has ceased to be a clearing agency registered under the Exchange Act, the
Issuers shall appoint a successor Depository with respect to such Global
Security or Securities. If a successor Depository for such Global Security or
Securities has not been appointed within 90 days after the Issuers receive such
notice or become aware of such ineligibility, the Issuers shall execute, and the
Trustee, upon receipt of an Officers’ Certificate for the authentication and
delivery of Securities, shall authenticate and make available for delivery,
Securities in definitive form, in an aggregate principal amount at maturity
equal to the principal amount at maturity of the Global Security representing
such Securities, in exchange for such Global Security. The Issuers shall
reimburse the Registrar, the Depository and the Trustee for expenses they incur
in documenting such exchanges and issuances of Securities in definitive form.

The Issuers may at any time and in their sole discretion determine that the
Securities shall no longer be represented by such Global Security or Securities.
In such event the Issuers will execute, and the Trustee, upon receipt of a
written order for the authentication and delivery of individual Securities in
exchange in whole or in part for such Global Security or Securities, will
authenticate and make available for delivery individual Securities in definitive
form in an aggregate principal amount equal to the principal amount of such
Global Security or Securities in exchange for such Global Security or
Securities.

In any exchange provided for in any of the preceding two paragraphs, the Issuers
will execute and the Trustee will authenticate and make available for delivery
individual Securities in definitive registered form in authorized denominations.
Upon the exchange of a Global Security for individual Securities, such Global
Security shall be cancelled by the Trustee. Securities issued in exchange for a
Global Security pursuant to this Section 2.06 shall be registered in such names
and in such authorized denominations as the Depository for such Global Security,
pursuant to instructions from its direct or indirect participants or otherwise,
shall instruct the Trustee. The Trustee shall make available for delivery such
Securities to the Persons in whose names such Securities are so registered.

 

43



--------------------------------------------------------------------------------

Neither the Issuers, the Trustee, any Paying Agent or the Registrar will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests in a Global Security
or for maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.

Section 2.07. Replacement Securities.

If a mutilated Security is surrendered to the Trustee or if the Holder of a
Security claims that the Security has been lost, destroyed or wrongfully taken,
the Issuers shall issue and the Trustee shall authenticate a replacement
Security if the Trustee’s requirements are met. If required by the Trustee or
the Issuers, such Holder must provide an indemnity bond or other indemnity,
sufficient in the judgment of the Issuers and the Trustee, to protect the
Issuers, the Trustee or any Agent from any loss which any of them may suffer if
a Security is replaced. The Issuers may charge such Holder for their reasonable
out-of-pocket expenses in replacing a Security pursuant to this Section 2.07,
including reasonable fees and expenses of counsel.

Every replacement Security is an additional obligation of the Issuers.

Section 2.08. Outstanding Securities.

Securities outstanding at any time are all the Securities that have been
authenticated by the Trustee except those cancelled by it, those delivered to it
for cancellation and those described in this Section as not outstanding. A
Security does not cease to be outstanding because the Issuers, any Guarantor or
any of their respective Subsidiaries or Affiliates holds the Security.

If a Security is replaced pursuant to Section 2.07 (other than a mutilated
Security surrendered for replacement), it ceases to be outstanding unless the
Trustee receives proof satisfactory to it that the replaced Security is held by
a bonafide purchaser or a protected purchaser. A mutilated Security ceases to be
outstanding upon surrender of such Security and replacement thereof pursuant to
Section 2.07. If the principal amount of any Security is considered paid under
Section 4.01, it ceases to be outstanding and interest ceases to accrue.

If on a Redemption Date or the Maturity Date the Paying Agent (other than the
Issuers or a Subsidiary) holds U.S. Legal Tender sufficient to pay all of the
principal, premium, if any, and interest due on the Securities payable on that
date, then on and after that date such Securities cease to be outstanding and
interest on them ceases to accrue.

 

44



--------------------------------------------------------------------------------

Section 2.09. Treasury Securities.

In determining whether the Holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Issuers, any of their Subsidiaries or any of its respective Affiliates
shall be disregarded, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee knows or has reason to
know are so owned shall be disregarded.

Section 2.10. Temporary Securities.

Until definitive Securities are ready for delivery, the Issuers may prepare and
the Trustee shall authenticate temporary Securities. Temporary Securities shall
be substantially in the form of definitive Securities but may have variations
that the Issuers consider appropriate for temporary Securities, as evidenced by
execution of such temporary Securities by the Issuers. Without unreasonable
delay, the Issuers shall prepare and the Trustee shall authenticate definitive
Securities in exchange for temporary Securities. Until such exchange, temporary
Securities shall be entitled to the same rights, benefits and privileges as
definitive Securities. Notwithstanding the foregoing, so long as the Securities
are represented by a Global Security, such Global Security may be in typewritten
form.

Section 2.11. Cancellation.

The Issuers at any time may deliver Securities to the Trustee for cancellation.
The Registrar and the Paying Agent shall forward to the Trustee any Securities
surrendered to them for registration of transfer, exchange or payment. The
Trustee, or at the direction of the Trustee, the Registrar or the Paying Agent
(other than the Issuers or a Subsidiary), and no one else, shall cancel and
shall dispose of all Securities surrendered for registration of transfer,
exchange, payment or cancellation. Subject to Section 2.07, the Issuers may not
issue new Securities to replace Securities that they have paid or delivered to
the Trustee for cancellation. If the Issuers or any Guarantor shall acquire any
of the Securities, such acquisition shall not operate as a redemption or
satisfaction of the Indebtedness represented by such Securities unless and until
the same are surrendered to the Trustee for cancellation pursuant to this
Section 2.11.

Section 2.12. Defaulted Interest.

If the Issuers default in a payment of interest on the Securities, it shall,
unless the Trustee fixes another record date pursuant to Section 6.10, pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, in any lawful manner. The Issuers may pay the defaulted
interest to the Persons who are Holders on a subsequent special record date,
which date shall be the fifteenth day next preceding the date fixed by the
Issuers for the payment of

 

45



--------------------------------------------------------------------------------

defaulted interest or the next succeeding Business Day if such date is not a
Business Day. At least 15 days before any such subsequent special record date,
the Issuers shall mail to each Holder, with a copy to the Trustee, a notice that
states the subsequent special record date, the payment date and the amount of
defaulted interest, and interest payable on such defaulted interest, if any, to
be paid.

Section 2.13. CUSIP and ISIN Numbers.

The Issuers in issuing the Securities may use “CUSIP” and “ISIN” numbers, and if
so, the Trustee shall use the CUSIP numbers in notices of redemption or exchange
as a convenience to Holders; provided, however, that any such notice may state
that no representation is made as to the correctness or accuracy of the CUSIP
and ISIN numbers printed in the notice or on the Securities, and that reliance
may be placed only on the other identification numbers printed on the Securities
and that any such redemption or exchange shall not be affected by any defect or
omission of such CUSIP and ISIN numbers. The Issuers will promptly notify the
Trustee of any change in CUSIP or ISIN number.

Section 2.14. Restrictive Legends.

Unless and until a Security is exchanged for an Exchange Note or sold in
connection with an effective registration statement under the Securities Act
pursuant to the Registration Rights Agreement, (i) the U.S. Global Securities
shall bear the legend set forth below (the “Private Placement Legend”) on the
face thereof and (ii) the Offshore Physical Securities, until at least the 41st
day after the Issue Date and receipt by the Issuers and the Trustee of a
certificate substantially in the form of Exhibit C hereto, and the Offshore
Global Securities shall bear the legend set forth below on the face thereof.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON
AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT, WITHIN THE
TIME PERIOD REFERRED TO IN RULE 144 UNDER THE SECURITIES ACT AS IN EFFECT ON THE
DATE OF THE

 

46



--------------------------------------------------------------------------------

TRANSFER OF THIS SECURITY, RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT
(A) TO THE ISSUERS, THEIR DIRECT OR INDIRECT PARENTS OR ANY SUBSIDIARY THEREOF,
(B) TO A PERSON WHOM THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) OUTSIDE THE
UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE
144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR PURSUANT TO ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OR (E) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY
WITHIN THE TIME PERIOD REFERRED TO IN RULE 144 UNDER THE SECURITIES ACT AFTER
THE ORIGINAL ISSUANCE OF THE SECURITIES, THE HOLDER MUST CHECK THE APPROPRIATE
BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND
SUBMIT THIS CERTIFICATE TO THE TRUSTEE. IF THE PROPOSED TRANSFEREE IS A NON-U.S.
PERSON, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE
ISSUERS SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF
THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS SECURITY IN
VIOLATION OF THE FOREGOING RESTRICTION.

 

47



--------------------------------------------------------------------------------

Each Global Security shall also bear the following legend on the face thereof:

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITORY TO A NOMINEE OF THE DEPOSITORY, OR BY ANY SUCH NOMINEE OF THE
DEPOSITORY, OR BY THE DEPOSITORY OR NOMINEE OF SUCH SUCCESSOR DEPOSITORY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITORY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITORY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.16 OF THE INDENTURE GOVERNING THIS SECURITY.

Section 2.15. Book-entry Provisions for Global Security.

(a) Each Global Security initially shall (i) be registered in the name of the
Depository or the nominee of such Depository, (ii) be delivered to the Trustee
as custodian for such Depository and (iii) bear legends as set forth in
Section 2.14.

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under any Global
Security, and the Depository may be treated by the Issuers, the Trustee and any
agent of the Issuers or the Trustee as the absolute owner of each Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall

 

48



--------------------------------------------------------------------------------

prevent the Issuers, the Trustee or any agent of the Issuers or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.

(b) Transfers of Global Securities shall be limited to transfers in whole, but
not in part, to the Depository, its successors or their respective nominees.
Interests of beneficial owners in any Global Security may be transferred or,
subject to Section 2.01, exchanged for Physical Securities in accordance with
the rules and procedures of the Depository and the provisions of Section 2.16.
In addition, Offshore Physical Securities shall be transferred to all beneficial
owners in exchange for their beneficial interests in U.S. Global Securities or
Offshore Global Securities, as the case may be, if (i) the Depository notifies
the Issuers that they are unwilling or unable to continue as Depository for the
U.S. Global Securities or the Offshore Global Securities and a successor
depositary is not appointed by the Issuers within 90 days of such notice or
(ii) an Event of Default has occurred and is continuing and the Registrar has
received a written request from the Depository or the Trustee to issue Physical
Securities.

(c) In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Security to beneficial owners pursuant to paragraph (b),
the Registrar shall (if one or more Offshore Physical Securities are to be
issued) reflect on its books and records the date and a decrease in the
principal amount of such Global Security in an amount equal to the principal
amount of the beneficial interest in such Global Security to be transferred, and
the Issuers shall execute, and the Trustee shall authenticate and make available
for delivery, one or more Offshore Physical Securities, as the case may be, of
like tenor and amount.

(d) In connection with the transfer of U.S. Global Securities or Offshore Global
Securities, in whole, to beneficial owners pursuant to paragraph (b), the U.S.
Global Securities or the Offshore Global Securities, as the case may be, shall
be deemed to be surrendered to the Trustee for cancellation, and the Issuers
shall execute, and the Trustee shall authenticate and make available for
delivery, to each beneficial owner identified by the Depository in exchange for
its beneficial interest in such U.S. Global Securities or Offshore Global
Securities, as the case may be, an equal aggregate principal amount of Offshore
Physical Securities, as the case may be, of authorized denominations.

(e) Any Physical Security constituting a Restricted Security delivered in
exchange for an interest in a Global Security pursuant to paragraph (b) or
(c) shall, except as otherwise provided by paragraphs (a)(i)(x), (d), (e)(ii)
and (f) of Section 2.16, bear the legend regarding transfer restrictions
applicable to the Physical Securities set forth in Section 2.14.

 

49



--------------------------------------------------------------------------------

(f) The Holder of a Global Security may grant proxies and otherwise authorize
any person, including Agent Members and persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

Section 2.16. Special Transfer Provisions.

(a) Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of a Security to a QIB (excluding
transfers to Non-U.S. Persons):

if the Security to be transferred consists of (x) Offshore Physical Securities
prior to the removal of the Private Placement Legend, the Registrar shall
register the transfer if such transfer is being made by a proposed transferor
who has checked the box provided for on the form of Security stating, or has
otherwise advised the Issuers and the Registrar in writing, that the sale has
been made in compliance with the provisions of Rule 144A to a transferee who has
signed the certification provided for on the form of Security stating, or has
otherwise advised the Issuers and the Registrar in writing, that it is
purchasing the Security for its own account or an account with respect to which
it exercises sole investment discretion and that it and any such account is a
QIB within the meaning of Rule 144A, and is aware that the sale to it is being
made in reliance on Rule 144A and acknowledges that it has received such
information regarding the Issuers as it has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A or (y) an interest in the U.S.
Global Securities, the transfer of such interest may be effected only through
the book entry system maintained by the Depository.

(b) Transfers of Interests in the Offshore Global Securities or Unlegended
Offshore Physical Securities. The following provisions shall apply with respect
to any transfer of interests in Offshore Global Securities or unlegended
Offshore Physical Securities. The Registrar shall register the transfer of any
such Security without requiring any additional certification.

(c) Transfers to Non-U.S. Persons at Any Time. The following provisions shall
apply with respect to any transfer of a Security to a Non-U.S. Person:

(i) Prior to the 41st day after the Issue Date, the Registrar shall register any
proposed transfer of a Security to a Non-U.S. Person upon receipt of a
certificate substantially in the form of Exhibit C hereto from the proposed
transferor.

 

50



--------------------------------------------------------------------------------

(ii) On and after the 41st day after the Issue Date, the Registrar shall
register any proposed transfer to any Non-U.S. Person if the Security to be
transferred is an interest in U.S. Global Securities, upon receipt of a
certificate substantially in the form of Exhibit C hereto from the proposed
transferor.

(iii) (a) If the proposed transferor is an Agent Member holding a beneficial
interest in the U.S. Global Securities, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (ii) and (y) instructions in accordance
with the Depository’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and a decrease in the principal amount
of the U.S. Global Securities in an amount equal to the principal amount of the
beneficial interest in the U.S. Global Securities to be transferred, and (b) if
the proposed transferee is an Agent Member, upon receipt by the Registrar of
instructions given in accordance with the Depository’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the Offshore Global Securities in an amount
equal to the principal amount of the U.S. Global Securities to be transferred
and decrease the amount of the U.S. Global Security.

(d) Private Placement Legend. Upon the registration of transfer, exchange or
replacement of Securities not bearing the Private Placement Legend, the
Registrar shall make available for delivery Securities that do not bear the
Private Placement Legend. Upon the registration of transfer, exchange or
replacement of Securities bearing the Private Placement Legend, the Registrar
shall make available for delivery only Securities that bear the Private
Placement Legend unless (i) the circumstance contemplated by paragraph
(a)(i)(x), (d) or (e)(ii) of this Section 2.16 exists or (ii) there is delivered
to the Registrar an Opinion of Counsel reasonably satisfactory to the Issuers
and the Trustee to the effect that neither such legend nor the related
restrictions on transfer are required in order to maintain compliance with the
provisions of the Securities Act.

(e) General. By its acceptance of any Security bearing the Private Placement
Legend, each Holder of such Security acknowledges the restrictions on transfer
of such Security set forth in this Indenture and in the Private Placement Legend
and agrees that it will transfer such Security only as provided in this
Indenture.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16 in
accordance with its customary procedures. The Issuers shall have the right to

 

51



--------------------------------------------------------------------------------

inspect and make copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable written
notice to the Registrar.

(f) No Obligation of the Trustee. (i) The Trustee shall have no responsibility
or obligation to any beneficial owner of a Global Security, a member of, or a
participant in the Depository or any other Person with respect to the accuracy
of the records of the Depository or its nominee or of any participant member
thereof, with respect to any ownership interest in the Securities or with
respect to the delivery to any participant, member, beneficial owner or other
Person (other than the Depository) of any notice (including any notice of
redemption or repurchase) or the payment of any amount, under or with respect to
such Securities. All notices and communications to be given to the Holders and
all payments to be made to Holders under the Securities shall be given or made
only to the registered Holders (which shall be the Depository or its nominee in
the case of a Global Security). The rights of beneficial owners in any Global
Security shall be exercised only through the Depository subject to the
applicable rules and procedures of the Depository. The Trustee may rely and
shall be fully protected in relying upon information furnished by the Depository
with respect to its members, participants and any beneficial owners.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners in any Global Security) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

ARTICLE 3

REDEMPTION

Section 3.01. Notices To Trustee.

If the Issuers elect to redeem Securities pursuant to Paragraph 5 of the
Securities, they shall notify the Trustee in writing of the Redemption Date, the
Redemption Price and the principal amount of the applicable Securities to be
redeemed. The Issuers shall give notice of redemption to the Paying Agent and
Trustee at least 45 days but not more than 60 days before the Redemption Date
(unless a shorter notice shall be agreed to by the Trustee in writing), together
with an Officers’ Certificate stating that such redemption will comply with the
conditions contained herein.

 

52



--------------------------------------------------------------------------------

Section 3.02. Selection of Securities To Be Redeemed.

In the event that less than all of the Securities are to be redeemed at any
time, selection of such Securities for redemption will be made by the Trustee in
compliance with the requirements of the principal national securities exchange,
if any, on which such Securities are listed or, if such Securities are not then
listed on a national securities exchange, on a pro rata basis, by lot or by such
method as the Trustee shall deem fair and appropriate; provided, however, that
no Securities of a principal amount of $1,000 or less shall be redeemed in part;
and provided, further, that if a partial redemption is made with the Net Cash
Proceeds of an Asset Sale or Equity Offering, selection of the Securities or
portions thereof for redemption shall be made by the Trustee only on a pro rata
basis or on as nearly a pro rata basis as is practicable (subject to the
procedures of the Depository), unless such method is otherwise prohibited.

Section 3.03. Notice of Redemption.

At least 30 days but not more than 60 days before a Redemption Date, the Issuers
shall mail a notice of redemption by first class mail, postage prepaid, to each
Holder whose Securities are to be redeemed at its registered address. At the
Issuer’s request at least 45 days before a Redemption Date (unless a shorter
period shall be acceptable to the Trustee), the Trustee shall give the notice of
redemption in the Issuer’s name and at the Issuer’s expense. Each notice of
redemption shall identify the Securities to be redeemed and shall state:

(a) the Redemption Date;

(b) the Redemption Price and the amount of accrued interest, if any, to be paid;

(c) the name and address of the Paying Agent;

(d) that Securities called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price plus accrued interest, if any;

(e) that, unless the Issuers default in making the redemption payment, interest
on Securities called for redemption ceases to accrue on and after the Redemption
Date, and the only remaining right of the Holders of such Securities is to
receive payment of the Redemption Price and accrued interest, if any, upon
surrender to the Paying Agent of the Securities redeemed;

 

53



--------------------------------------------------------------------------------

(f) if any Security is being redeemed in part, the portion of the principal
amount of such Security to be redeemed and that, after the Redemption Date, and
upon surrender of such Security, a new Security or Securities in aggregate
principal amount equal to the unredeemed portion thereof will be issued;

(g) if fewer than all the Securities are to be redeemed, the identification of
the particular Securities (or portion thereof) to be redeemed, as well as the
aggregate principal amount of Securities to be redeemed and the aggregate
principal amount of Securities to be outstanding after such partial redemption;

(h) the Paragraph of the Securities pursuant to which the Securities are to be
redeemed; and

(i) the CUSIP or ISIN number, if any, printed on the Securities being redeemed
and a statement that no representation is made as to the correctness or accuracy
of the CUSIP or ISIN number, if any, listed in such notice or printed on the
Securities.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice by mail or any defect in the notice to the
Holder of any Security designated for redemption in whole or in part shall not
affect the validity of the proceedings for the redemption of any other Security.

Section 3.04. Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03, Securities
called for redemption become due and payable on the Redemption Date and at the
Redemption Price plus accrued interest, if any. Upon surrender to the Trustee or
Paying Agent, such Securities called for redemption shall be paid at the
Redemption Price (which shall include accrued interest thereon to the Redemption
Date), but installments of interest, the maturity of which is on or prior to the
Redemption Date, shall be payable to Holders of record at the close of business
on the relevant Record Dates.

Section 3.05. Deposit of Redemption Price.

On or before 11:00 a.m. New York time on the Redemption Date, the Issuers shall
deposit with the Paying Agent U.S. Legal Tender sufficient to pay the Redemption
Price plus accrued interest, if any, of all Securities to be redeemed on that
date.

If the Issuers comply with the preceding paragraph, then, unless the Issuers
default in the payment of such Redemption Price plus accrued interest, if

 

54



--------------------------------------------------------------------------------

any, interest on the Securities to be redeemed will cease to accrue on and after
the applicable Redemption Date, whether or not such Securities are presented for
payment.

Section 3.06. Securities Redeemed In Part.

Upon surrender of a Security that is to be redeemed in part only, the Trustee
shall upon written instruction from the Issuers authenticate for the Holder a
new Security or Securities in a principal amount equal to the unredeemed portion
of the Security surrendered.

ARTICLE 4

COVENANTS

Section 4.01. Payment of Securities.

The Issuers shall pay the principal of, premium, if any, and interest on the
Securities in the manner provided in the Securities. An installment of principal
of, premium, if any, or interest on the Securities shall be considered paid on
the date it is due if the Trustee or Paying Agent holds on that date U.S. Legal
Tender designated for and sufficient to pay the installment. If the Issuers or
any Subsidiary of the Issuers acts as Paying Agent, an installment of principal,
premium, if any, or interest shall be considered paid on the date it is due if
the entity acting as Paying Agent complies with the second sentence of
Section 2.04. As provided in Section 6.09, upon any bankruptcy or reorganization
procedure relative to the Issuers, the Trustee shall serve as Paying Agent, if
any, for the Securities.

Section 4.02. Maintenance of Office or Agency.

The Issuers shall maintain in the Borough of Manhattan, The City of New York,
the office or agency required under Section 2.03. The Issuers shall give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Issuers shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the address of the Trustee set forth in Section 11.02.

The Issuers may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations. The Issuers
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

 

55



--------------------------------------------------------------------------------

The Issuers hereby initially designate the Trustee at its address c/o The Bank
of New York Trust Company, N.A., 101 Barclay Street, 8th Floor, New York, New
York, 10286, Attention: Corporate Trust Department/Quality Distribution, as such
office of the Issuers in accordance with Section 2.03.

Section 4.03. Limitation on Restricted Payments.

The Company shall not, and shall not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, (1) declare or pay any dividend or make
any distribution (other than dividends or distributions payable in Qualified
Capital Stock of the Company) on or in respect of shares of the Company’s
Capital Stock to holders of such Capital Stock; (2) purchase, redeem or
otherwise acquire or retire for value any Capital Stock of the Company or any
warrants, rights or options to purchase or acquire shares of any class of such
Capital Stock of the Company; (3) make any principal payment on, purchase,
defease, redeem, prepay, decrease or otherwise acquire or retire for value,
prior to any scheduled final maturity, scheduled repayment or scheduled sinking
fund payment, any Indebtedness of the Company that is subordinate or junior in
right of payment to the Securities or any Guarantee (other than Indebtedness
described in clause (7) of the definition of “Permitted Indebtedness”); or
(4) make any Investment (other than Permitted Investments) (each of the
foregoing actions set forth in clauses (1), (2), (3) and (4) being referred to
as a “Restricted Payment”), if at the time of such Restricted Payment or
immediately after giving effect thereto:

(a) a Default or an Event of Default shall have occurred and be continuing; or

(b) the Company is not able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with Section 4.04; or

(c) the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to December 18, 2007 (the amount expended
for such purposes, if other than in cash, being the fair market value of such
property as determined reasonably and in good faith by the Board of Directors of
the Company) shall exceed the sum of:

(i) 50% of the cumulative Consolidated Net Income (or if cumulative Consolidated
Net Income shall be a loss, minus 100% of such loss) of the Company earned after
December 31, 2007 and on or prior to the date the Restricted Payment is made
(the “Reference Date”) (treating such period as a single accounting period);
plus

(ii) 100% of the aggregate Net Cash Proceeds and the fair market value, as
determined in good faith by the Board of Directors of the Company, of property
other than cash received by the Company from any

 

56



--------------------------------------------------------------------------------

Person (other than a Subsidiary of the Company) from the issuance and sale
subsequent to December 18, 2007 and on or prior to the Reference Date of
Qualified Capital Stock of the Company (other than Excluded Contributions); plus

(iii) without duplication of any amounts included in clause (c)(ii) above, 100%
of the aggregate Net Cash Proceeds of any equity contribution received by the
Company from a holder of the Company’s Capital Stock (other than Excluded
Contributions) after December 18, 2007 and on or prior to the Reference Date;
plus

(iv) the amount by which Indebtedness of the Company or any of its Restricted
Subsidiaries is reduced on the Company’s consolidated balance sheet upon the
conversion or exchange subsequent to December 18, 2007 of any Indebtedness of
the Company or any of its Restricted Subsidiaries incurred after December 18,
2007 into or for Qualified Capital Stock; plus

(v) without duplication, the sum of:

(A) the aggregate amount returned in cash on or with respect to Investments
(other than Permitted Investments) made after December 18, 2007 whether through
interest payments, principal payments, dividends or other distributions or
payments;

(B) the net cash proceeds received by the Company or any Restricted Subsidiary
of the Company from the disposition of all or any portion of such Investments
(other than to a Subsidiary of the Company); and

(C) upon redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary,
the fair market value of such Subsidiary (valued in each case as provided in the
definition of “Investment”);

provided, however, that the sum of clauses (a), (b) and (c) above shall not
exceed the aggregate amount of all such Investments made by the Company or any
Restricted Subsidiary in the relevant Person or Unrestricted Subsidiary
subsequent to December 18, 2007.

However, the provisions set forth in the immediately preceding paragraph do not
prohibit:

(1) the payment of any dividend or other distribution within 60 days after the
date of declaration of such dividend or other distribution if the dividend or
other distribution would have been permitted on the date of declaration;

 

57



--------------------------------------------------------------------------------

(2) if no Default or Event of Default shall have occurred and be continuing, the
acquisition of any shares of Capital Stock of the Company, either (a) solely in
exchange for shares of Qualified Capital Stock of the Company or Qualified
Capital Stock of QD Inc., or (b) through the application of net proceeds of a
substantially concurrent sale for cash (other than to a Subsidiary of the
Company) of shares of Qualified Capital Stock of the Company or, to the extent
the proceeds therefrom are contributed by QD Inc. to the Company, from the
shares of Capital Stock of QD Inc.;

(3) if no Default or Event of Default shall have occurred and be continuing, the
acquisition of any Indebtedness of the Company or a Guarantor that is
subordinate or junior in right of payment to the Securities or a Guarantee
either (a) solely in exchange for shares of Qualified Capital Stock of the
Company or QD Inc., or (b) through the application of net proceeds of a
substantially concurrent sale for cash (other than to a Subsidiary of the
Company) of (i) shares of Qualified Capital Stock of the Company or QD Inc. or
(ii) Refinancing Indebtedness;

(4) if no Default or Event of Default shall have occurred and be continuing,
repurchases by the Company or any Restricted Subsidiary of the Company of, or
dividends, distributions or advances to QD Inc. to allow QD Inc. to repurchase
(and/or to make payments on notes theretofore issued by QD Inc. representing the
consideration for the previous repurchase of), securities of QD Inc. or the
Company from employees, managers, directors or consultants of QD Inc., the
Company or any Subsidiary of the Company or their authorized representatives
(a) upon the death, disability or termination of employment of such employees,
managers, directors or consultants or to the extent required pursuant to
employee benefit plans, employment agreements or consulting agreements,
(b) pursuant to any other agreements with such employees, managers or directors
of or consultants of QD Inc., the Company or any Subsidiary of the Company, in
an aggregate amount not to exceed $2.5 million in any calendar year (with unused
amounts in any calendar year being carried over to succeeding years subject to a
maximum of $5.0 million in any calendar year); provided that the cancellation of
Indebtedness owing to QD Inc., the Company or any Restricted Subsidiary of the
Company from such employees, managers, directors or consultants of the Company
or any of its Restricted Subsidiaries in connection with a repurchase of Capital
Stock of the Company will not be deemed to constitute a Restricted Payment under
this Indenture, or (c) to the extent required pursuant to the Option Plan;

(5) the declaration and payment of dividends to holders of any class or series
of Preferred Stock of the Company; provided that for the most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Preferred Stock, after giving
effect to such issuance on a pro forma basis, the Company would have been able
to incur at least $1.00 of Indebtedness (other than Permitted Indebtedness)
pursuant to Section 4.04;

 

58



--------------------------------------------------------------------------------

(6) the payment of dividends on the Company’s Common Stock (or dividends,
distributions or advances to QD Inc. to allow QD Inc. to pay dividends on QD
Inc.’s Common Stock), following any public offering of the Company’s Common
Stock (or of QD Inc.’s Common Stock) after December 18, 2007, of (i) in the case
of any public offering of the Company’s Common Stock, up to 6% per annum of the
net proceeds received by the Company in such public offering, or (ii) in the
case of any public offering of QD Inc.’s Common Stock, up to 6% per annum of the
amount contributed to the Company by QD Inc. from the proceeds received by QD
Inc. from such offering, other than, in each case, public offerings with respect
to the Company’s Common Stock (or QD Inc.’s Common Stock) registered on Form S-8
(or any successor form);

(7) other Restricted Payments made after December 18, 2007 in an aggregate
amount not to exceed $10.0 million;

(8) if no Default or Event of Default shall have occurred and be continuing,
payments or distributions to, or dividends, distributions or advances to QD Inc.
to allow QD Inc. to make payments or distributions to, dissenting stockholders
pursuant to applicable law, pursuant to or in connection with a consolidation,
merger or transfer of assets that complies with the provisions of this Indenture
applicable to mergers, consolidations and transfers of all or substantially all
of the property and assets of the Company;

(9) Investments that are made with Excluded Contributions;

(10) repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants or other convertible securities, to the extent such Capital
Stock represents a portion of the consideration for such exercise;

(11) payment of dividends, other distributions or other amounts by the Company
to QD Inc. in amounts required for QD Inc. in amounts required for QD Inc. to
pay (x) reasonable fees and compensation incurred by QD Inc. in respect of
services provided by officers, managers and other employees of QD Inc. in the
ordinary course of business with respect to the operations and business of the
Company and its Subsidiaries and (y) franchise taxes and other fees required to
maintain its existence and provide for all other operating costs of QD Inc., in
the ordinary course of business, either for its own benefit or for the benefit
of the Company or its Subsidiaries, including, without limitation, in the case
of clause (y), in respect of director fees and expenses, administrative, legal
and accounting services provided by third parties and other costs and expenses,
including all costs and expenses with respect to filings with the Commission or
furnishing to holders of the securities of the Company the information to be
provided pursuant to Rule

 

59



--------------------------------------------------------------------------------

144A under the Securities Act; provided that in no event shall the amount
dividended or otherwise distributed pursuant to clause (y) of this clause
(11) exceed $2.5 million in any fiscal year;

(12) the acquisition of any shares of Disqualified Capital Stock of the Company
either (a) solely in exchange for shares of Disqualified Capital Stock of the
Company or Capital Stock of QD Inc. or (b) through the application of the net
proceeds of a substantially concurrent sale for cash (other than to a Subsidiary
of the Company) of shares of Disqualified Capital Stock of the Company or, to
the extent the proceeds therefrom are contributed by QD Inc. to the Company,
from shares of Capital Stock of QD Inc.;

(13) any purchase or redemption of Indebtedness that ranks junior to the
Securities utilizing any Net Cash Proceeds remaining after the Company has
complied with the requirements of the covenants described under Sections 4.16
and 4.17;

(14) the payment of dividends, other distributions or amounts by the Company to
QD Inc. in amounts required to pay the tax obligations of QD Inc. or any of its
direct or indirect parents that are attributable to the income of the Company
and its Subsidiaries by virtue of (1) Quality Distribution, LLC being a
pass-through entity for federal or state income tax purposes or (2) the
inclusion of such income in a consolidated or combined or similar tax group of
which QD Inc. is the common parent; provided that (x) the amount of dividends
paid pursuant to this clause (14) to enable QD Inc. or any of its direct or
indirect parents to pay Federal and state income taxes at any time shall not
exceed the amount of such Federal and state income taxes actually owing by QD
Inc. or any of its direct or indirect parents at such time for the respective
period (excluding any tax liability of QD Inc. or any of its direct and indirect
parents not attributable to the Company or its Subsidiaries) and (y) any refunds
received by or on behalf of QD Inc. or any of its direct or indirect parents
attributable to the Company and its Subsidiaries shall promptly be returned by
QD Inc. or any of its direct or indirect parents to the Company;

(15) if no Default or Event of Default shall have occurred and be continuing,
payments of cash, or dividends, distributions or advances to QD Inc. to allow QD
Inc. to make payments of cash, in lieu of the issuance of fractional shares upon
the exercise of warrants or upon the conversion or exchange of, or issuance of
Capital Stock in lieu of cash dividends on, any Capital Stock of QD Inc., the
Company or any Restricted Subsidiary, which in the aggregate do not exceed $5.0
million;

(16) (reserved);

 

60



--------------------------------------------------------------------------------

(17) so long as no Default or Event of Default shall have occurred and be
continuing, the payment of dividends, distributions or other amounts by the
Company to QD Inc. in amounts required for QD Inc. to pay cash interest as and
when due on the Shareholder Subordinated Notes (or any Indebtedness that
Refinances such notes) then outstanding; provided that the amount payable by the
Company pursuant to this clause (17) shall not exceed the amount necessary to
pay the cash interest owing with respect to the Shareholder Subordinated Notes
(or any Indebtedness that Refinances such notes);

(18) so long as no Default or Event of Default shall have occurred and be
continuing, the payment of dividends, distributions or other amounts by the
Company to QD Inc. in amounts required for QD Inc. to pay cash interest as and
when due on the Convertible Subordinated Notes (or any Indebtedness that
Refinances such notes) then outstanding; provided that the amount payable by the
Company pursuant to this clause (18) shall not exceed the amount necessary to
pay the cash interest owing with respect to the Convertible Subordinated Notes
(or any Indebtedness that Refinances such notes); or

(19) the purchase, defeasance, redemption, repayment or other acquisition or
retirement for value by the Company or any Restricted Subsidiary of the Company
of Indebtedness that is subordinated in right of payment to the Securities or
any Guarantee, so long as immediately after giving effect to such transaction on
a pro forma basis (including the incurrence of any Indebtedness in connection
therewith): (i) no Default or Event of Default shall have occurred and be
continuing; and (ii) the Consolidated Senior Leverage Ratio of the Company does
not exceed 3.0 to 1.0.

In determining the aggregate amount of Restricted Payments made subsequent to
December 18, 2007 in accordance with clause (c) of the immediately preceding
paragraph, amounts expended pursuant to clauses (1), (2)(b), 3(b) (with respect
to Qualified Capital Stock of the Company), (4), (5), (6), (7), (8), (13) and
(15) shall be included in such calculation.

Notwithstanding anything to the contrary contained in this Indenture, in no
event may the Company or any of its Restricted Subsidiaries Refinance any
Indebtedness that is subordinated in right of payment to the Securities or the
applicable Guarantees unless such refinancing Indebtedness is subordinated in
right of payment to the Securities or the Guarantees at least to the same
extent.

The amount of all Restricted Payments other than cash shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.

 

61



--------------------------------------------------------------------------------

Not later than the date of making any Restricted Payment, the Company shall
deliver to the Trustee an Officers’ Certificate stating that such Restricted
Payment complies with this Indenture and setting forth in reasonable detail the
basis upon which the required calculations were computed, which calculations may
be based upon the Company’s latest available internal quarterly financial
statements.

Section 4.04. Limitation on Incurrence of Additional Indebtedness.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume, guarantee,
acquire, become liable, contingently or otherwise, with respect to, or otherwise
become responsible for payment of (collectively, “incur”) any Indebtedness
(other than Permitted Indebtedness); provided, however, that if no Default or
Event of Default shall have occurred and be continuing at the time of or as a
consequence of the incurrence of any such Indebtedness, the Company and its
Restricted Subsidiaries may incur Indebtedness (including, without limitation,
Acquired Indebtedness) if on the date of the incurrence of such Indebtedness,
after giving effect to the incurrence thereof, the Consolidated Fixed Charge
Coverage Ratio of the Company is (i) greater than 2.0 to 1.0 at any time prior
to the 18 calendar month anniversary of the Issue Date, (ii) greater than 2.1 to
1.0 at any time thereafter and on or prior to the 30 calendar month anniversary
of the Issue Date and (iii) thereafter, greater than 2.2 to 1.0; provided that
the amount of Indebtedness (other than Acquired Indebtedness) that may be
incurred in reliance on the preceding proviso by Restricted Subsidiaries of the
Company (other than QD Capital) that have not Guaranteed the Securities in
compliance with Section 4.14 or Section 4.18 shall not exceed $20.0 million at
any one time outstanding.

(b) The Company shall not, and shall not permit QD Capital or any Guarantor to,
directly or indirectly, incur any Indebtedness that by its terms (or by the
terms of any agreement governing such Indebtedness) is expressly subordinated in
right of payment to any other Indebtedness of the Company, QD Capital or such
Guarantor, as the case may be, unless such Indebtedness is also by its terms (or
by the terms of any agreement governing such Indebtedness) made expressly
subordinate to the Securities or the applicable Guarantee, as the case may be,
to the same extent and in the same manner as such Indebtedness is subordinated
to other Indebtedness of the Company, QD Capital or such Guarantor, as the case
may be, provided that, for purposes of this Section 4.04(b), no Indebtedness
will be deemed to be subordinated in right of payment to any other Indebtedness
of the Company, QD Capital or any Guarantor solely by virtue of such
Indebtedness being unsecured or by virtue of the fact that the holders of such
Indebtedness have entered into one or more intercreditor agreements giving one
or more of such holders priority over the other holders in the collateral held
by them.

 

62



--------------------------------------------------------------------------------

Section 4.05. Corporate Existence.

Except as otherwise permitted by Article Five, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership or other existence of each of
its Restricted Subsidiaries in accordance with the respective organizational
documents of each such Restricted Subsidiary and the rights (charter and
statutory) and material franchises of the Company and each of its Restricted
Subsidiaries; provided, however, that neither the Company nor any Restricted
Subsidiary shall be required to preserve any such right or franchise or in the
case of any Restricted Subsidiary, its existence, if (in each case) the Board of
Directors of the Company shall determine that the loss thereof is not, and will
not be, adverse in any material respect to the Holders.

Section 4.06. Payment of Taxes and Other Claims.

The Company shall pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any of its Subsidiaries or
upon the income, profits or property of it or any of its Restricted Subsidiaries
and (b) all lawful claims for labor, materials and supplies which, in each case,
if unpaid, might by law become a material liability or Lien upon the property of
it or any of its Restricted Subsidiaries; provided, however, that neither the
Company nor any such Restricted Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such tax, assessment, charge or claim
whose amount, (i) the applicability or validity is being contested in good faith
by appropriate proceedings and for which appropriate provision has been made or
(ii) where the failure to effect such payment or discharge is not adverse in any
material respect to the Holders.

Section 4.07. Maintenance of Properties and Insurance.

(a) The Company shall cause all material properties owned by or leased by it or
any of its Restricted Subsidiaries used or useful to the conduct of its business
or the business of any of its Restricted Subsidiaries, taken as a whole, to be
maintained and kept in normal condition, repair and working order (ordinary wear
and tear and damage by casualty excepted) and supplied with all necessary
equipment and shall cause to be made all repairs, renewals, replacements, and
betterments thereof, all as in its judgment may be necessary, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section 4.07
shall prevent the Company or any of its Restricted Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such discontinuance or disposal is, in the judgment
of the Board of Directors of the Company or any such Restricted Subsidiary
desirable in the

 

63



--------------------------------------------------------------------------------

conduct of the business of the Company or any such Restricted Subsidiary, and if
such discontinuance or disposal is not adverse in any material respect to the
Holders; provided further that nothing in this Section 4.07 shall prevent the
Company or any of its Restricted Subsidiaries from discontinuing or disposing of
any properties to the extent otherwise permitted by this Indenture.

(b) The Company shall maintain, and shall cause its Restricted Subsidiaries to
maintain, insurance with responsible carriers against such risks and in such
amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are, in the Company’s reasonable judgment,
customarily carried by similar businesses of similar size, including property
and casualty loss, workers’ compensation and interruption of business insurance.

Section 4.08. Compliance Certificate; Notice of Default.

(a) The Issuers shall deliver to the Trustee, within 120 days after the close of
each fiscal year of the Company, an Officers’ Certificate stating that a review
of the activities of each of the Issuers has been made under the supervision of
the signing Officers with a view to determining whether it has kept, observed,
performed and fulfilled its obligations under this Indenture and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge, the Issuers or the applicable Guarantor during such
preceding fiscal year have kept, observed, performed and fulfilled each and
every such covenant and no Default or Event of Default occurred during such year
and at the date of such certificate there is no Default or Event of Default that
has occurred and is continuing or, if such signers do know of such Default or
Event of Default, the certificate shall describe its status with particularity.
The applicable Officers’ Certificate shall also notify the Trustee should either
of the Issuers or any Guarantor elect to change the manner in which it fixes its
fiscal year end.

(b) The annual financial statements delivered pursuant to Section 4.10 shall be
accompanied by a written report of the Company’s independent accountants (who
shall be a firm of established national reputation) that in conducting their
audit of such financial statements nothing has come to their attention that
would lead them to believe that the Issuers have violated any provisions of
Article Four, Five or Six of this Indenture insofar as they relate to accounting
matters or, if any such violation has occurred, specifying the nature and period
of existence thereof, it being understood that such accountants shall not be
liable directly or indirectly to any Person for any failure to obtain knowledge
of any such violation.

(c) The Issuers shall deliver to the Trustee, in the event that any Officer
becomes aware of any Default or Event of Default in the performance of any
covenant, agreement or condition contained in this Indenture, an Officers’
Certificate specifying the Default or Event of Default and describing its status
with particularity.

 

64



--------------------------------------------------------------------------------

Section 4.09. Compliance with Laws.

The Company shall comply, and shall cause each of its Subsidiaries to comply,
with all applicable statutes, rules, regulations, orders and restrictions of the
United States, all states and municipalities thereof, and of any governmental
department, commission, board, regulatory authority, bureau, agency and
instrumentality of the foregoing, in respect of the conduct of their respective
businesses and the ownership of their respective properties, except for such
noncompliances as would not in the aggregate have a material adverse effect on
the financial condition or results of operations of the Company and its
Subsidiaries taken as a whole.

Section 4.10. Reports to Holders.

Whether or not required by the rules and regulations of the Commission, so long
as any Securities are outstanding, the Company shall file a copy of the
following information and reports with the Commission for public availability
(unless the Commission will not accept such a filing) and shall furnish to the
Holders of Securities and to securities analysts and prospective investors, upon
their written request:

(i) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” that describes the
financial condition and results of operations of the Company and its
consolidated Subsidiaries and, with respect to the annual information only, a
report thereon by the Company’s certified independent accountants; and

(ii) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports, in each case
within the time periods specified in the Commission’s rules and regulations.

In addition, following the consummation of the Exchange Offer, whether or not
required by the rules and regulations of the Commission, the Company shall file
a copy of all such information and reports with the Commission for public
availability within the time periods specified in the Commission’s rules and
regulations (unless the Commission will not accept such a filing) and make such
information available to securities analysts and prospective investors upon
written request to the Company.

 

65



--------------------------------------------------------------------------------

In addition, for so long as any Securities remain outstanding, the Company shall
furnish to the Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

Notwithstanding the foregoing, so long as QD Inc. is a Guarantor, the
information and reports required to be filed and provided as described above may
be those of QD Inc., rather than the Company, so long as such filing would
satisfy the requirements of the Exchange Act and the regulations promulgated
thereunder.

Section 4.11. Waiver of Stay, Extension or Usury Laws.

The Issuers and each Guarantor, covenants (to the extent that it may lawfully do
so) that it will not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay or extension law or any
usury law or other law that would prohibit or forgive such Issuers or such
Guarantor from paying all or any portion of the principal of, premium, if any,
and/or interest on the Securities or the Guarantee of any such Guarantor as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and (to the
extent that it may lawfully do so) each hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

Section 4.12. Limitations on Transactions with Affiliates.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with, or for the benefit of, any of its Affiliates (each an “Affiliate
Transaction”), other than (x) Affiliate Transactions permitted under paragraph
(b) below and (y) Affiliate Transactions on terms that are no less favorable
than those that could reasonably have been obtained in a comparable transaction
at such time on an arm’s-length basis from a Person that is not an Affiliate of
the Company or such Restricted Subsidiary. All Affiliate Transactions (and each
series of related Affiliate Transactions which are similar or part of a common
plan) involving aggregate payments or other property with a fair market value in
excess of $2.0 million shall be approved by the Board of Directors of the
Company, such approval to be evidenced by a Board Resolution stating that each
such Board of Directors has determined that such transaction complies with the
foregoing provisions. If the Company or any Restricted Subsidiary of the Company
enters into an Affiliate Transaction (or a series of related Affiliate
Transactions related to a common plan) that involves an aggregate fair market
value of more than $10.0 million, the

 

66



--------------------------------------------------------------------------------

Company or such Restricted Subsidiary, as the case may be, shall, prior to the
consummation thereof, obtain a favorable opinion as to the fairness of such
transaction or series of related transactions to the Company or the relevant
Restricted Subsidiary, as the case may be, from a financial point of view, from
an Independent Financial Advisor and file the same with the Trustee.

(b) The restrictions set forth in clause (a) shall not apply to:

(i) reasonable fees and compensation paid to and indemnity provided on behalf
of, officers, managers, directors, employees or consultants of the Company or
any Restricted Subsidiary of the Company as determined in good faith by the
Company’s Board of Directors;

(ii) transactions exclusively between the Company and any of its Restricted
Subsidiaries or exclusively among such Restricted Subsidiaries; provided such
transactions are not otherwise prohibited by this Indenture;

(iii) any agreement as in effect or entered into as of the Issue Date or any
amendment thereto or any replacement agreement thereto or any transaction
contemplated thereby so long as any such amendment or replacement agreement is
not more disadvantageous to the Holders in any material respect than the
original agreement as in effect on the Issue Date;

(iv) Restricted Payments and Permitted Investments permitted by this Indenture;

(v) transactions in which the Company or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or meets the requirements of the first
sentence of paragraph (a) above;

(vi) the issuance of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to or the funding of, employment arrangements,
stock options and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Company in good faith and loans to
employees of the Company and its Subsidiaries which are approved by the Board of
Directors of the Company in good faith;

(vii) (reserved);

(viii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case on ordinary business terms and otherwise in
compliance with the terms of this

 

67



--------------------------------------------------------------------------------

Indenture, which are fair to the Company or its Restricted Subsidiaries, in the
reasonable determination of the Board of Directors of the Company or the senior
management thereof, or are on terms at least as favorable as could reasonably
have been obtained at such time from an unaffiliated party;

(ix) any contribution to the capital of the Company by QD Inc., or any sales of
Capital Stock of the Company to QD Inc.; and

(x) any tax sharing agreement or arrangement and payments pursuant thereto among
the Company and its Subsidiaries and any other Person with which the Company or
its Subsidiaries is required or permitted to file a consolidated tax return or
with which the Company or any of its Restricted Subsidiaries is or could be part
of a consolidated group for tax purposes in amounts not otherwise prohibited by
this Indenture.

Section 4.13. Limitations on Dividend and Other Payment Restrictions Affecting
Subsidiaries.

The Company shall not, and shall not cause or permit any of its Restricted
Subsidiaries (other than a Restricted Subsidiary that has executed Guarantee)
to, directly or indirectly, create or otherwise cause or permit to exist or
become effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Company to (a) pay dividends or make any other distribution on
or in respect of its Capital Stock (it being understood that the priority of any
Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on Common Stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock);
(b) make loans or advances or to pay any Indebtedness or other obligation owed
to the Company or any other Restricted Subsidiary of the Company; or
(c) transfer any of its property or assets to the Company or any other
Restricted Subsidiary of the Company, except for such encumbrances or
restrictions existing under or by reason of:

(i) applicable law, rule, regulation, order, grant or governmental permit;

(ii) this Indenture;

(iii) the Credit Agreement;

(iv) customary non-assignment provisions of any contract, license or any lease
of any Restricted Subsidiary of the Company;

 

68



--------------------------------------------------------------------------------

(v) any agreement or instrument governing Acquired Indebtedness, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired;

(vi) agreements or instruments existing or entered into on the Issue Date to the
extent and in the manner such agreements or instruments are in effect on the
Issue Date;

(vii) purchase money obligations for property acquired in the ordinary course of
business or Capitalized Lease Obligations that impose restrictions of the nature
discussed in clause (c) above on the property so acquired;

(viii) contracts for the sale of assets, including, without limitation,
customary restrictions with respect to a Restricted Subsidiary of the Company
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary;

(ix) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 4.04 and 4.15 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

(x) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(xi) customary net worth and restrictions on transfer, assignment or subletting
provisions contained in leases and other agreements entered into by the Company
or any Restricted Subsidiary;

(xii) any restriction in any agreement or instrument of a Receivables Subsidiary
governing a Qualified Receivables Transaction;

(xiii) any agreement governing Indebtedness incurred to Refinance the
Indebtedness issued, assumed or incurred pursuant to an agreement referred to in
clauses (i), (ii) and (v) through (xii) above; provided, however, that the
provisions relating to such encumbrance or restriction contained in any such
Indebtedness, taken as a whole, are no less favorable to the Company or the
respective Restricted Subsidiary in any material respect as determined by the
Board of Directors of the Company in their reasonable and good faith judgment
than the provisions relating to such encumbrance or restriction contained in
agreements referred to in such clauses; or

 

69



--------------------------------------------------------------------------------

(xiv) any agreement governing Indebtedness permitted to be incurred pursuant to
Section 4.04; provided that the provisions relating to such encumbrance or
restriction contained in such Indebtedness, taken as a whole, are no less
favorable to the Company or the respective Restricted Subsidiary in any material
respect as determined by the Board of Directors of the Company in their
reasonable and good faith judgment than the provisions contained in the Credit
Agreement or in this Indenture as in effect on the Issue Date.

Section 4.14. Limitation on Issuances of Guarantees By Restricted Subsidiaries.

After the Issue Date, the Company shall not permit any Domestic Restricted
Subsidiary of the Company, directly or indirectly, to Guarantee any Indebtedness
of the Company under the Credit Agreement (“Guaranteed Indebtedness”), unless
(i) such Domestic Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture to this Indenture providing for an unsecured senior
Guarantee of payment of the Securities by such Domestic Restricted Subsidiary
and (ii) such Domestic Restricted Subsidiary waives and will not in any manner
whatsoever claim or take the benefit or advantage of any rights of
reimbursement, indemnity or subrogation or any other rights against the Company
or any other Domestic Restricted Subsidiary as a result of any payment by such
Domestic Restricted Subsidiary under its Guarantee so long as any Securities
remain outstanding.

Notwithstanding the foregoing, or Section 4.18, any Guarantee by a Restricted
Subsidiary may provide by its terms that it shall be automatically and
unconditionally released and discharged upon (i) any sale, exchange or transfer,
to any Person not an Affiliate of the Company, of all of the Company’s and each
Restricted Subsidiary’s Capital Stock in, or all or substantially all the assets
of, such Restricted Subsidiary (which sale, exchange or transfer is not
prohibited by this Indenture), (ii) the release or discharge of the guarantee,
if any, which resulted in the creation of such Guarantee, except a discharge or
release by or as a result of payment under such guarantee or (iii) the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary in
accordance with the provisions of this Indenture.

Section 4.15. Limitations on Liens.

The Company shall not, and shall not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Liens of any kind against or upon any property or assets of
the Company or any of its Restricted Subsidiaries whether owned on the Issue
Date or acquired after the Issue Date, or any proceeds therefrom, or assign or
otherwise convey any right to receive income or profits therefrom unless:

(a) in the case of Liens securing Indebtedness that is expressly subordinate or
junior in right of payment of the Securities, the Securities are secured by a
Lien on such property, assets or proceeds that is senior in priority to such
Liens; and

 

70



--------------------------------------------------------------------------------

(b) in all other cases, the Securities are equally and ratably secured, except
for the following Liens which are expressly permitted:

(i) Liens existing as of January 28, 2005;

(ii) Liens securing Indebtedness under the Credit Agreement incurred pursuant to
clauses (2) and/or (10) of the definition of “Permitted Indebtedness” in
Section 1.01;

(iii) Liens securing the Securities or any Guarantee, if any;

(iv) Liens in favor of the Company or a Wholly Owned Restricted Subsidiary of
the Company on assets of any Restricted Subsidiary of the Company;

(v) Liens securing Refinancing Indebtedness which is incurred to Refinance any
Indebtedness (including, without limitation, Acquired Indebtedness) which has
been secured by a Lien permitted under this Indenture and which has been
incurred in accordance with the provisions of this Indenture; provided, however,
that such Liens:

(A) are no less favorable to the Holders and are not more favorable to the
lienholders with respect to such Liens than the Liens in respect of the
Indebtedness being Refinanced; and

(B) do not extend to or cover any property or assets of the Company or any of
its Restricted Subsidiaries not securing the Indebtedness so Refinanced;

(vi) Liens securing Indebtedness of Restricted Subsidiaries of the Company that
are not Guarantors so long as such Indebtedness is otherwise permitted under
this Indenture;

(vii) Liens securing Indebtedness (other than Indebtedness that is subordinated
in right of payment to the Securities or any Guarantee) in an amount that does
not exceed the maximum principal amount of Indebtedness that could be incurred
on the date of the incurrence of such Indebtedness, such that after giving pro
forma effect to the incurrence thereof and the application of proceeds thereof,
the Consolidated Senior Secured Leverage Ratio of the Company does not exceed
3.25 to 1.0; and

 

71



--------------------------------------------------------------------------------

(viii) Permitted Liens.

Section 4.16. Change of Control.

(a) Upon the occurrence of a Change of Control, the Company and/or QD Capital
shall be obligated to make an offer to purchase (the “Change of Control Offer”),
and shall purchase, on a Business Day (the “Change of Control Payment Date”) as
described below, all or a portion of the then outstanding Securities at a
purchase price equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, thereon to the Change of Control Payment Date (subject
to the right of Holders of record on the relevant record date to receive
interest due on the relevant interest payment date). The Change of Control Offer
shall remain open for at least 20 Business Days and until the close of business
on the Change of Control Payment Date. Notwithstanding the occurrence of a
Change of Control, the Company and/or QD Capital shall not be obligated to
repurchase the Securities pursuant to this Section 4.16 in the event that the
Company and/or QD Capital has exercised their right to redeem all the Securities
under the terms of Article III of this Indenture and paragraph 5 of the
Securities.

(b) Prior to the mailing of the notice referred to below, but in any event
within 30 days following any Change of Control, the Company and/or QD Capital
covenant to:

(i) repay in full all Obligations, and terminate all commitments, under the
Credit Agreement or offer to repay in full all Obligations, and terminate all
commitments, under the Credit Agreement and to repay the Obligations owed to
(and terminate all commitments of) each lender which has accepted such offer; or

(ii) obtain the requisite consents under the Credit Agreement to permit the
repurchase of the Securities as provided below.

The Company and/or QD Capital shall first comply with the covenant in the
immediately preceding sentence before they shall be required to either
repurchase Securities or send the notice pursuant to the provisions described
below. The Company’s and/or QD Capital’s failure to comply with the covenant
described in the second preceding sentence (and any failure to send the notice
referred to in clause (c) below because the same is prohibited by the second
preceding sentence) may (with notice and lapse of time) constitute an Event of
Default described in clause (iii) of Section 6.01, but shall not constitute an
Event of Default described in clause (ii) of Section 6.01.

(c) Within 30 days following the date upon which a Change of Control occurs (the
“Change of Control Date”), the Company and/or QD Capital shall send, by first
class mail, a notice to each Holder, with a copy to the Trustee, which notice
shall govern the terms of the Change of Control Offer. The notice to

 

72



--------------------------------------------------------------------------------

the Holders shall contain all instructions and materials necessary to enable
such Holders to tender Securities pursuant to the Change of Control Offer. Such
notice shall state:

(i) that the Change of Control Offer is being made pursuant to this Section 4.16
and that all Securities tendered and not withdrawn will be accepted for payment;

(ii) the purchase price (including the amount of accrued interest) and the
Change of Control Payment Date, which shall be a Business Day, that is not
earlier than 30 days or later than 60 days from the date such notice is mailed,
other than as may be required by law;

(iii) that any Security not tendered will continue to accrue interest;

(iv) that, unless the Company and/or QD Capital default in making payment
therefor, any Security accepted for payment pursuant to the Change of Control
Offer shall cease to accrue interest after the Change of Control Payment Date;

(v) that Holders electing to have a Security purchased pursuant to a Change of
Control Offer will be required to surrender the Security, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Security completed,
to the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day prior to the Change of Control Payment Date;

(vi) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the second Business Day prior to the Change of
Control Payment Date, a telegram, telex, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Securities the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Security purchased;

(vii) that Holders whose Securities are purchased only in part will be issued
new Securities in a principal amount equal to the unpurchased portion of the
Securities surrendered; and

(viii) the circumstances and relevant facts regarding such Change of Control.

The Company and/or QD Capital shall not be required to make a Change of Control
Offer upon a Change of Control if any other Person makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with the

 

73



--------------------------------------------------------------------------------

requirements set forth in this Section 4.16 applicable to a Change of Control
Offer made by the Company and/or QD Capital and purchases all Securities validly
tendered and not withdrawn under such Change of Control Offer. The provisions of
this Section and other provisions contained in this Indenture relating to the
Company’s and/or QD Capital’s obligation to make a Change of Control Offer may
be waived or modified with the written consent of the Holders of a majority in
principal amount of Securities.

On or before the Change of Control Payment Date, the Company and/or QD Capital
shall (i) accept for payment Securities or portions thereof tendered pursuant to
the Change of Control Offer, (ii) deposit with the Paying Agent U.S. Legal
Tender sufficient to pay the purchase price plus accrued interest, if any, of
all Securities so tendered and (iii) deliver to the Trustee Securities so
accepted together with an Officers’ Certificate stating the Securities or
portions thereof being purchased by the Company and/or QD Capital. The Paying
Agent shall promptly mail to the Holders of Securities so accepted payment in an
amount equal to the purchase price plus accrued interest, if any, and upon
written order of the Company and/or QD Capital the Trustee shall promptly
authenticate and mail to such Holders new Securities equal in principal amount
to any unpurchased portion of the Securities surrendered. Any Securities not so
accepted shall be promptly mailed by the Company and/or QD Capital to the Holder
thereof. For purposes of this Section 4.16, the Trustee shall act as the Paying
Agent.

Any amounts remaining with the Paying Agent after the purchase of Securities
pursuant to a Change of Control Offer shall be returned by the Trustee to the
Company and/or QD Capital.

The Company and/or QD Capital shall comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent such laws and regulations are applicable in connection with the
repurchase of Securities pursuant to a Change of Control Offer. To the extent
the provisions of any securities laws or regulations conflict with the
provisions of this Section 4.16, the Company and/or QD Capital shall comply with
the applicable securities laws and regulations and shall not be deemed to have
breached their obligations under this Section 4.16 by virtue thereof.

Section 4.17. Limitation on Asset Sales.

(i) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consumate an Asset Sale unless:

(i) the Company or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Company’s senior management or, in the case of an Asset Sale in
excess of $5.0 million, the Board of Directors of the Company);

 

74



--------------------------------------------------------------------------------

(ii) at least 75% of the consideration received by the Company or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall be in the form of
(x) cash or Cash Equivalents, (y) properties and assets to be owned by the
Company or any of its Restricted Subsidiaries and used in a Permitted Business
or (z) Capital Stock in one or more Persons engaged in a Permitted Business that
are or thereby become Restricted Subsidiaries of the Company, and, in each case,
such consideration is received at the time of such disposition; provided that
the amount of (a) any liabilities (as shown on the Company’s or such Restricted
Subsidiary’s most recent balance sheet) of the Company or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Securities) that are assumed by the transferee of any such assets, and (b) any
notes or other securities received by the Company or any such Restricted
Subsidiary from such transferee that are converted by the Company or such
Restricted Subsidiary into cash within 180 days after such Asset Sale (to the
extent of the cash received in the conversion) shall be deemed to be cash for
the purposes of this provision only; and

(iii) upon the consummation of an Asset Sale, the Company shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale within 360 days of receipt thereof either:

(A) to permanently reduce any Indebtedness that is secured by a Lien permitted
under this Indenture, including Indebtedness under the Credit Agreement, or any
Indebtedness of a Restricted Subsidiary that is not a Guarantor and, in the case
of any such Indebtedness under any revolving credit facility, effect a permanent
reduction in the availability under such revolving credit facility (or effect a
permanent reduction in the availability under such revolving credit facility
regardless of the fact that no prepayment is required);

(B) to make an investment (x) in properties and assets that replace the
properties and assets that were the subject of such Asset Sale, (y) in
properties and assets that will be used by the Company or a Restricted
Subsidiary in a Permitted Business or (z) permitted by clause (1) of the
definition of Permitted Investments (collectively, “Replacement Assets”); or

(C) a combination of prepayment and investment permitted by the foregoing
clauses (iii)(A) and (iii)(B).

 

75



--------------------------------------------------------------------------------

Pending the final application of the Net Cash Proceeds, the Company and its
Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise invest
such Net Cash Proceeds in any manner not prohibited by this Indenture.

On the 361st day after an Asset Sale or such earlier date, if any, as the senior
management or the Board of Directors of the Company or of such Restricted
Subsidiary determines not to apply the Net Cash Proceeds relating to such Asset
Sale as set forth in clauses (iii)(A), (iii)(B) and (iii)(C) of the next
preceding paragraph (each, a “Net Proceeds Offer Trigger Date”), such aggregate
amount of Net Cash Proceeds which have not been applied on or before such Net
Proceeds Offer Trigger Date as permitted in clauses (iii)(A), (iii)(B) and
(iii)(C) of the next preceding paragraph (each a “Net Proceeds Offer Amount”)
shall be applied by the Company or such Restricted Subsidiary to make an offer
to purchase (the “Net Proceeds Offer”) on a date (the “Net Proceeds Offer
Payment Date”) not less than 30 nor more than 60 days following the applicable
Net Proceeds Offer Trigger Date, from all Holders on a pro rata basis, that
amount of Securities equal to the Net Proceeds Offer Amount at a price equal to
100% of the principal amount of the Securities to be purchased, plus accrued and
unpaid interest thereon, if any, to the date of purchase; provided, however,
that if the Company so elects or is required by the terms of any Indebtedness
that ranks pari passu with the Securities, such Net Proceeds Offer may be made
ratably to purchase the Securities and such other Indebtedness of the Company
that ranks pari passu with the Securities.

If at any time any non-cash consideration received by the Company or any
Restricted Subsidiary of the Company, as the case may be, in connection with any
Asset Sale is converted into or sold or otherwise disposed of for cash (other
than interest received with respect to any such non-cash consideration), then
such conversion or disposition shall be deemed to constitute an Asset Sale
hereunder as of the date of such conversion or disposition and the Net Cash
Proceeds thereof shall be applied in accordance with this Section.

The Company may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $10.0 million
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $10.0 million, shall
be applied as required pursuant to the second preceding paragraph).

In the event of the transfer of substantially all (but not all) of the property
and assets of the Company and its Restricted Subsidiaries as an entirety to a
Person in a transaction permitted under Section 5.01, which transaction does not
constitute a Change of Control, the successor corporation shall be deemed to
have sold the properties and assets of the Company and its Restricted
Subsidiaries not so transferred for purposes of this Section, and shall comply
with the provisions of clause (iii) of this Section with respect to such deemed
sale as if it were an

 

76



--------------------------------------------------------------------------------

Asset Sale. In addition, the fair market value of such properties and assets of
the Company or its Restricted Subsidiaries deemed to be sold shall be deemed to
be Net Cash Proceeds for purposes of this Section 4.17.

Notice of each Net Proceeds Offer pursuant to this Section 4.17 shall be mailed
or caused to be mailed, by first class mail, by the Company within 25 days
following the applicable Net Proceeds Offer Trigger Date to all Holders at their
last registered addresses, with a copy to the Trustee. A Net Proceeds Offer
shall remain open for a period of 20 Business Days or such longer period as may
be required by law. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Securities pursuant to the Net
Proceeds Offer and shall state the following terms:

(i) that Holders may elect to have their Securities purchased by the Company
either in whole or in part (subject to prorationing as hereinafter described in
the event the Net Proceeds Offer is oversubscribed) in integral multiples of
$1,000 of principal amount, at the applicable purchase price;

(ii) that the Net Proceeds Offer is being made pursuant to this Section 4.17 and
that all Securities tendered will be accepted for payment; provided, however,
that if the principal amount of Securities tendered in the Net Proceeds Offer
exceeds the aggregate amount of the Net Proceeds Offer Amount, the Company shall
select the Securities to be purchased on a pro rata basis (based on amounts
tendered);

(iii) the purchase price (including the amount of accrued interest, if any) and
the purchase date (which shall be no earlier than 30 days nor later than 60 days
from the Net Proceeds Offer Trigger Date, other than as may be required by
applicable law);

(iv) that any Security not tendered will continue to accrue interest;

(v) that, unless the Company defaults in making payment therefor, any Security
accepted for payment pursuant to the Net Proceeds Offer shall cease to accrue
interest after the Net Proceeds Offer Payment Date;

(vi) that Holders electing to have a Security purchased pursuant to the Net
Proceeds Offer will be required to surrender the Security, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Security
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the Net Proceeds Offer Payment Date;

 

77



--------------------------------------------------------------------------------

(vii) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the second Business Day prior to the Net Proceeds
Offer Payment Date, a facsimile transmission or letter setting forth the name of
the Holder, the principal amount of the Security the Holder delivered for
purchase and a statement that such Holder is withdrawing his election to have
such Security purchased; and

(viii) that Holders whose Securities are purchased only in part will be issued
new Securities in a principal amount at maturity equal to the unpurchased
portion of the Securities surrendered.

On or before the Net Proceeds Offer Payment Date, the Company shall (i) accept
for payment Securities or portions thereof tendered pursuant to the Net Proceeds
Offer, (ii) deposit with the Paying Agent U.S. Legal Tender sufficient to pay
the purchase price, plus accrued interest, if any, of all Securities to be
purchased and (iii) deliver to the Trustee Securities so accepted together with
an Officers’ Certificate stating the Securities or portions thereof being
purchased by the Company. The Paying Agent shall promptly mail to the Holders of
Securities so accepted payment in an amount equal to the purchase price, plus
accrued interest, if any, thereon set forth in the notice of such Net Proceeds
Offer. Any Security not so accepted shall be promptly mailed by the Company to
the Holder thereof. For purposes of this Section 4.17, the Trustee shall act as
the Paying Agent.

Any amounts remaining after the purchase of Securities pursuant to a Net
Proceeds Offer shall be returned by the Trustee to the Company. To the extent
that the aggregate amount of the Securities tendered pursuant to a Net Proceeds
Offer is less than the Net Proceeds Offer Amount, the Company may use such
excess Net Proceeds Offer Amount for general corporate purposes or for any other
purposes not prohibited by this Indenture. Upon completion of any such Net
Proceeds Offer, the Net Proceeds Offer Amount shall be reset at zero.

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of
Securities pursuant to a Net Proceeds Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Section 4.17, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.17 by virtue thereof. The provisions of this Section and other
provisions contained in this Indenture relating to the Company’s obligation to
make a Net Proceeds Offer may be waived or modified with the written consent of
the Holders of a majority in principal amount of the Securities.

 

78



--------------------------------------------------------------------------------

Section 4.18. Future Guarantors.

(a) If the Company organizes or acquires any Domestic Restricted Subsidiary
after the Issue Date (each a “New Domestic Restricted Subsidiary”) that, after
giving pro forma effect to the acquisition or organization of such New Domestic
Restricted Subsidiary or Subsidiaries (if applicable), together with each other
New Domestic Restricted Subsidiary of the Company that has not theretofore
become a Guarantor, has consolidated assets or Consolidated EBITDA which exceeds
5 percent of the total consolidated assets, as of the end of the most recently
completed fiscal quarter for which financial statements are internally
available, or total Consolidated EBITDA, for the most recent preceding four
fiscal quarters for which financial statements are internally available, of the
Company and its Restricted Subsidiaries, the Company shall: (i) execute and
deliver to the Trustee a supplemental indenture in form reasonably satisfactory
to the Trustee pursuant to which each such New Domestic Restricted Subsidiary
shall unconditionally guarantee on an unsecured senior basis all of the Issuers’
obligations under the Securities and this Indenture; (ii) deliver to the Trustee
an Opinion of Counsel that such supplemental indenture has been duly authorized,
executed and delivered by such New Domestic Restricted Subsidiary and
constitutes a legal, valid, binding and enforceable obligation of such New
Domestic Restricted Subsidiary; and (iii) cause each New Domestic Restricted
Subsidiary to promptly execute and deliver to the Trustee a Guarantee.

(b) After the execution of a supplemental indenture pursuant to clause (a) of
this Section 4.18, each such New Domestic Restricted Subsidiary party thereto
shall be a Guarantor for all purposes of this Indenture.

ARTICLE 5

SUCCESSOR CORPORATION

Section 5.01. Merger, Consolidation and Sales of Assets.

(a) The Company shall not, in a single transaction or series of related
transactions, consolidate or merge with or into any Person, or sell, assign,
transfer, lease, convey or otherwise dispose of (or cause or permit any
Restricted Subsidiary of the Company to sell, assign, transfer, lease, convey or
otherwise dispose of) all or substantially all of the Company’s assets
(determined on a consolidated basis for the Company and the Company’s Restricted
Subsidiaries) whether as an entirety or substantially as an entirety to any
Person unless:

(i) either (a) the Company shall be the surviving or continuing corporation,
partnership, trust or limited liability company or (b) the Person (if other than
the Company) formed by such consolidation or into which the Company is merged or
the Person which acquires by sale, assignment, transfer, lease, conveyance or
other disposition the properties and assets of the Company and of the Company’s
Restricted Subsidiaries substantially as an entirety (the “Surviving Entity”):

(x) shall be a corporation, partnership, trust or limited liability company
organized and validly existing under the laws of the United States or any State
thereof or the District of Columbia; and

 

79



--------------------------------------------------------------------------------

(y) shall expressly assume, by supplemental indenture (in form and substance
reasonably satisfactory to the Trustee), executed and delivered to the Trustee,
the due and punctual payment of the principal of, and premium, if any, and
interest on all of the Securities and the performance of every covenant of the
Securities and this Indenture on the part of the Company to be performed or
observed;

(ii) immediately after giving effect to such transaction on a pro forma basis
and the assumption contemplated by clause (a)(i)(y) above (including giving
effect to any Indebtedness and Acquired Indebtedness incurred or anticipated to
be incurred in connection with or in respect of such transaction), the Company
or such Surviving Entity, as the case may be, shall be able to incur at least
$1.00 of additional Indebtedness (other than Permitted Indebtedness) pursuant to
Section 4.04;

(iii) immediately before and immediately after giving effect to such transaction
on a pro forma basis and the assumption contemplated by clause (a)(i)(y) above
(including, without limitation, giving effect to any Indebtedness and Acquired
Indebtedness incurred or anticipated to be incurred or repaid and any Lien
granted or to be released in connection with or in respect of the transaction),
no Default or Event of Default shall have occurred or be continuing; and

(iv) the Company or the Surviving Entity, as the case may be, shall have
delivered to the Trustee an Officers’ Certificate and an Opinion of Counsel,
each stating that such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture comply with the
applicable provisions of this Indenture and that all conditions precedent in
this Indenture relating to such transaction have been satisfied

provided that for so long as the Company or any successor Person of the Company
is a limited liability company or a partnership there must be a co-issuer of the
Securities that is a corporation organized and existing under the laws of the
United States, any State thereof or the District of Columbia.

 

80



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) the merger of the Company with an Affiliate
incorporated solely for the purpose of reincorporating the Company in another
jurisdiction shall be permitted and (ii) the merger of any Restricted Subsidiary
of the Company into the Company or the transfer, lease, conveyance or other
disposition of all or substantially all of the assets of a Restricted Subsidiary
of the Company to the Company shall be permitted so long as the Company delivers
to the Trustee an Officers’ Certificate stating that the purpose of such merger,
transfer, lease, conveyance or other disposition is not to consummate a
transaction that would otherwise be prohibited by clause (iii) of this
Section 5.01(a).

(b) For purposes of the foregoing paragraph (a), the transfer (by lease,
assignment, sale or otherwise, in a single transaction or series of
transactions) of all or substantially all of the properties or assets of one or
more Restricted Subsidiaries of the Company the Capital Stock of which
constitutes all or substantially all of the properties and assets of the
Company, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Company.

(c) Each Guarantor (other than any Guarantor whose Guarantee is to be released
in accordance with the terms of such Guarantee and this Indenture in connection
with any transaction complying with the provisions of Section 4.17) will not,
and the Company will not cause or permit any Guarantor to, consolidate with or
merge with or into any Person or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its assets to any Person other
than the Company, QD Capital or any other Guarantor (other than QD Inc.) unless:

(i) the entity formed by or surviving any such consolidation or merger (if other
than the Guarantor) or to which such sale, lease, conveyance or other
disposition shall have been made is a corporation organized and existing under
the laws of the United States, any State thereof, the District of Columbia
thereof or the jurisdiction in which such Guarantor is organized;

(ii) such entity expressly assumes by supplemental indenture all of the
obligations of the Guarantor on its Guarantee;

(iii) immediately after giving effect to such transaction on a pro forma basis,
no Default or Event of Default shall have occurred and be continuing; and

(iv) immediately after giving effect to such transaction and the use of any net
proceeds therefrom on a pro forma basis, the Company could satisfy the
provisions of clause (ii) of Section 5.01(a).

 

81



--------------------------------------------------------------------------------

Any merger or consolidation of a Guarantor with and into the Company (with the
Company being the surviving entity) or another Guarantor that is a Wholly Owned
Restricted Subsidiary of the Company need only comply with clause (iv) of
Section 5.01(a).

Section 5.02. Successor Corporation Substituted.

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Company in accordance with Section 5.01
in which the Company or any Guarantor, as applicable, is not the continuing
corporation, the successor Person formed by such consolidation or into which the
Company or such Guarantor is merged or to which such conveyance, lease or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Company or such Guarantor under this Indenture and
the Securities or any Guarantee, as applicable, with the same effect as if such
Surviving Entity had been named as such.

ARTICLE 6

DEFAULT AND REMEDIES

Section 6.01. Events of Default.

Each of the following shall be an “Event of Default”:

(i) the failure to pay interest on any Securities when the same becomes due and
payable and the default continues for a period of 30 days;

(ii) the failure to pay the principal on any Securities, when such principal
becomes due and payable, at maturity, upon redemption or otherwise (including
the failure to make a payment to purchase Securities tendered pursuant to a
Change of Control Offer or a Net Proceeds Offer);

(iii) a default by the Company or any Restricted Subsidiary of the Company in
the observance or performance of any other covenant or agreement contained in
this Indenture, which default continues for a period of 30 days after the
Company receives written notice specifying the default (and demanding that such
default be remedied) from the Trustee or from the Holders of at least 25% of the
outstanding principal amount of the Securities;

(iv) the failure to pay at final stated maturity (giving effect to any
applicable grace periods and any extensions thereof) the principal amount of any
Indebtedness of the Company or the Indebtedness of any Restricted Subsidiaries
of the Company, or the acceleration of the final

 

82



--------------------------------------------------------------------------------

stated maturity of any such Indebtedness by the holders thereof (which
acceleration is not rescinded or otherwise cured within 30 days of receipt by
the Company or such Restricted Subsidiary of such notice of acceleration), if
the aggregate principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
final stated maturity or which has been accelerated (in each case with respect
to which the 30-day period described above has elapsed), exceeds $7.5 million or
more at any time;

(v) one or more judgments in an aggregate amount in excess of $7.5 million
(exclusive of amounts covered by insurance other than self-insurance) shall have
been rendered against the Company or any of its Significant Subsidiaries and
such judgments remain undischarged, unpaid or unstayed for a period of 60 days
after such judgment or judgments become final and non-appealable;

(vi) the Company or any of its Significant Subsidiaries (i) commences a
voluntary case or proceeding under any Bankruptcy Law with respect to itself,
(ii) consents to the entry of a judgment, decree or order for relief against it
in an involuntary case or proceeding under any Bankruptcy Law, (iii) consents to
the appointment of a custodian of it or for substantially all of its property,
(iv) consents to or acquiesces in the institution of a bankruptcy or an
insolvency proceeding against it, (v) makes a general assignment for the benefit
of its creditors or (vi) takes any corporate action to authorize or effect any
of the foregoing;

(vii) a court of competent jurisdiction enters a judgment, decree or order for
relief in respect of the Company or any of its Significant Subsidiaries in an
involuntary case or proceeding under any Bankruptcy Law, which shall (i) approve
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition in respect of the Company or any of its Significant Subsidiaries,
(ii) appoint a Custodian of the Company or any of its Significant Subsidiaries
or for substantially all of any of its property or (iii) order the winding-up or
liquidation of its affairs; and such judgment, decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or

(viii) any Guarantee of a Significant Subsidiary of the Company ceases to be in
full force and effect or any Guarantee made by a Significant Subsidiary of the
Company is declared to be null and void and unenforceable or any Guarantee made
by a Significant Subsidiary is found to be invalid or any such Guarantor denies
its liability under its Guarantee (other than by reason of release of a
Guarantor in accordance with the terms of this Indenture).

 

83



--------------------------------------------------------------------------------

If, pursuant to clause (iii) above, the Holders of at least 25% of the then
outstanding principal amount of Securities notify the Company as specified in
such clause, such Holders shall similarly notify the Trustee. Any notice given
pursuant to clause (iii) above or the immediately preceding sentence shall be
given by registered or certified mail, return receipt requested.

Section 6.02. Acceleration.

If an Event of Default (other than an Event of Default specified in clause
(vi) or (vii) of Section 6.01 above with respect to the Company) shall occur and
be continuing, the Trustee or the Holders of at least 25% in principal amount of
outstanding Securities may declare the principal of, premium, if any, and
accrued interest on all the Securities to be due and payable by notice in
writing to the Issuers and the Trustee specifying the respective Event of
Default and that it is a “notice of acceleration” (the “Acceleration Notice”),
and the same shall become immediately due and payable.

If an Event of Default specified in clause (vi) or (vii) of Section 6.01 above
with respect to the Company occurs and is continuing, then all unpaid principal
of, and premium, if any, and accrued and unpaid interest on all of the
outstanding Securities shall automatically become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holder.

At any time after a declaration of acceleration with respect to the Securities
as described in the preceding paragraph, the Holders of a majority in principal
amount of the Securities may rescind and cancel such declaration and its
consequences (i) if the rescission would not conflict with any judgment or
decree, (ii) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration, (iii) to the extent the payment of such interest is lawful,
interest on overdue installments of interest and overdue principal, which has
become due otherwise than by such declaration of acceleration, has been paid,
(iv) if the Company has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances, and any
other amounts due to the Trustee under Section 7.07 and (v) in the event of the
cure or waiver of an Event of Default of the type described in clause (vi) or
(vii) of Section 6.01, the Trustee shall have received an Officers’ Certificate
and an Opinion of Counsel that such Event of Default has been cured or waived.
No such rescission shall affect any subsequent Default or Event of Default or
impair any right consequent thereto.

 

84



--------------------------------------------------------------------------------

Section 6.03. Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of or interest on the Securities or to enforce the performance of any
provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.

Section 6.04. Waiver of Past Defaults.

Subject to Sections 2.09, 6.02, 6.07 and 9.02, the Holders of not less than a
majority in principal amount of the outstanding Securities by notice to the
Trustee may waive an existing Default or Event of Default and its consequences,
except a Default or Event of Default in the payment of principal of, premium, if
any, or interest on any Security as specified in clauses (i) and (ii) of
Section 6.01. The Company shall deliver to the Trustee an Officers’ Certificate
stating that the requisite percentage of Holders have consented to such waiver
and attaching copies of such consents. When a Default or Event of Default is
waived, it is cured and ceases.

Section 6.05. Control By Majority.

The Holders of not less than a majority in principal amount of the outstanding
Securities may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it. Subject to Section 7.01, however, the Trustee may refuse to
follow any direction that conflicts with any law or this Indenture, that the
Trustee determines may be unduly prejudicial to the rights of another
Securityholder, or that may involve the Trustee in personal liability.

Section 6.06. Limitation on Suits.

A Securityholder may not pursue any remedy with respect to this Indenture or the
Securities unless:

(i) the Holder gives to the Trustee written notice of a continuing Event of
Default;

(ii) the Holder or Holders of at least 25% in principal amount of the
outstanding Securities make a written request to the Trustee to pursue the
remedy;

 

85



--------------------------------------------------------------------------------

(iii) such Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense;

(iv) the Trustee does not comply with the request within 45 days after receipt
of the request and the offer and, if requested, the provision of indemnity; and

(v) during such 45-day period the Holder or Holders of a majority in principal
amount of the outstanding Securities do not give the Trustee a direction which,
in the opinion of the Trustee, is inconsistent with the request.

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over such other
Securityholder.

Section 6.07. Rights of Holders To Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of, premium, if any, and interest on a Security,
on or after the respective due dates expressed in such Security, or to bring
suit for the enforcement of any such payment on or after such respective dates,
shall not be impaired or affected without the consent of the Holder.

Section 6.08. Collection Suit By Trustee.

If an Event of Default in payment of principal, premium, if any, or interest
specified in clause (i) or (ii) of Section 6.01 occurs and is continuing, the
Trustee may recover judgment in its own name and as trustee of an express trust
against the Issuers or any other obligor on the Securities for the whole amount
of principal, premium, if any, and accrued interest and fees remaining unpaid,
together with interest on overdue principal and premium, if any, and, to the
extent that payment of such interest is lawful, interest on overdue installments
of interest, in each case at the rate per annum borne by the Securities and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due to
the Trustee under Section 7.07.

Section 6.09. Trustee May File Proofs of Claim.

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel, and any other amounts due to

 

86



--------------------------------------------------------------------------------

the Trustee under Section 7.07) and the Securityholders allowed in any judicial
proceedings relating to the Issuers, their creditors or their property and shall
be entitled and empowered to participate as a member, voting or otherwise, of
any official committee appointed for such matter, to collect and receive any
monies or other securities or property payable or deliverable upon the
conversion or exchange of the Securities or upon any such claims and to
distribute the same, and any Custodian in any such judicial proceedings is
hereby authorized by each Securityholder to make such payments to the Trustee
and, in the event that the Trustee shall consent to the making of such payments
directly to the Securityholders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agent and counsel, and any other amounts due the Trustee under
Section 7.07. Nothing herein contained shall be deemed to authorize the Trustee
to authorize or consent to or accept or adopt on behalf of any Securityholder
any plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.

Section 6.10. Priorities.

If the Trustee collects any money or property pursuant to this Article Six, it
shall pay out the money or property in the following order:

First: to the Trustee for amounts due under Section 7.07;

Second: to Holders for interest accrued on the Securities, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Securities for interest;

Third: to Holders for principal amounts and premium, if any, due and unpaid on
the Securities, ratably, without preference or priority of any kind, according
to the amounts due and payable on the Securities for principal; and

Fourth: to the Issuers or, to the Guarantors as their respective interests may
appear.

The Trustee, upon prior notice to the Issuers, may fix a record date and payment
date for any payment to Securityholders pursuant to this Section 6.10.

Section 6.11. Undertaking For Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in

 

87



--------------------------------------------------------------------------------

the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section 6.11 does not apply to a suit
by the Trustee, a suit by a Holder pursuant to Section 6.07, or a suit by a
Holder or Holders of more than 10% in principal amount of the outstanding
Securities.

Section 6.12. Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then, and in every such case, subject to any determination in such
proceeding, the Issuers, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Issuers, Trustee and the Holders shall continue as though no
such proceeding had been instituted.

Section 6.13. Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or wrongfully taken Securities in Section 2.07, no
right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

(b) Except during the continuance of an Event of Default:

(i) The Trustee need perform only those duties as are specifically set forth
herein or in the TIA and no duties, covenants, responsibilities or obligations
shall be implied in this Indenture against the Trustee.

 

88



--------------------------------------------------------------------------------

(ii) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates (including Officers’ Certificates) or opinions
(including Opinions of Counsel) furnished to the Trustee and conforming to the
requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture, but need not verify the contents thereof.

(c) Notwithstanding anything to the contrary herein, the Trustee may not be
relieved from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) This paragraph does not limit the effect of paragraph (b) of this
Section 7.01.

(ii) The Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.

(iii) The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or to take or omit to take any action under this
Indenture or take any action at the request or direction of Holders if it shall
have reasonable grounds for believing that repayment of such funds is not
assured to it.

(e) Every provision of this Indenture that in any way relates to the Trustee is
subject to this Section 7.01.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

(g) In the absence of bad faith, negligence or willful misconduct on the part of
the Trustee, the Trustee shall not be responsible for the application of any
money by any Paying Agent other than the Trustee.

 

89



--------------------------------------------------------------------------------

Section 7.02. Rights of Trustee.

Subject to Section 7.01:

(a) The Trustee may rely on any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and an Opinion of Counsel, which shall conform to the provisions of
Section 11.05. The Trustee shall not be liable for any action it takes or omits
to take in good faith in reliance on such certificate or opinion.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent (other than an agent
who is an employee of the Trustee) appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers.

(e) The Trustee may consult with counsel and the advice or opinion of such
counsel as to matters of law shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it hereunder in good faith and in accordance with the advice or opinion of such
counsel.

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to the provisions of this Indenture, unless such Holders
shall have offered to the Trustee reasonable security or indemnity against the
costs, expenses and liabilities which may be incurred therein or thereby.

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, upon reasonable notice to the Issuers, to examine the books, records,
and premises of the Issuers, personally or by agent or attorney.

(h) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(i) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties.

 

90



--------------------------------------------------------------------------------

(j) The Trustee shall not be charged with knowledge of any Default or Event of
Default, of the identity of any Restricted Subsidiary or the existence of any
Change of Control or Asset Sale unless either (i) a Responsible Officer shall
have actual knowledge thereof or (ii) the Trustee shall have received written
notice thereof from either of the Issuers or any Holder.

(k) Delivery of reports, information and documents to the Trustee under
Section 4.10 is for informational purposes only and the Trustee’s receipt of the
foregoing shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Issuer’s compliance with any of the covenants hereunder.

Section 7.03. Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Issuers, their
Subsidiaries (including any Guarantors) or their respective Affiliates with the
same rights it would have if it were not Trustee. Any Agent may do the same with
like rights. However, the Trustee must comply with Sections 7.10 and 7.11.

Section 7.04. Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, any Guarantee or the Securities, it
shall not be accountable for the Issuer’s use of the proceeds from the
Securities, and it shall not be responsible for any statement of the Issuers in
this Indenture or any document issued in connection with the sale of Securities
or any statement in the Securities other than the Trustee’s certificate of
authentication. The Trustee makes no representations with respect to the
effectiveness or adequacy of this Indenture.

Section 7.05. Notice of Default.

If a Default or an Event of Default occurs and is continuing and the Trustee
receives actual notice of such Default or Event of Default, the Trustee shall
mail to each Securityholder notice of the uncured Default or Event of Default
within 60 days after such Default or Event of Default occurs. Except in the case
of a Default or an Event of Default in payment of principal of, premium, if any,
or interest on, any Security, including an accelerated payment and the failure
to make payment on the Change of Control Payment Date pursuant to a Change of
Control Offer or the Net Proceeds Offer Payment Date pursuant to a Net Proceeds
Offer, the Trustee may withhold the notice if and so long as the Board of
Directors, the executive committee, or a trust committee of directors and/or
Responsible Officers, of the Trustee in good faith determines that withholding
the notice is in the interest of the Securityholders.

 

91



--------------------------------------------------------------------------------

Section 7.06. Reports by Trustee to Holders.

Within 60 days after each May 15, beginning with the first May 15 following the
date of this Indenture, the Trustee shall, to the extent that any of the events
described in TIA § 313(a) occurred within the previous twelve months, but not
otherwise, mail to each Securityholder a brief report dated as of such date that
complies with TIA § 313(a). The Trustee also shall comply with TIA §§ 313(b),
313(c) and 313(d).

A copy of each report at the time of its mailing to Securityholders shall be
mailed to the Issuers and filed with the Commission and each securities
exchange, if any, on which the Securities are listed.

The Issuers shall notify the Trustee if the Securities become listed on any
securities exchange or of any delisting thereof and the Trustee shall comply
with TIA § 313(d).

Section 7.07. Compensation and Indemnity.

The Issuers and the Guarantors shall pay to the Trustee, from time to time, such
compensation for its services hereunder as the Issuers and the Trustee shall
from time to time agree in writing. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Issuers
and the Guarantors shall reimburse the Trustee upon request for all reasonable
disbursements, expenses and advances (including reasonable fees and expenses of
counsel) incurred or made by it in addition to the compensation for its
services, except any such disbursements, expenses and advances as may be
attributable to the Trustee’s negligence, bad faith or willful misconduct. Such
expenses shall include the reasonable fees and expenses of the Trustee’s agents
and counsel.

The Issuers and the Guarantors, jointly and severally, shall indemnify the
Trustee and its agents, employees, officers, stockholders and directors for, and
hold them harmless against, any loss, liability or expense (including reasonable
attorneys’ fees and expenses) incurred by them except for such actions to the
extent caused by any negligence, bad faith or willful misconduct on their part,
arising out of or in connection with the acceptance or administration of this
trust including the cost and expense of enforcing this Indenture and the
Securities against the Issuers and the Guarantors (including this Section 7.07)
including the reasonable costs and expenses of defending themselves against or
investigating any claim (whether asserted by the Issuers, the Guarantors, any
Holder or any other Person) or liability in connection with the exercise or
performance of any of the Trustee’s rights, powers or duties hereunder. The
Trustee shall notify the Issuers and the Guarantors promptly of any claim
asserted against the Trustee or any of its agents, employees, officers,
stockholders and directors for which it may seek indemnity; provided that any
failure to so notify the Issuers and the

 

92



--------------------------------------------------------------------------------

Guarantors shall not relieve the Issuers and the Guarantors of their indemnity
obligations hereunder. The Issuers and the Guarantors may, subject to the
approval of the Trustee, defend the claim and the Trustee shall cooperate in the
defense. The Trustee and its agents, employees, officers, stockholders and
directors subject to the claim may have separate counsel and the Issuers and the
Guarantors shall pay the reasonable fees and expenses of such counsel; provided,
however, that the Issuers and the Guarantors will not be required to pay such
fees and expenses if, subject to the approval of the Trustee, it assumes the
Trustee’s defense and there is no conflict of interest between the Issuers and
the Guarantors and the Trustee and its agents, employees, officers, stockholders
and directors subject to the claim in connection with such defense as reasonably
determined by the Trustee. The Issuers and the Guarantors need not pay for any
settlement made without their written consent, which consent will not be
unreasonably withheld, delayed or conditioned. The Issuers and the Guarantors
need not reimburse any expense or indemnify against any loss or liability to the
extent incurred by the Trustee through its negligence, bad faith or willful
misconduct.

To secure the Issuer’s and the Guarantors’ payment obligations in this
Section 7.07, the Trustee shall have a Lien prior to the Securities against all
money or property held or collected by the Trustee, in its capacity as Trustee.

When the Trustee incurs expenses or renders services after an Event of Default
specified in clause (vi) or (vii) of Section 6.01 occurs, such expenses and the
compensation for such services shall be paid to the extent allowed under any
Bankruptcy Law.

Notwithstanding any other provision in this Indenture, the foregoing provisions
of this Section 7.07 shall survive the satisfaction and discharge of this
Indenture or the appointment of a successor Trustee.

Section 7.08. Replacement of Trustee.

The Trustee may resign at any time by so notifying the Issuers in writing. The
Holders of a majority in principal amount of the outstanding Securities may
remove the Trustee by so notifying the Issuers and the Trustee and may appoint a
successor Trustee. The Issuers may remove the Trustee if:

(i) the Trustee fails to comply with Section 7.10;

(ii) the Trustee is adjudged bankrupt or insolvent;

(iii) a receiver or other public officer takes charge of the Trustee or its
property;

(iv) or the Trustee becomes incapable of acting.

 

93



--------------------------------------------------------------------------------

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall notify each Holder of such event and
shall promptly appoint a successor Trustee. Within one year after the successor
Trustee takes office, the Holders of a majority in principal amount of the
Securities may appoint a successor Trustee to replace the successor Trustee
appointed by the Issuers.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Immediately after that, the retiring
Trustee shall transfer, after payment of all sums then owing to the Trustee
pursuant to Section 7.07, all property held by it as Trustee to the successor
Trustee, subject to the Lien provided in Section 7.07, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Securityholder.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers or the Holders
of at least 10% in principal amount of the outstanding Securities may petition
any court of competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.10, any Securityholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s and the Guarantors’ obligations under Section 7.07 shall continue for
the benefit of the retiring Trustee.

Section 7.09. Successor Trustee by Merger, Etc.

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee; provided that such corporation shall be
otherwise qualified and eligible under this Article Seven.

Section 7.10. Eligibility; Disqualification.

This Indenture shall always have a Trustee who satisfies the requirement of TIA
§§ 310(a)(1), 310(a)(2) and 310(a)(5). The Trustee shall have a combined capital
and surplus of at least $50,000,000 as set forth in its most recent published
annual report of condition. In addition, if the Trustee is a corporation
included in a bank holding company system, the Trustee, independently of the
bank holding company, shall meet the capital requirements of TIA § 310(a)(2).
The Trustee

 

94



--------------------------------------------------------------------------------

shall comply with TIA § 310(b); provided, however, that there shall be excluded
from the operation of TIA § 310(b)(1) any indenture or indentures under which
other securities, or certificates of interest or participation in other
securities, of the Issuers are outstanding, if the requirements for such
exclusion set forth in TIA § 310(b)(1) are met. The provisions of TIA § 310
shall apply to the Issuers and any other obligor of the Securities.

Section 7.11. Preferential Collection of Claims Against the Issuers.

The Trustee, in its capacity as Trustee hereunder, shall comply with TIA §
311(a), excluding any creditor relationship listed in TIA § 311(b). A Trustee
who has resigned or been removed shall be subject to TIA § 311(a) to the extent
indicated.

ARTICLE 8

DISCHARGE OF INDENTURE; DEFEASANCE

Section 8.01. Termination of the Issuers’ Obligation.

The Issuers may terminate their and the Guarantors’ obligations under this
Indenture, the Securities and the Guarantees, except those obligations referred
to in the penultimate paragraph of this Section 8.01, if all Securities
previously authenticated and delivered (other than destroyed, lost or stolen
Securities which have been replaced or paid and Securities for whose payment
U.S. Legal Tender has theretofore been deposited with the Trustee or the Paying
Agent in trust or segregated and held in trust by the Company and thereafter
repaid to the Company, as provided in Section 8.05) have been delivered to the
Trustee for cancellation and the Issuers have paid all sums payable by them
hereunder, or if:

(i) either (A) pursuant to Article Three, the Issuers shall have given notice to
the Trustee and mailed a notice of redemption to each Holder of the redemption
of all of the Securities in accordance with the provisions hereof or (B) all
Securities have or will (upon the mailing of a notice or notices deposited with
the Trustee together with irrevocable instructions to mail such notice or
notices to Holders) become due and payable upon redemption or maturity and the
Company has irrevocably deposited or caused to be deposited with the Trustee or
a trustee satisfactory to the Trustee, under the terms of an irrevocable trust
agreement in form and substance satisfactory to the Trustee, as trust funds in
trust solely for the benefit of the Holders of that purpose, U.S. Legal Tender
in such amount as is sufficient without consideration of reinvestment of such
interest to pay and discharge the entire indebtedness on the Securities not
previously delivered to the Trustee for cancellation, for principal of, premium,
if any, and interest on the outstanding Securities

 

95



--------------------------------------------------------------------------------

to maturity or redemption; provided that the Trustee shall have been irrevocably
instructed to apply such U.S. Legal Tender to the payment of said principal,
premium, if any, and interest with respect to the Securities;

(ii) such deposit will not result in a breach or violation of, or constitute a
default under, any other instrument or agreement (including, without limitation,
the Credit Agreement) to which either of the Issuers is a party or by which
either is bound (excluding this Indenture);

(iii) the Issuers shall have paid all other sums payable by it hereunder; and

(iv) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent providing
for or relating to the termination of the Issuers’ obligations under the
Securities and this Indenture have been complied with.

Subject to the next sentence and notwithstanding the foregoing paragraph, the
Issuers’ obligations in Sections 2.05, 2.06, 2.07, 2.08, 4.01, 4.02, 7.07, 8.05
and 8.06 shall survive until the Securities are no longer outstanding pursuant
to the last paragraph of Section 2.08. After the Securities are no longer
outstanding, the Issuers’ obligations in Sections 7.07, 8.05 and 8.06 shall
survive.

After such delivery or irrevocable deposit, the Trustee upon request shall
acknowledge in writing the discharge of the Issuers’ and the Guarantors’
obligations under the Securities, the Guarantees and this Indenture except for
those surviving obligations specified above.

Section 8.02. Legal Defeasance and Covenant Defeasance.

(a) The Issuers may, at their option by Board Resolutions of the Boards of
Directors of the Issuers, at any time, elect to have either paragraph (b) or
(c) below applied to all outstanding Securities upon compliance with the
conditions set forth in Section 8.03.

(b) Upon the Issuers’ exercise under paragraph (a) hereof of the option
applicable to this paragraph (b), the Issuers and any Guarantor shall, subject
to the satisfaction of the conditions set forth in Section 8.03, be deemed to
have been discharged from their respective obligations with respect to all
outstanding Securities and the corresponding Guarantees on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Issuers shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Securities, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.04 and the other Sections of this Indenture referred to in
(i) and (ii) below, and to

 

96



--------------------------------------------------------------------------------

have satisfied all its other obligations under such Securities and this
Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same). Subject to compliance
with this Article Eight, the Issuers may exercise their option under this
paragraph (b) notwithstanding the prior exercise of its option under paragraph
(c) hereof.

(c) Upon the Issuers’ exercise under paragraph (a) hereof of the option
applicable to this paragraph (c), the Issuers and each Guarantor shall, subject
to the satisfaction of the conditions set forth in Section 8.03, be released
from their obligations, if any, under the covenants contained in Sections 4.03
and 4.04 and Sections 4.12 through 4.18 and Article Five with respect to the
outstanding Securities and the corresponding Guarantees on and after the date
the conditions set forth below are satisfied (hereinafter, “Covenant
Defeasance”), and the Securities shall thereafter be deemed not “outstanding”
for the purposes of any direction, waiver, consent or declaration or act of
Holders (and the consequences of any thereof) in connection with such covenants,
but shall continue to be deemed “outstanding” for all other purposes hereunder
(it being understood that such Securities shall not be deemed outstanding for
accounting purposes). For this purpose, such Covenant Defeasance means that,
with respect to the outstanding Securities, the Issuers may omit to comply with
and shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.01(iii), but, except as specified above, the remainder of this
Indenture and such Securities shall be unaffected thereby. In addition, upon the
Issuers’ exercise under paragraph (a) hereof of the option applicable to this
paragraph (c), subject to the satisfaction of the conditions set forth in
Section 8.03 hereof, Sections 6.01(iii), 6.01(iv) and 6.01(v) shall not
constitute Events of Default.

Section 8.03. Conditions To Legal Defeasance or Covenant Defeasance.

The following shall be the conditions to the application of either
Section 8.02(b)or 8.02(c) to the outstanding Securities:

In order to exercise either Legal Defeasance or Covenant Defeasance:

(i) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, U.S. Legal Tender or non-callable U.S. Government
Obligations which through the scheduled payment of principal, premium, if any,
and interest in respect thereof in accordance with their terms, will provide,
not later than one day before the due date of any payment on the Securities,
U.S. Legal Tender, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a

 

97



--------------------------------------------------------------------------------

nationally recognized firm of independent public accountants, to pay the
principal of, premium, if any, and interest on the Securities on the stated date
for payment thereof or on the applicable redemption date, as the case may be;

(ii) in the case of an election under Section 8.02(b), the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that (A) the Company has received from, or
there has been published by, the Internal Revenue Service a ruling or (B) since
the date of the execution of this Indenture, there has been a change in the
applicable federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders will not
recognize income, gain or loss for federal income tax purposes as a result of
such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

(iii) in the case of an election under Section 8.02(c), the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that the Holders of the Securities will not
recognize income, gain or loss for federal income tax purposes as a result of
such Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

(iv) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the incurrence of Indebtedness all or a portion of the proceeds of which will be
used to defease the Securities pursuant to this Article Eight concurrently with
such incurrence) or insofar as Sections 6.01(vi) and 6.01(vii) hereof are
concerned, at any time in the period ending on the 91st day after the date of
such deposit;

(v) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under this Indenture (other than a Default
or Event of Default resulting from the incurrence of Indebtedness all or a
portion of the proceeds of which will be used to defease the Securities pursuant
to this Article Eight concurrently with such incurrence), the Credit Agreement
or any other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;

 

98



--------------------------------------------------------------------------------

(vi) the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others;

(vii) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent hereunder
provided for or relating to the Legal Defeasance or the Covenant Defeasance have
been complied with; and

(viii) the Company shall have delivered to the Trustee an Opinion of Counsel,
assuming no intervening bankruptcy or insolvency of the Company occurs between
the date of deposit and the 91st day following the deposit and that no Holder is
an insider of the Company, to the effect that, after the 91st day following the
deposit, the trust funds will not be subject to the effect of Section 547 of the
United States Bankruptcy Code or Section 15 of the New York Debtor and Creditor
Law.

Notwithstanding the foregoing, the Opinion of Counsel required by clause
(ii) above of this Section 8.03 need not be delivered if all Securities not
theretofore delivered to the Trustee for cancellation (i) have become due and
payable, (ii) will become due and payable on the Maturity Date within one year
or (iii) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company.

Section 8.04. Application of Trust Money.

The Trustee or Paying Agent shall hold in trust U.S. Legal Tender or U.S.
Government Obligations deposited with it pursuant to this Article Eight, and
shall apply the deposited U.S. Legal Tender and the money from U.S. Government
Obligations in accordance with this Indenture to the payment of principal of,
premium, if any, and interest on the Securities.

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Legal Tender or U.S. Government
Obligations deposited pursuant to Section 8.03 hereof or the principal, premium,
if any, and interest received in respect thereof other than any such tax, fee or
other charge which by law is for the account of the Holders of the outstanding
Securities.

Anything in this Article Eight to the contrary notwithstanding, the Trustee
shall deliver or pay to the Issuers from time to time upon the Issuers’ request
any U.S. Legal Tender or U.S. Government Obligations held by it as provided in
Section 8.03 which, in the opinion of a nationally recognized firm of
independent

 

99



--------------------------------------------------------------------------------

public accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof that would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.05. Repayment To the Issuers.

The Trustee and the Paying Agent shall pay to the Issuers upon request any money
held by them for the payment of principal, premium, if any, or interest that
remains unclaimed for two years; provided that the Trustee or such Paying Agent,
before being required to make any payment, may at the expense of the Issuers
cause to be published once in a newspaper of general circulation in The City of
New York or mail to each Holder entitled to such money notice that such money
remains unclaimed and that after a date specified therein which shall be at
least 30 days from the date of such publication or mailing any unclaimed balance
of such money then remaining will be repaid to the Issuers. After payment to the
Issuers, Holders entitled to such money must look to the Issuers for payment as
general creditors unless an applicable law designates another Person.

Section 8.06. Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. Legal Tender or U.S.
Government Obligations in accordance with this Article Eight by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Issuers’ obligations under this Indenture and the Securities
shall be revived and reinstated as though no deposit had occurred pursuant to
this Article Eight until such time as the Trustee or Paying Agent is permitted
to apply all such U.S. Legal Tender or U.S. Government Obligations in accordance
with this Article Eight; provided that if the Issuers have made any payment of
interest on, premium, if any, or principal of any Securities because of the
reinstatement of its obligations, the Issuers shall be subrogated to the rights
of the Holders of such Securities to receive such payment from the U.S. Legal
Tender or U.S. Government Obligations held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENTS, SUPPLEMENTS AND WAIVERS

Section 9.01. Without Consent of Holders.

The Company, any Guarantors and the Trustee, together, may amend or supplement
this Indenture, the Securities or any Guarantee without notice to or consent of
any Securityholder:

(i) to cure any ambiguity, defect or inconsistency, so long as such change does
not, in the good faith determination of the Board of Directors of the Company,
adversely affect the rights of any of the Holders in any material respect. In
formulating its determination on such matters, the Board of Directors of the
Company will be entitled to rely on such evidence as it deems appropriate;

 

100



--------------------------------------------------------------------------------

(ii) to evidence the succession in accordance with Article Five of another
Person to the Company and the assumption by any such successor of the covenants
of the Company herein and in the Securities;

(iii) to provide for uncertificated Securities in addition to or in place of
certificated Securities;

(iv) to make any other change that does not, in the good faith determination of
the Board of Directors of the Company, adversely affect the rights of any
Securityholders hereunder in any material respect;

(v) to comply with any requirements of the Commission in connection with the
qualification of this Indenture under the TIA;

(vi) subject to Section 9.02, to add or release any Guarantor pursuant to the
terms of this Indenture; or

(vii) to provide for issuance of the Exchange Notes, which will have terms
substantially identical in all material respects to the Initial Notes (except
that the transfer restrictions contained in the Initial Notes will be modified
or eliminated, as appropriate), and which will be treated together with any
outstanding Initial Notes, as a single issue of securities; provided that for
purposes of this clause (vii), the terms Initial Notes and Exchange Notes, shall
include any other Securities issued in accordance with clause (iii) of the
fourth paragraph of Section 2.02 or Securities issued in exchange therefor which
are identical in all material respects to such Securities (except that the
transfer restrictions on the Securities issued in exchange for Securities issued
in accordance with clause (iii) of the fourth paragraph of Section 2.02 shall be
modified or eliminated, as appropriate);

provided that the Company has delivered to the Trustee an Opinion of Counsel and
an Officers’ Certificate, each stating that such amendment or supplement
complies with the provisions of this Section 9.01.

Section 9.02. With Consent of Holders.

Subject to Sections 6.07 and 9.03, the Issuers, the Guarantors, and the Trustee,
together, with the written consent of the Holder or Holders of at least a

 

101



--------------------------------------------------------------------------------

majority in aggregate principal amount of the outstanding Securities or any
Guarantee, may amend or supplement this Indenture, the Securities or the
Guarantees without notice to any other Securityholders. Subject to Sections 6.07
and 9.03, the Holder or Holders of a majority in aggregate principal amount of
the outstanding Securities may waive compliance by the Issuers with any
provision of this Indenture, the Securities or any Guarantee without notice to
any other Securityholder. Without the consent of each Securityholder affected,
however, no amendment, supplement or waiver, including a waiver pursuant to (and
to the extent provided in) Section 6.04, may:

(i) reduce the amount of Securities whose Holders must consent to an amendment,
supplement or waiver;

(ii) reduce the rate of or change or have the effect of changing the time for
payment of interest, including default interest, on any Security;

(iii) reduce the principal of or change or have the effect of changing the fixed
maturity of any Security, or change the date on which any Securities may be
subject to redemption or reduce the redemption price therefor;

(iv) make any Securities payable in money other than that stated in the
Securities;

(v) make any changes in provisions of this Indenture protecting the right of
each Holder to receive payment of principal of and interest on such Security on
or after the due date thereof or to bring suit to enforce such payment, or
permitting Holders of a majority in principal amount of the Securities to waive
Defaults or Events of Default;

(vi) modify or change any provision of this Indenture or the related definitions
affecting the ranking of the Securities or any Guarantee in a manner which
adversely affects the Holders;

(vii) amend, change or modify in any material respect the obligation of the
Issuers to make and consummate a Change of Control Offer in the event of a
Change of Control which has occurred or modify any of the provisions or
definitions with respect thereto after a Change of Control has occurred;

(viii) make any changes in Section 6.04, 6.07 or this Section 9.02; or

(ix) release any Guarantor that is a Significant Subsidiary from any of its
obligations under its Guarantee or this Indenture other than in accordance with
the terms of this Indenture.

 

102



--------------------------------------------------------------------------------

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, supplement or waiver, but
it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Issuers to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such supplemental indenture.

Section 9.03. Compliance with TIA.

From the date on which this Indenture is qualified under the TIA, every
amendment, waiver or supplement of this Indenture or the Securities or any
Guarantee shall comply with the TIA as then in effect.

Section 9.04. Revocation and Effect of Consents.

Until an amendment, waiver or supplement becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security.
However, any such Holder or subsequent Holder may revoke the consent as to his
Security or portion of his Security by notice to the Trustee or the Issuers
received before the date on which the Trustee receives an Officers’ Certificate
certifying that the Holders of the requisite principal amount of Securities have
consented (and not theretofore revoked such consent) to the amendment,
supplement or waiver.

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then notwithstanding the last
sentence of the immediately preceding paragraph, those Persons who were Holders
at such record date (or their duly designated proxies), and only those Persons,
shall be entitled to revoke any consent previously given, whether or not such
Persons continue to be Holders after such record date. No such consent shall be
valid or effective for more than 90 days after such record date.

After an amendment, supplement or waiver becomes effective, it shall bind every
Securityholder, unless it makes a change described in any of clauses (i) through
(vii) of Section 9.02, in which case, the amendment, supplement or waiver shall
bind only each Holder of a Security who has consented to it and every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security; provided that any such waiver shall not impair
or affect the right of any Holder to receive payment of principal of, premium,
if any, and interest on a Security, on or after the respective due dates
expressed in such Security, or to bring suit for the enforcement of any such
payment on or after such respective dates without the consent of such Holder.

 

103



--------------------------------------------------------------------------------

Section 9.05. Notation on or Exchange of Securities.

If an amendment, supplement or waiver changes the terms of a Security, the
Issuers may require the Holder of the Security to deliver it to the Trustee. The
Issuers shall provide the Trustee with an appropriate notation on the Security
about the changed terms and cause the Trustee to return it to the Holder at the
Issuer’s expense. Alternatively, if the Issuers or the Trustee so determine, the
Issuers in exchange for the Security shall issue and the Trustee shall
authenticate a new Security that reflects the changed terms. Failure to make the
appropriate notation or issue a new Security shall not affect the validity and
effect of such amendment, supplement or waiver.

Section 9.06. Trustee To Sign Amendments, Etc.

The Trustee shall execute any amendment, supplement or waiver authorized
pursuant to this Article Nine; provided that the Trustee may, but shall not be
obligated to, execute any such amendment, supplement or waiver which affects the
Trustee’s own rights, duties or immunities under this Indenture. The Trustee
shall be entitled to receive, and shall be fully protected in relying upon, an
Opinion of Counsel and an Officers’ Certificate each complying with Sections
11.04 and 11.05 and stating that the execution of any amendment, supplement or
waiver authorized pursuant to this Article Nine is authorized or permitted by
this Indenture and constitutes the legal, valid and binding obligations of the
Issuers enforceable in accordance with its terms. Such Opinion of Counsel shall
be at the expense of the Issuers.

ARTICLE 10

GUARANTEE OF SECURITIES

Section 10.01. Unconditional Guarantee.

Subject to the provisions of this Article Ten, each of the Guarantors, shall
hereby, jointly and severally, unconditionally and irrevocably guarantee, on a
senior basis (such guarantees to be referred to herein as the “Guarantees”) to
each Holder of a Security authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Securities or the obligations of the
Issuers or any other Guarantors to the Holders or the Trustee hereunder or
thereunder, that: (a) the principal of, premium, if any, and interest on the
Securities shall be duly and punctually paid in full when due, whether at
maturity, upon redemption at the option of Holders pursuant to the provisions of
the Securities relating thereto, by

 

104



--------------------------------------------------------------------------------

acceleration or otherwise, and interest on the overdue principal and (to the
extent permitted by law) interest, if any, on the Securities and all other
obligations of the Issuers or the Guarantors to the Holders or the Trustee
hereunder or thereunder (including amounts due the Trustee under Section 7.07
hereof) and all other obligations shall be promptly paid in full or performed,
all in accordance with the terms hereof and thereof; and (b) in case of any
extension of time of payment or renewal of any Securities or any of such other
obligations, the same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at maturity, by
acceleration or otherwise. Failing payment when due of any amount so guaranteed,
or failing performance of any other obligation of the Issuers to the Holders
under this Indenture or under the Securities, for whatever reason, each
Guarantor shall be obligated to pay, or to perform or cause the performance of,
the same immediately. An Event of Default under this Indenture or the Securities
shall constitute an event of default under the Guarantees, and shall entitle the
Holders of Securities to accelerate the obligations of the Guarantors hereunder
in the same manner and to the same extent as the obligations of the Issuers.

Each of the Guarantors, shall hereby agree that its obligations hereunder shall
be unconditional, irrespective of the validity, regularity or enforceability of
the Securities or this Indenture, the absence of any action to enforce the same,
any waiver or consent by any Holder of the Securities with respect to any
provisions hereof or thereof, any release of any other Guarantor, the recovery
of any judgment against the Issuers, any action to enforce the same, whether or
not a Guarantee is affixed to any particular Security, or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor. Each of the Guarantors, shall hereby waive the benefit of diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuers, any right to require a proceeding first
against the Issuers, protest, notice and all demands whatsoever and covenants
that its Guarantee shall not be discharged except by complete performance of the
obligations contained in the Securities, this Indenture and the Guarantees. Each
Guarantee is a guarantee of payment and not of collection. If any Holder or the
Trustee is required by any court or otherwise to return to the Issuers or to any
Guarantor, or any custodian, trustee, liquidator or other similar official
acting in relation to such Issuers or such Guarantor, any amount paid by such
Issuers or such Guarantor to the Trustee or such Holder, each Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.
Each Guarantor, shall hereby further agree that, as between it, on the one hand,
and the Holders of Securities and the Trustee, on the other hand, (a) subject to
this Article Ten, the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article Six hereof for the purposes of the
Guarantees, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (b) in
the event of any acceleration of such obligations as provided in Article Six
hereof, such obligations (whether or not due and payable) shall forthwith become
due and payable by the Guarantors for the purpose of the Guarantees.

 

105



--------------------------------------------------------------------------------

No Affiliate, stockholder, officer, director, limited liability company member
or employee, past, present or future, of any Guarantor, as such, shall have any
personal liability under such Guarantor’s Guarantee by reason of his, her or its
status as such Affiliate, stockholder, officer, director, limited liability
company member or employee.

Section 10.02. Limitations on Guarantees.

The obligations of any Guarantor under its Guarantee shall be limited to the
maximum amount which, after giving effect to all other contingent and fixed
liabilities of such Guarantor and after giving effect to any collections from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under its Guarantee or pursuant to its
contribution obligations under this Indenture, will result in the obligations of
such Guarantor under the Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under federal or state law.

Section 10.03. Execution and Delivery of Guarantee.

To further evidence the Guarantees set forth in Section 10.01, each Guarantor,
hereby agrees that a notation of its Guarantee, substantially in the form of
Exhibit D hereto, shall be endorsed on each Security authenticated and delivered
by the Trustee. The Guarantee of any Guarantor shall be executed on behalf of
such Guarantor by either manual or facsimile signature of two Officers of such
Guarantor, each of whom, in each case, shall have been duly authorized to so
execute by all requisite corporate action. The validity and enforceability of
any Guarantee shall not be affected by the fact that it is not affixed to any
particular Security.

Each of the Guarantors, hereby agrees that its Guarantee set forth in
Section 10.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Security a notation of such Guarantee.

If an Officer of a Guarantor whose signature is on this Indenture or a Guarantee
no longer holds that office at the time the Trustee authenticates the Security
on which such Guarantee is endorsed or at any time thereafter, such Guarantor’s
Guarantee of such Security shall nevertheless be valid.

The delivery of any Security by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Guarantee set forth in this
Indenture on behalf of each Guarantor.

 

106



--------------------------------------------------------------------------------

Section 10.04. Release of a Guarantor.

(a) If no Default or Event of Default exists or would exist under this
Indenture, upon the sale or disposition of all of the Capital Stock of a
Guarantor by the Company or any Restricted Subsidiary of the Company, in a
transaction or series of related transactions that either (i) does not
constitute an Asset Sale or (ii) constitutes an Asset Sale and such Asset Sale
is not in violation of Section 4.17, or upon the consolidation or merger of a
Guarantor with or into any Person in compliance with Article Five (in each case,
other than to the Company or an Affiliate of the Company), or if any Guarantor
is dissolved or liquidated in accordance with this Indenture, such Guarantor’s
Guarantee will be automatically discharged and such Guarantor shall be released
from all obligations under this Article Ten without any further action required
on the part of the Trustee or any Holder. Any Guarantor not so released or the
entity surviving such Guarantor, as applicable, shall remain or be liable under
its Guarantee as provided in this Article Ten.

(b) In addition, each such Guarantee will be automatically discharged and the
Guarantor party thereto shall be released from all obligations under this
Article Ten without any further action on the part of the Trustee or any Holder
upon (i) the release or discharge of the guarantee which resulted in the
creation of such Guarantee under such Section 4.14, except a discharge or
release by or as a result of payment under such Guarantee or (ii) the
designation of such Guarantor as an Unrestricted Subsidiary in accordance with
the provisions of this Indenture. Any Guarantor not so released or the entity
surviving such Guarantor, as applicable, shall remain or be liable under its
Guarantee as provided in this Article Ten.

(c) The Trustee shall deliver an appropriate instrument evidencing the release
of a Guarantor upon receipt of a request by the Issuers or such Guarantor
accompanied by an Officers’ Certificate and an Opinion of Counsel certifying as
to the compliance with this Section 10.04; provided, however, that the legal
counsel delivering such Opinion of Counsel may rely as to matters of fact on one
or more Officers’ Certificates of the Company.

The Trustee shall execute any documents reasonably requested by the Issuers or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Guarantee endorsed on the Securities and under this
Article Ten.

Except as set forth in Articles Four and Five and this Section 10.04, nothing
contained in this Indenture or in any of the Securities shall prevent any
consolidation or merger of a Guarantor with or into the Issuers or another
Guarantor or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Issuers or another
Guarantor.

 

107



--------------------------------------------------------------------------------

Section 10.05. Waiver of Subrogation.

Until this Indenture is discharged and all of the Securities are discharged and
paid in full, each Guarantor, shall hereby irrevocably waive and agrees not to
exercise any claim or other rights which it may now or hereafter acquire against
the Issuers that arise from the existence, payment, performance or enforcement
of the Issuer’s obligations under the Securities or this Indenture and such
Guarantor’s obligations under its Guarantee and this Indenture, in any such
instance, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of the Holders against the Issuers, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Issuers, directly or indirectly, in cash or other property or by setoff or
in any other manner, payment or security on account of such claim or other
rights. If any amount shall be paid to any Guarantor in violation of the
preceding sentence and any amounts owing to the Trustee or the Holders of
Securities under the Securities, this Indenture, or any other document or
instrument delivered under or in connection with such agreements or instruments,
shall not have been paid in full, such amount shall have been deemed to have
been paid to such Guarantor for the benefit of, and held in trust for the
benefit of, the Trustee or the Holders and shall forthwith be paid to the
Trustee for the benefit of itself or such Holders to be credited and applied to
the obligations in favor of the Trustee or the Holders, as the case may be,
whether matured or unmatured, in accordance with the terms of this Indenture.
Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
waiver set forth in this Section 10.05 is knowingly made in contemplation of
such benefits.

Section 10.06. Immediate Payment.

Each Guarantor, shall hereby agree to make immediate payment to the Trustee, on
behalf of the Holders or itself, of all Obligations due and owing or payable to
the respective Holders or the Trustee upon receipt of a demand for payment
therefor by the Trustee to such Guarantor in writing.

Section 10.07. No Setoff.

Each payment to be made by a Guarantor hereunder in respect of the Obligations
shall be payable in the currency or currencies in which such Obligations are
denominated, and shall be made without setoff, counterclaim, reduction or
diminution of any kind or nature.

Section 10.08. Obligations Absolute.

The obligations of each Guarantor hereunder are and shall be absolute and
unconditional and any monies or amounts expressed to be owing or payable by each
Guarantor hereunder which may not be recoverable from such Guarantor on the
basis of a Guarantee shall be recoverable from such Guarantor as a primary
obligor and principal debtor in respect thereof.

 

108



--------------------------------------------------------------------------------

Section 10.09. Obligations Continuing.

The obligations of each Guarantor hereunder shall be continuing and shall remain
in full force and effect until all the obligations have been paid and satisfied
in full. Each Guarantor shall hereby agree with the Trustee that it will from
time to time deliver to the Trustee suitable acknowledgments of its continued
liability hereunder and under any other instrument or instruments in such form
as counsel to the Trustee may advise and as will prevent any action brought
against it in respect of any default hereunder being barred by any statute of
limitations now or hereafter in force and, in the event of the failure of a
Guarantor so to do, it hereby irrevocably appoints the Trustee the attorney and
agent of such Guarantor to make, execute and deliver such written acknowledgment
or acknowledgments or other instruments as may from time to time become
necessary or advisable, in the judgment of the Trustee on the advice of counsel,
to fully maintain and keep in force the liability of such Guarantor hereunder
and under its Guarantee.

Section 10.10. Obligations Not Reduced.

The obligations of each Guarantor hereunder shall not be satisfied, reduced or
discharged solely by the payment of such principal, premium, if any, interest,
fees and other monies or amounts as may at any time prior to discharge of this
Indenture pursuant to Article Eight be or become owing or payable under or by
virtue of or otherwise in connection with the Securities or this Indenture.

Section 10.11. Obligations Reinstated.

The obligations of each Guarantor hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment which would
otherwise have reduced the obligations of any Guarantor hereunder (whether such
payment shall have been made by or on behalf of the Issuers or by or on behalf
of a Guarantor) is rescinded or reclaimed from any of the Holders upon the
insolvency, bankruptcy, liquidation or reorganization of the Issuers or any
Guarantor or otherwise, all as though such payment had not been made. If demand
for, or acceleration of the time for, payment by the Issuers is stayed upon the
insolvency, bankruptcy, liquidation or reorganization of such Issuer, all such
Indebtedness otherwise subject to demand for payment or acceleration shall
nonetheless be payable by each Guarantor as provided herein.

 

109



--------------------------------------------------------------------------------

Section 10.12. Obligations Not Affected.

The obligations of each Guarantor hereunder shall not be affected, impaired or
diminished in any way by any act, omission, matter or thing whatsoever,
occurring before, upon or after any demand for payment hereunder (and whether or
not known or consented to by any Guarantor or any of the Holders) which, but for
this provision, might constitute a whole or partial defense to a claim against
any Guarantor hereunder or might operate to release or otherwise exonerate any
Guarantor from any of its obligations hereunder or otherwise affect such
obligations, whether occasioned by default of any of the Holders or otherwise,
including, without limitation:

(i) any limitation of status or power, disability, incapacity or other
circumstance relating to the Issuers or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting such Issuers
or any other Person;

(ii) any irregularity, defect, unenforceability or invalidity in respect of any
indebtedness or other obligation of the Issuers or any other Person under this
Indenture, the Securities or any other document or instrument;

(iii) any failure of the Issuers, whether or not without fault on its part, to
perform or comply with any of the provisions of this Indenture or the
Securities, or to give notice thereof to a Guarantor;

(iv) the taking or enforcing or exercising or the refusal or neglect to take or
enforce or exercise any right or remedy from or against the Issuers or any other
Person or their respective assets or the release or discharge of any such right
or remedy;

(v) the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Issuers or any other
Person;

(vi) any change in the time, manner or place of payment of, or in any other term
of, any of the Securities, or any other amendment, variation, supplement,
replacement or waiver of, or any consent to departure from, any of the
Securities or this Indenture, including, without limitation, any increase or
decrease in the principal amount of or premium, if any, or interest on any of
the Securities;

(vii) any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Issuers or a Guarantor;

(viii) any merger or amalgamation of the Issuers or a Guarantor with any Person
or Persons;

 

110



--------------------------------------------------------------------------------

(ix) the occurrence of any change in the laws, rules, regulations or ordinances
of any jurisdiction by any present or future action of any governmental
authority or court amending, varying, reducing or otherwise affecting, or
purporting to amend, vary, reduce or otherwise affect, any of the Obligations or
the obligations of a Guarantor under its Guarantee; and

(x) any other circumstance, including release of a Guarantor pursuant to
Section 10.04 (other than by complete, irrevocable payment) that might otherwise
constitute a legal or equitable discharge or defense of the Issuers under this
Indenture or the Securities or of another Guarantor in respect of its Guarantee
hereunder;

provided, that the provisions of this Section 10.12 are not intended to affect
in any way any release of a Guarantor in accordance with the provisions of
Section 10.04.

Section 10.13. Waiver.

Without in any way limiting the provisions of Section 10.01 hereof, each
Guarantor, shall hereby waive notice of acceptance hereof, notice of any
liability of any Guarantor hereunder, notice or proof of reliance by the Holders
upon the obligations of any Guarantor hereunder, and diligence, presentment,
demand for payment on the Issuers, protest, notice of dishonor or nonpayment of
any of the Obligations, or other notice or formalities to the Issuers or any
Guarantor of any kind whatsoever.

Section 10.14. No Obligation to Take Action Against the Issuers.

Neither the Trustee nor any other Person shall have any obligation to enforce or
exhaust any rights or remedies or to take any other steps under any security for
the Obligations or against the Issuers or any other Person or any property of
such Issuers or any other Person before the Trustee is entitled to demand
payment and performance by any or all Guarantors of their liabilities and
obligations under their Guarantees or under this Indenture.

Section 10.15. Dealing With the Issuers and Others.

The Holders, without releasing, discharging, limiting or otherwise affecting in
whole or in part the obligations and liabilities of any Guarantor and without
the consent of or notice to any Guarantor, may

(i) grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Issuers or any other Person;

(ii) take or abstain from taking security or collateral from the Issuers or from
perfecting security or collateral of the Issuers;

 

111



--------------------------------------------------------------------------------

(iii) release, discharge, compromise, realize, enforce or otherwise deal with or
do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security given by the Issuers or any third party
with respect to the obligations or matters contemplated by this Indenture or the
Securities;

(iv) accept compromises or arrangements from the Issuers;

(v) apply all monies at any time received from the Issuers or from any security
upon such part of the Obligations as the Holders may see fit or change any such
application in whole or in part from time to time as the Holders may see fit;
and

(vi) otherwise deal with, or waive or modify their right to deal with, the
Issuers and all other Persons and any security as the Holders or the Trustee may
see fit.

Section 10.16. Default and Enforcement.

If any Guarantor fails to pay in accordance with Section 10.06 hereof, the
Trustee may proceed in its name as trustee hereunder in the enforcement of the
Guarantee of any such Guarantor and such Guarantor’s obligations thereunder and
hereunder by any remedy provided by law, whether by legal proceedings or
otherwise, and to recover from such Guarantor the obligations.

Section 10.17. Amendment, Etc.

No amendment, modification or waiver of any provision of this Indenture relating
to any Guarantor or consent to any departure by any Guarantor or any other
Person from any such provision will in any event be effective unless it is
signed by such Guarantor and the Trustee.

Section 10.18. Acknowledgment.

Each Guarantor, shall hereby acknowledge communication of the terms of this
Indenture and the Securities and shall hereby consent to and approves of the
same.

Section 10.19. Costs and Expenses.

Each Guarantor shall pay on demand by the Trustee any and all costs, fees and
expenses (including, without limitation, legal fees on a solicitor and client
basis) incurred by the Trustee, its agents, advisors and counsel or any of the
Holders in enforcing any of their rights under any Guarantee.

 

112



--------------------------------------------------------------------------------

Section 10.20. No Merger or Waiver; Cumulative Remedies.

No Guarantee shall operate by way of merger of any of the obligations of a
Guarantor under any other agreement, including, without limitation, this
Indenture. No failure to exercise and no delay in exercising, on the part of the
Trustee or the Holders, any right, remedy, power or privilege hereunder or under
this Indenture or the Securities, shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under this Indenture or the Securities preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges in the Guarantee and
under this Indenture, the Securities and any other document or instrument
between a Guarantor and/or the Issuers and the Trustee are cumulative and not
exclusive of any rights, remedies, powers and privilege provided by law.

Section 10.21. Survival of Obligations.

Without prejudice to the survival of any of the other obligations of any
Guarantor hereunder, the obligations of each Guarantor under Section 10.01 shall
survive the payment in full of the Obligations under the Securities, but only if
and to the extent such payment is avoided, and in such case shall be enforceable
against such Guarantor to the same extent as prior to any such payment and
without regard to and without giving effect to any defense, right of offset or
counterclaim available to or which may be asserted by the Issuers or any
Guarantor.

Section 10.22. Guarantee in Addition to Other Obligations.

The Obligations of each Guarantor under its Guarantee and this Indenture are in
addition to and not in substitution for any other Obligations to the Trustee or
to any of the Holders in relation to this Indenture or the Securities and any
guarantees or security at any time held by or for the benefit of any of them.

Section 10.23. Severability.

Any provision of this Article Ten which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction unless its removal
would substantially defeat the basic intent, spirit and purpose of this
Indenture and this Article Ten.

Section 10.24. Successors and Assigns.

Each Guarantee shall be binding upon and inure to the benefit of each Guarantor
and the Trustee and the other Holders and their respective successors and
permitted assigns, except that no Guarantor may assign any of its obligations
hereunder or thereunder, except as otherwise permitted in this Indenture.

 

113



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01. TIA Controls.

If any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control.

Section 11.02. Notices.

Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by telex, by
telecopier or registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

if to the Issuers or a Guarantor:

Quality Distribution, LLC

4041 Park Oaks Boulevard, Suite 200

Tampa, Florida 33610

Attention: Chief Financial Officer

Telephone No: (813) 630-5826

Telecopy No: (813) 630-9567

with a copy to:

O’Melveny & Myers LLP

1999 Avenue of the Stars

7th Floor

Los Angeles, CA 90067

Attention: David J. Johnson, Jr.

Fax No: (310) 246-6779

if to the Trustee:

The Bank of New York Trust Company, N.A.

Specialized Services Unit

10161 Centurion Parkway

Jacksonville, Florida, 32256

Attention: Christie Leppert

The Issuers and the Trustee by written notice to each other such Person may
designate additional or different addresses for notices to such Person or
Persons. Any notice or communication to the Issuers and the Trustee, shall be
deemed to have been given or made as of the date so delivered if personally

 

114



--------------------------------------------------------------------------------

delivered; when answered back, if telecopied; and five (5) calendar days after
mailing if sent by registered or certified mail, postage prepaid (except that a
notice of change of address shall not be deemed to have been given until
actually received by the addressee), except that, with respect to any mailing,
notices to the Trustee shall be deemed effective only upon receipt.

Any notice or communication mailed to a Securityholder shall be mailed to him by
first class mail or other equivalent means at his address as it appears on the
registration books of the Registrar and shall be sufficiently given to him if so
mailed within the time prescribed.

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

Section 11.03. Communications by Holders with Other Holders.

Securityholders may communicate pursuant to TIA § 312(b) with other
Securityholders with respect to their rights under this Indenture or the
Securities. The Issuers, the Trustee, the Registrar and any other Person shall
have the protection of TIA § 312(c).

Section 11.04. Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture, the Issuers shall furnish to the Trustee at the request of
the Trustee:

(i) an Officers’ Certificate, in form and substance satisfactory to the Trustee,
stating that, in the opinion of the signers, all conditions precedent to be
performed or effected by the Issuers, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

(ii) an Opinion of Counsel stating that, in the opinion of such counsel, any and
all such conditions precedent have been complied with.

Section 11.05. Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers’ Certificate
required by Section 4.08, shall include:

(i) a statement that the Person making such certificate or opinion has read such
covenant or condition;

 

115



--------------------------------------------------------------------------------

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(iv) a statement as to whether or not, in the opinion of each such Person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

Section 11.06. Rules by Trustee, Paying Agent, Registrar.

The Trustee, Paying Agent, Registrar or Calculation Agent may make reasonable
rules for its functions.

Section 11.07. Legal Holidays.

If a payment date is not a Business Day, payment may be made on the next
succeeding day that is a Business Day.

Section 11.08. Governing Law.

THIS INDENTURE, THE SECURITIES AND EACH GUARANTEE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
Each of the parties hereto agrees to submit to the jurisdiction of the courts of
the State of New York in any action or proceeding arising out of or relating to
this Indenture, the Securities or any Guarantees.

Section 11.09. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret another indenture, loan or debt
agreement of any of the Company or any of its Subsidiaries. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

Section 11.10. No Recourse Against Others.

No Affiliate, director, manager, officer, employee, limited liability company
members or stockholder of the Company or any Subsidiary, as such,

 

116



--------------------------------------------------------------------------------

shall have any liability for any obligations of the Issuers under the Securities
or any Guarantee or this Indenture or for any claim based on, in respect of, or
by reason of, such obligations or their creation. Each Securityholder by
accepting a Security waives and releases all such liability. Such waiver and
release are part of the consideration for the issuance of the Securities.

Section 11.11. Successors.

All agreements of the Issuers and the Guarantors in this Indenture and the
Securities and the Guarantees shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successor.

Section 11.12. Duplicate Originals.

All parties may sign any number of copies of this Indenture. Each signed copy or
counterpart shall be an original, but all of them together shall represent the
same agreement.

Section 11.13. Severability.

In case any one or more of the provisions in this Indenture, the Securities or
the Guarantees shall be held invalid, illegal or unenforceable, in any respect
for any reason, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions shall not in any way be
affected or impaired thereby, it being intended that all of the provisions
hereof shall be enforceable to the full extent permitted by law.

 

117



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the date first written above.

 

QUALITY DISTRIBUTION, LLC By:   /s/ TIMOTHY B. PAGE   Name:   Timothy B. Page  
Title:   Senior Vice President and
Chief Financial Officer QD CAPITAL CORPORATION By:   /s/ TIMOTHY B. PAGE   Name:
  Timothy B. Page   Title:   Senior Vice President and
Chief Financial Officer GUARANTORS: QUALITY DISTRIBUTION, INC. By:   /s/ TIMOTHY
B. PAGE   Name:   Timothy B. Page   Title:   Senior Vice President and
Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

AMERICAN TRANSINSURANCE GROUP, INC.

CHEMICAL LEAMAN CORPORATION

ENVIROPOWER, INC.

FLEET TRANSPORT COMPANY, INC.

MEXICO INVESTMENTS, INC.

POWER PURCHASING, INC.

QUALITY CARRIERS, INC.

QSI SERVICES, INC.

By:   /s/ TIMOTHY B. PAGE   Name:   Timothy B. Page   Title:   Senior Vice
President and
Chief Financial Officer

QUALA SYSTEMS, INC.

TRANSPLASTICS, INC.

By:   /s/ TIMOTHY B. PAGE   Name:   Timothy B. Page   Title:   Senior Vice
President and
Chief Financial Officer MTL OF NEVADA By:   /s/ TIMOTHY B. PAGE   Name:  
Timothy B. Page   Title:   Senior Vice President and
Chief Financial Officer BOASSO AMERICA CORPORATION By:   /s/ TIMOTHY B. PAGE  
Name:   Timothy B. Page   Title:   Senior Vice President

 

S-2



--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST

COMPANY, N.A.,

as Trustee

By:   /s/ CHRISTIE LEPPERT   Name:   Christie Leppert   Title:   Assistant Vice
President

 

S-3



--------------------------------------------------------------------------------

Exhibit A

[FORM OF INITIAL NOTE]1

[FACE OF SECURITY]

QUALITY DISTRIBUTION, LLC

QD CAPITAL CORPORATION

Senior Floating Rate Note due 2012, Series B

THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, THE CORPORATION WILL PROVIDE PROMPTLY TO ANY HOLDER OF THE NOTE
(1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE AND (3) THE ORIGINAL YIELD TO MATURITY OF THE NOTE. SUCH
REQUEST SHOULD BE SENT TO THE CORPORATION AT 3802 CORPOREX PARK DRIVE, TAMPA,
FLORIDA 33619, ATTN: CHIEF FINANCIAL OFFICER.

 

No.

   Principal Amount $

ISIN No.

  

CUSIP No.

  

QUALITY DISTRIBUTION, LLC, a Delaware limited liability company (the “Company”)
and QD CAPITAL CORPORATION, a Delaware corporation (“QD Capital”, and together
with the Company, the “Issuers”), which terms include any of their successors
under the Indenture hereinafter referred to), for value received promise to pay
to CEDE & CO. or registered assigns, the principal sum of Dollars ($ ) on
January 15, 2012.

Interest Payment Dates: January 15, April 15, July 15 and October 15; commencing
January 15, 2008.

Record Dates: January 1, April 1, July 1 and October 1.

Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

 

--------------------------------------------------------------------------------

1

Add Private Placement Legend and, if appropriate, Global Security Legend.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this Security to be signed manually
or by facsimile by their duly authorized officers.

Dated:

 

QUALITY DISTRIBUTION, LLC By:       Name:   Title: QD CAPITAL CORPORATION By:  
    Name:   Title:

 

A-2



--------------------------------------------------------------------------------

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]

This is one of the Senior Floating Rate Notes due 2012, Series B described in
the within-mentioned Indenture.

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee By:       Authorized
Signatory

 

A-3



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

QUALITY DISTRIBUTION, LLC

QD CAPITAL CORPORATION

Senior Floating Rate Note due 2012, Series B

 

1. Interest.

QUALITY DISTRIBUTION, LLC, a Delaware limited liability company (the “Company”)
and QD CAPITAL CORPORATION, a Delaware corporation (“QD Capital”, and together
with the Company, the “Issuers”), which terms include any of their successors
under the Indenture hereinafter referred to), promise to pay interest on the
principal amount of this Security at a rate per annum, reset quarterly, equal to
LIBOR plus 4.50%, as determined by the calculation agent (the “Calculation
Agent”), which shall initially be the trustee for the Securities, except that
interest for the first Interest Period ending January 14, 2008 shall accrue at a
rate of 9.72% per annum. Interest will be payable quarterly in cash in arrears
on each January 15, April 15, July 15 and October 15 (the “Interest Payment
Date”), commencing on January 15, 2008, to the persons who are registered
holders at the close of business on the January 1, April 1, July 1 and October 1
immediately preceding the applicable Interest Payment Date. Interest on the
Securities will accrue from the most recent date for which interest has been
paid or, if no interest has been paid, from and including the date of issuance.

The Issuers shall pay interest on overdue principal from time to time on demand
at the rate borne by this Security plus 2% and on overdue installments of
interest (without regard to any applicable grace periods) to the extent lawful.

The Securities will not be entitled to the benefit of any mandatory sinking
fund.

Set forth below is a summary of certain of the defined terms used in connection
with the determination of interest on the Securities.

“Determination Date”, with respect to an Interest Period, will be the second
London Banking Day preceding the first day of the Interest Period.

“Interest Period” means the period commencing on and including an interest
payment date and ending on and including the day immediately preceding the next
succeeding interest payment date, with the exception that the first Interest
Period shall commence on and include the Issue Date and end on and include
January 14, 2008.

 

A-4



--------------------------------------------------------------------------------

“LIBOR”, with respect to an Interest Period, will be the rate (expressed as a
percentage per annum) for deposits in United States dollars for a three-month
period beginning on the second London Banking Day after the Determination Date
that appears on Telerate Page 3750 as of 11:00 a.m., London time, on the
Determination Date. If Telerate Page 3750 does not include such a rate or is
unavailable on a Determination Date, the Calculation Agent will request the
principal London office of each of four major banks in the London interbank
market, as selected by the Calculation Agent, to provide such bank’s offered
quotation (expressed as a percentage per annum), as of approximately 11:00 a.m.,
London time, on such Determination Date, to prime banks in the London interbank
market for deposits in a Representative Amount in United States dollars for a
three-month period beginning on the second London Banking Day after the
Determination Date. If at least two such offered quotations are so provided,
LIBOR for the Interest Period will be the arithmetic mean of such quotations. If
fewer than two such quotations are so provided, the Calculation Agent will
request each of three major banks in New York City, as selected by the
Calculation Agent, to provide such bank’s rate (expressed as a percentage per
annum), as of approximately 11:00 a.m., New York City time, on such
Determination Date, for loans in a Representative Amount in United States
dollars to leading European banks for a three-month period beginning on the
second London Banking Day after the Determination Date. If at least two such
rates are so provided, LIBOR for the Interest Period will be the arithmetic mean
of such rates. If fewer than two such rates are so provided, then LIBOR for the
Interest Period will be LIBOR in effect with respect to the immediately
preceding Interest Period.

“London Banking Day” is any day in which dealings in United States dollars are
transacted or, with respect to any future date, are expected to be transacted in
the London interbank market.

“Representative Amount” means a principal amount of not less than US$1,000,000
for a single transaction in the relevant market at the relevant time.

“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate service (or such other page as may replace Page 3750 on that
service).

The amount of interest for each day that the Securities are outstanding (the
“Daily Interest Amount”) will be calculated by dividing the interest rate in
effect for such day by 360 and multiplying the result by the principal amount of
the Securities. The amount of interest to be paid on the Securities for each
Interest Period will be calculated by adding the Daily Interest Amounts for each
day in the Interest Period.

 

A-5



--------------------------------------------------------------------------------

All percentages resulting from any of the above calculations will be rounded, if
necessary, to the nearest one hundred-thousandth of a percentage point, with
five one-millionths of a percentage point being rounded upwards (e.g., 9.876545%
(or 09876545) being rounded to 9.87655% (or .0987655)) and all dollar amounts
used in or resulting from such calculations will be rounded to the nearest cent
(with one-half cent being rounded upwards).

The interest rate on the Securities will in no event be higher than the maximum
rate permitted by New York law as the same may be modified by United States law
of general application.

 

2. Method of Payment.

The Issuers shall pay interest on the Securities (except defaulted interest) to
the Persons who are the registered Holders at the close of business on the
Record Date immediately preceding the Interest Payment Date even if the
Securities are canceled on registration of transfer or registration of exchange
(including pursuant to an Exchange Offer (as defined in the Indenture)) after
such Record Date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Issuers shall pay principal, premium, if any and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts (“U.S. Legal Tender”). However,
the Issuers may pay principal, premium, if any, and interest by wire transfer of
federal funds, or interest by check payable in such U.S. Legal Tender. The
Issuers may deliver any such interest payment to the Paying Agent or to a Holder
at the Holder’s registered address.

 

3. Paying Agent and Registrar.

Initially, The Bank of New York Trust Company, N.A. (the “Trustee”) will act as
Paying Agent and Registrar. The Issuers may change any Paying Agent, Registrar
or co-Registrar without notice to the Holders. The Company or any of its
Subsidiaries may, subject to certain exceptions, act as Registrar or
co-Registrar.

 

4. Indenture.

The Issuers issued the Securities under an Indenture, dated as of December 18,
2007 (the “Indenture”), among the Issuers, the Guarantors and the Trustee. This
Security is one of a duly authorized issue of Securities of the Issuers
designated as their Senior Floating Rate Notes due 2012, Series B (the “Initial
Notes”). Capitalized terms herein are used as defined in the Indenture unless
otherwise defined herein. The terms of the Securities include those stated in
the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) (the “TIA”), as in effect on
the date of the Indenture until such time as the Indenture is qualified under
the TIA, and thereafter as in effect on the date on which the Indenture is
qualified under the

 

A-6



--------------------------------------------------------------------------------

TIA. Notwithstanding anything to the contrary herein, the Securities are subject
to all such terms, and Holders of Securities are referred to the Indenture and
the TIA for a statement of them. The Securities are general obligations of the
Issuers unlimited in amount, of which an aggregate principal amount of
$50,000,000 are being issued on the Issue Date.

 

5. Optional Redemption.

The Issuers may redeem the Securities, in whole at any time or in part from time
to time, upon not less than 30 nor more than 60 days’ notice, initially at 102%
(expressed as a percentage of the principal amount) until January 14, 2008, and
thereafter at the following redemption prices (expressed as percentages of the
principal amount thereof) if redeemed during the twelve-month period commencing
on January 15 of the years set forth below, plus, in each case, accrued and
unpaid interest thereon, if any, to the date of redemption (subject to the right
of Holders of record on the relevant record date to receive interest due on the
relevant interest payment date):

 

Year

   Percentage  

2008

   101.000 %

2009 and thereafter

   100.000 %

 

6. Notice of Redemption.

Notice of redemption shall be mailed by first-class mail at least 30 days but
not more than 60 days before the Redemption Date to each Holder of Securities to
be redeemed at such Holder’s registered address. Securities in denominations of
$1,000 may be redeemed only in whole. The Trustee may select for redemption
portions (equal to $1,000 or any integral multiple thereof) of the principal of
Securities that have denominations larger than $1,000.

If any Security is to be redeemed in part only, the notice of redemption that
relates to such Security shall state the portion of the principal amount thereof
to be redeemed. A new Security in a principal amount equal to the unredeemed
portion thereof will be issued in the name of the Holder thereof upon
cancellation of the original Security. On and after the Redemption Date,
interest will cease to accrue on Securities or portions thereof called for
redemption, subject to the provisions of the Indenture.

 

7. Change of Control Offer.

Upon the occurrence of a Change of Control, the Issuers will be required, as and
to the extent set forth in the Indenture, to offer to purchase all of the
outstanding Securities at a purchase price equal to 101% of the principal amount
thereof, plus accrued and unpaid interest, if any, thereon to the date of
repurchase

 

A-7



--------------------------------------------------------------------------------

(subject to the right of Securityholders of record on the relevant record date
to receive interest due on the relevant interest payment date); provided
however, that notwithstanding the occurrence of a Change of Control, the Issuers
shall not be obligated to repurchase the Securities pursuant to this paragraph 7
in the event that the Issuers have exercised their right to redeem all of the
Securities under the terms of paragraph 5 hereof).

 

8. Limitation on Asset Sales.

The Issuers are, subject to certain conditions, obligated to make an offer to
purchase Securities at 100% of their principal amount, plus accrued and unpaid
interest, if any, thereon to the date of repurchase with certain Net Cash
Proceeds of certain sales or other dispositions of assets in accordance with the
Indenture.

 

9. Registration Rights.

Pursuant to the Registration Rights Agreement, the Issuers will be obligated to
consummate an exchange offer pursuant to which the Holder of this Security shall
have the right to exchange this Security for the Issuer’s Senior Floating Rate
Notes due 2012, Series B (the “Exchange Notes”), which shall have been
registered under the Securities Act, in like principal amount and having terms
identical in all material respects to the Initial Notes. The Holders of the
Initial Notes shall be entitled to receive certain additional interest payments
in the event such exchange offer is not consummated and upon certain other
conditions, all pursuant to and in accordance with the terms of the Registration
Rights Agreement.

 

10. Denominations; Transfer; Exchange.

The Securities are in registered form, without coupons, in denominations of
$1,000 and integral multiples of $1,000. A Holder shall register the transfer of
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay certain transfer taxes or similar governmental
charges payable in connection therewith as permitted by the Indenture. The
Registrar need not register the transfer of or exchange any Securities or
portions thereof selected for redemption, except the unredeemed portion of any
security being redeemed in part.

 

11. Persons Deemed Owners.

The registered Holder of a Security shall be treated as the owner of it for all
purposes.

 

A-8



--------------------------------------------------------------------------------

12. Unclaimed Funds.

If funds for the payment of principal, premium, if any, or interest remain
unclaimed for two years, the Trustee and the Paying Agent will repay the funds
to the Issuers at their request. After that, all liability of the Trustee and
such Paying Agent with respect to such funds shall cease.

 

13. Discharge Prior to Redemption or Maturity.

The Issuers and any Guarantor may be discharged from their obligations under the
Indenture or the Securities and any Guarantee except for certain provisions
thereof, and may be discharged from obligations to comply with certain covenants
contained in the Indenture and the Securities and any Guarantee, in each case
upon satisfaction of certain conditions specified in the Indenture.

 

14. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture and the Securities and any
Guarantee may be amended or supplemented with the written consent of the Holders
of at least a majority in aggregate principal amount of the Securities then
outstanding, and any existing Default or Event of Default or compliance with any
provision may be waived with the consent of the Holders of a majority in
aggregate principal amount of the Securities then outstanding. Without notice to
or consent of any Holder, the parties thereto may amend or supplement the
Indenture, the Securities and the Guarantees, to, among other things, cure any
ambiguity, defect or inconsistency, provide for uncertificated Securities and
any Guarantee in addition to or in place of certificated Securities or comply
with any requirements of the Commission in connection with the qualification of
the Indenture under the TIA, or make any other change that does not materially
adversely affect the rights of any Holder of a Security.

 

15. Restrictive Covenants.

The Indenture contains certain covenants that, among other things, limit the
ability of the Company and its Restricted Subsidiaries to make restricted
payments, to incur indebtedness, to create liens, to sell assets, to permit
restrictions on dividends and other payments by Restricted Subsidiaries of the
Company to the Company, to consolidate, merge or sell all or substantially all
of its assets or to engage in transactions with affiliates. The limitations are
subject to a number of important qualifications and exceptions. The Company must
annually report to the Trustee on compliance with such limitations.

 

16. Defaults and Remedies.

If an Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in aggregate principal amount of Securities then outstanding may
declare all the Securities to be due and payable immediately in the manner and
with the effect provided in the Indenture. Holders of Securities may not enforce

 

A-9



--------------------------------------------------------------------------------

the Indenture, the Securities or any Guarantee except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture, the Securities
or the Guarantees, unless it has received reasonable indemnity satisfactory to
it. The Indenture permits, subject to certain limitations therein provided,
Holders of a majority in aggregate principal amount of the Securities or any
Guarantee then outstanding to direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders of Securities notice of certain
continuing Defaults or Events of Default if it determines that withholding
notice is in their interest.

 

17. Trustee Dealings with Issuers.

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Securities and may otherwise deal with the
Issuers, their Subsidiaries or their respective Affiliates as if it were not the
Trustee.

 

18. No Recourse Against Others.

No Affiliate, stockholder, director, officer, employee or limited liability
company member of the Issuers or any of their Subsidiaries shall have any
liability for any obligation of the Issuers under the Securities or the
Indenture or for any claim based on, in respect of or by reason of, such
obligations or their creation. Each Holder of a Security by accepting a Security
waives and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Securities.

 

19. Authentication.

This Security shall not be valid until the Trustee or authenticating agent signs
the certificate of authentication on this Security.

 

20. Abbreviations and Defined Terms.

Customary abbreviations may be used in the name of a Holder of a Security or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

21. Governing Law.

This Security shall be governed by, and construed in accordance with, the laws
of the State of New York but without giving effect to applicable principles of
conflicts of law to the extent that the application of the law of another
jurisdiction would be required thereby.

 

A-10



--------------------------------------------------------------------------------

22. CUSIP and ISIN Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuers have caused CUSIP and ISIN numbers to be
printed on the Securities as a convenience to the Holders of the Securities. No
representation is made as to the accuracy of such numbers as printed on the
Securities and reliance may be placed only on the other identification numbers
printed hereon.

 

23. Indenture.

Each Holder, by accepting a Security, agrees to be bound by all of the terms and
provisions of the Indenture, as the same may be amended from time to time.

The Issuers will furnish to any Holder of a Security upon written request and
without charge a copy of the Indenture which has the text of this Security in
larger type. Requests may be made to: Quality Distribution, LLC, 3802 Corporex
Park Drive, Tampa, Florida 33619, Attn: Chief Financial Officer.

 

A-11



--------------------------------------------------------------------------------

ASSIGNMENT FORM

I or we assign and transfer this Security to

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type name, address and zip code of assignee or transferee)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert Social Security or other identifying number of assignee or transferee)

and irrevocably appoint _____________________________________________________
agent to transfer this Security on the books of the Issuers. The agent may
substitute another to act for him.

 

Dated:         Signed:             (Sign exactly as name appears on the other
side of this Security)

Signature Guarantee:

           Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor program reasonably acceptable to the Trustee)

In connection with any transfer of this Security occurring prior to the date
which is the earlier of (i) the date of the declaration by the Commission of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Security (which
effectiveness shall not have been suspended or terminated at the date of the
transfer) and (ii) December 18, 2008, the undersigned confirms that it has not
utilized any general solicitation or general advertising in connection with the
transfer and that this Security is being transferred:

[Check One]

 

¨ (1) to the Issuers or a subsidiary thereof; or

 

¨ (2) pursuant to and in compliance with Rule 144A under the Securities Act; or

 

A-12



--------------------------------------------------------------------------------

¨ (3) outside the United States to a “foreign person” in compliance with Rule
904 of Regulation S under the Securities Act; or

 

¨ (4) pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or

 

¨ (5) pursuant to an effective registration statement under the Securities Act;
or

 

¨ (6) pursuant to another available exemption from the registration requirements
of the Securities Act;

and unless the box below is checked, the undersigned confirms that such Security
is not being transferred to an “affiliate” of the Issuers as defined in Rule 144
under the Securities Act of 1933, as amended (an “Affiliate”):

 

¨ The transferee is an Affiliate of the Issuers.

Unless one of the items is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any person other
than the registered Holder thereof; provided that if box (3), (4) or (6) is
checked, the Issuers or the Trustee may require, prior to registering any such
transfer of the Securities, in their sole discretion, such legal opinions,
certifications (including an investment letter in the case of box (3)) and other
information as the Trustee or the Issuers have reasonably requested to confirm
that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

If none of the foregoing boxes is checked, the Trustee or Registrar shall not be
obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.16 of the Indenture shall have
been satisfied.

 

Dated:         Signed:             (Sign exactly as name appears on the other
side of this Security)

Signature Guarantee:

      

 

A-13



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuers as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:     NOTICE:   To be executed by an executive officer

 

A-14



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.16 or Section 4.17 of the Indenture, check the appropriate box:

Section 4.16  ¨                                         Section 4.17  ¨

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 4.16 or Section 4.17 of the Indenture, state the amount:
$                    

 

Dated:         Signed:             (Sign exactly as name appears on the other
side of this Security)

Signature Guarantee:

           Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor program reasonably acceptable to the Trustee)

 

A-15



--------------------------------------------------------------------------------

Exhibit B

[FORM OF EXCHANGE NOTE]2

[FACE OF SECURITY]

QUALITY DISTRIBUTION, LLC

QD CAPITAL CORPORATION

Senior Floating Rate Note due 2012, Series B

THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, THE CORPORATION WILL PROVIDE PROMPTLY TO ANY HOLDER OF THE NOTE
(1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE AND (3) THE ORIGINAL YIELD TO MATURITY OF THE NOTE. SUCH
REQUEST SHOULD BE SENT TO THE CORPORATION AT 3802 CORPOREX PARK DRIVE, TAMPA,
FLORIDA 33619, ATTN: CHIEF FINANCIAL OFFICER.

 

No.

   Principal Amount $

ISIN No.

  

CUSIP No.

  

QUALITY DISTRIBUTION, LLC, a Delaware limited liability company (the “Company”)
and QD CAPITAL CORPORATION, a Delaware corporation (“QD Capital”, and together
with the Company, the “Issuers”), which terms include any of their successors
under the Indenture hereinafter referred to), for value received promise to pay
to CEDE & CO. or registered assigns, the principal sum of Dollars ($ ) on
January 15, 2012.

Interest Payment Dates: January 15, April 15, July 15 and October 15; commencing
January 15, 2008.

Record Dates: January 1, April 1, July 1 and October 1.

--------------------------------------------------------------------------------

2

Add Global Security Legend, if appropriate.

 

B-1



--------------------------------------------------------------------------------

Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

IN WITNESS WHEREOF, the Issuers have caused this Security to be signed manually
or by facsimile by their duly authorized officers.

Dated:

 

QUALITY DISTRIBUTION, LLC By:       Name:   Title: QD CAPITAL CORPORATION By:  
    Name:   Title:

 

B-2



--------------------------------------------------------------------------------

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]

This is one of the Senior Floating Rate Notes due 2012, Series B described in
the within-mentioned Indenture.

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee By:       Authorized
Signatory

 

B-3



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

QUALITY DISTRIBUTION, LLC

QD CAPITAL CORPORATION

Senior Floating Rate Note due 2012, Series B

 

1. Interest.

QUALITY DISTRIBUTION, LLC, a Delaware limited liability company (the “Company”)
and QD CAPITAL CORPORATION, a Delaware corporation (“QD Capital”, and together
with the Company, the “Issuers”), which terms include any of their successors
under the Indenture hereinafter referred to), promise to pay interest on the
principal amount of this Security at a rate per annum, reset quarterly, equal to
LIBOR plus 4.50%, as determined by the calculation agent (the “Calculation
Agent”), which shall initially be the trustee for the Securities, except that
interest for the first Interest Period ending January 14, 2008 shall accrue at a
rate of 9.72% per annum. Interest will be payable quarterly in cash in arrears
on each January 15, April 15, July 15 and October 15 (the “Interest Payment
Date”), commencing on January 15, 2008, to the persons who are registered
holders at the close of business on the January 1, April 1, July 1 and October 1
immediately preceding the applicable Interest Payment Date. Interest on the
Securities will accrue from the most recent date for which interest has been
paid or, if no interest has been paid, from and including the date of issuance.

The Issuers shall pay interest on overdue principal from time to time on demand
at the rate borne by this Security plus 2% and on overdue installments of
interest (without regard to any applicable grace periods) to the extent lawful.

The Securities will not be entitled to the benefit of any mandatory sinking
fund.

Set forth below is a summary of certain of the defined terms used in connection
with the determination of interest on the Securities.

“Determination Date”, with respect to an Interest Period, will be the second
London Banking Day preceding the first day of the Interest Period.

“Interest Period” means the period commencing on and including an interest
payment date and ending on and including the day immediately preceding the next
succeeding interest payment date, with the exception that the first Interest
Period shall commence on and include the Issue Date and end on and include
January 14, 2008.

 

B-4



--------------------------------------------------------------------------------

“LIBOR”, with respect to an Interest Period, will be the rate (expressed as a
percentage per annum) for deposits in United States dollars for a three-month
period beginning on the second London Banking Day after the Determination Date
that appears on Telerate Page 3750 as of 11:00 a.m., London time, on the
Determination Date. If Telerate Page 3750 does not include such a rate or is
unavailable on a Determination Date, the Calculation Agent will request the
principal London office of each of four major banks in the London interbank
market, as selected by the Calculation Agent, to provide such bank’s offered
quotation (expressed as a percentage per annum), as of approximately 11:00 a.m.,
London time, on such Determination Date, to prime banks in the London interbank
market for deposits in a Representative Amount in United States dollars for a
three-month period beginning on the second London Banking Day after the
Determination Date. If at least two such offered quotations are so provided,
LIBOR for the Interest Period will be the arithmetic mean of such quotations. If
fewer than two such quotations are so provided, the Calculation Agent will
request each of three major banks in New York City, as selected by the
Calculation Agent, to provide such bank’s rate (expressed as a percentage per
annum), as of approximately 11:00 a.m., New York City time, on such
Determination Date, for loans in a Representative Amount in United States
dollars to leading European banks for a three-month period beginning on the
second London Banking Day after the Determination Date. If at least two such
rates are so provided, LIBOR for the Interest Period will be the arithmetic mean
of such rates. If fewer than two such rates are so provided, then LIBOR for the
Interest Period will be LIBOR in effect with respect to the immediately
preceding Interest Period.

“London Banking Day” is any day in which dealings in United States dollars are
transacted or, with respect to any future date, are expected to be transacted in
the London interbank market.

“Representative Amount” means a principal amount of not less than US$1,000,000
for a single transaction in the relevant market at the relevant time.

“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate service (or such other page as may replace Page 3750 on that
service).

The amount of interest for each day that the Securities are outstanding (the
“Daily Interest Amount”) will be calculated by dividing the interest rate in
effect for such day by 360 and multiplying the result by the principal amount of
the Securities. The amount of interest to be paid on the Securities for each
Interest Period will be calculated by adding the Daily Interest Amounts for each
day in the Interest Period.

 

B-5



--------------------------------------------------------------------------------

All percentages resulting from any of the above calculations will be rounded, if
necessary, to the nearest one hundred-thousandth of a percentage point, with
five one-millionths of a percentage point being rounded upwards (e.g., 9.876545%
(or 09876545) being rounded to 9.87655% (or .0987655)) and all dollar amounts
used in or resulting from such calculations will be rounded to the nearest cent
(with one-half cent being rounded upwards).

The interest rate on the Securities will in no event be higher than the maximum
rate permitted by New York law as the same may be modified by United States law
of general application.

 

2. Method of Payment.

The Issuers shall pay interest on the Securities (except defaulted interest) to
the Persons who are the registered Holders at the close of business on the
Record Date immediately preceding the Interest Payment Date even if the
Securities are canceled on registration of transfer or registration of exchange
(including pursuant to an Exchange Offer (as defined in the Indenture)) after
such Record Date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Issuers shall pay principal, premium, if any and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts (“U.S. Legal Tender”). However,
the Issuers may pay principal, premium, if any, and interest by wire transfer of
federal funds, or interest by check payable in such U.S. Legal Tender. The
Issuers may deliver any such interest payment to the Paying Agent or to a Holder
at the Holder’s registered address.

 

3. Paying Agent and Registrar.

Initially, The Bank of New York Trust Company, N.A. (the “Trustee”) will act as
Paying Agent and Registrar. The Issuers may change any Paying Agent, Registrar
or co-Registrar without notice to the Holders. The Company or any of its
Subsidiaries may, subject to certain exceptions, act as Registrar or
co-Registrar.

 

4. Indenture.

The Issuers issued the Securities under an Indenture, dated as of December 18,
2007 (the “Indenture”), among the Issuers, the Guarantors and the Trustee. This
Security is one of a duly authorized issue of Securities of the Issuers
designated as their Senior Floating Rate Notes due 2012, Series B (the “Initial
Notes”). Capitalized terms herein are used as defined in the Indenture unless
otherwise defined herein. The terms of the Securities include those stated in
the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) (the “TIA”), as in effect on
the date of the Indenture until such time as the Indenture is qualified under
the TIA, and thereafter as in effect on the date on which the Indenture is
qualified under the

 

B-6



--------------------------------------------------------------------------------

TIA. Notwithstanding anything to the contrary herein, the Securities are subject
to all such terms, and Holders of Securities are referred to the Indenture and
the TIA for a statement of them. The Securities are general obligations of the
Issuers unlimited in amount, of which an aggregate principal amount of
$50,000,000 are being issued on the Issue Date.

 

5. Optional Redemption.

The Issuers may redeem the Securities, in whole at any time or in part from time
to time, upon not less than 30 nor more than 60 days’ notice, initially at 102%
(expressed as a percentage of the principal amount) until January 14, 2008, and
thereafter at the following redemption prices (expressed as percentages of the
principal amount thereof) if redeemed during the twelve-month period commencing
on January 15 of the years set forth below, plus, in each case, accrued and
unpaid interest thereon, if any, to the date of redemption (subject to the right
of Holders of record on the relevant record date to receive interest due on the
relevant interest payment date):

 

Year

   Percentage  

2008

   101.000 %

2009 and thereafter

   100.000 %

 

6. Notice of Redemption.

Notice of redemption shall be mailed by first-class mail at least 30 days but
not more than 60 days before the Redemption Date to each Holder of Securities to
be redeemed at such Holder’s registered address. Securities in denominations of
$1,000 may be redeemed only in whole. The Trustee may select for redemption
portions (equal to $1,000 or any integral multiple thereof) of the principal of
Securities that have denominations larger than $1,000.

If any Security is to be redeemed in part only, the notice of redemption that
relates to such Security shall state the portion of the principal amount thereof
to be redeemed. A new Security in a principal amount equal to the unredeemed
portion thereof will be issued in the name of the Holder thereof upon
cancellation of the original Security. On and after the Redemption Date,
interest will cease to accrue on Securities or portions thereof called for
redemption, subject to the provisions of the Indenture.

 

7. Change of Control Offer.

Upon the occurrence of a Change of Control, the Issuers will be required, as and
to the extent set forth in the Indenture, to offer to purchase all of the
outstanding Securities at a purchase price equal to 101% of the principal amount
thereof, plus accrued and unpaid interest, if any, thereon to the date of
repurchase

 

B-7



--------------------------------------------------------------------------------

(subject to the right of Securityholders of record on the relevant record date
to receive interest due on the relevant interest payment date); provided,
however, that notwithstanding the occurrence of a Change of Control, the Issuers
shall not be obligated to repurchase the Securities pursuant to this paragraph 7
in the event that the Issuers have exercised their right to redeem all of the
Securities under the terms of paragraph 5 hereof).

 

8. Limitation on Asset Sales.

The Issuers are, subject to certain conditions, obligated to make an offer to
purchase Securities at 100% of their principal amount, plus accrued and unpaid
interest, if any, thereon to the date of repurchase with certain Net Cash
Proceeds of certain sales or other dispositions of assets in accordance with the
Indenture.

 

9. Denomination, Transfer, Exchange.

The Securities are in registered form, without coupons, in denominations of
$1,000 and integral multiples of $1,000. A Holder shall register the transfer of
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay certain transfer taxes or similar governmental
charges payable in connection therewith as permitted by the Indenture. The
Registrar need not register the transfer of or exchange any Securities or
portions thereof selected for redemption, except the unredeemed portion of any
security being redeemed in part.

 

10. Persons Deemed Owners.

The registered Holder of a Security shall be treated as the owner of it for all
purposes.

 

11. Unclaimed Funds.

If funds for the payment of principal, premium, if any, or interest remain
unclaimed for two years, the Trustee and the Paying Agent will repay the funds
to the Issuers at their request. After that, all liability of the Trustee and
such Paying Agent with respect to such funds shall cease.

 

12. Discharge Prior to Redemption or Maturity.

The Issuers and the Subsidiary Guarantors, if any, may be discharged from their
obligations under the Indenture or the Securities and any Guarantee except for
certain provisions thereof, and may be discharged from obligations to comply
with certain covenants contained in the Indenture and the Securities and any
Guarantee, in each case upon satisfaction of certain conditions specified in the
Indenture.

 

B-8



--------------------------------------------------------------------------------

13. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture and the Securities and any
Guarantees may be amended or supplemented with the written consent of the
Holders of at least a majority in aggregate principal amount of the Securities
then outstanding, and any existing Default or Event of Default or compliance
with any provision may be waived with the consent of the Holders of a majority
in aggregate principal amount of the Securities then outstanding. Without notice
to or consent of any Holder, the parties thereto may amend or supplement the
Indenture, the Securities and any Guarantee to, among other things, cure any
ambiguity, defect or inconsistency, provide for uncertificated Securities in
addition to or in place of certificated Securities or comply with any
requirements of the Commission in connection with the qualification of the
Indenture under the TIA, or make any other change that does not materially
adversely affect the rights of any Holder of a Security.

 

14. Restrictive Covenants.

The Indenture contains certain covenants that, among other things, limit the
ability of the Company and its Restricted Subsidiaries to make restricted
payments, to incur indebtedness, to create liens, to sell assets, to permit
restrictions on dividends and other payments by Restricted Subsidiaries of the
Company to the Company, to consolidate, merge or sell all or substantially all
of its assets or to engage in transactions with affiliates. The limitations are
subject to a number of important qualifications and exceptions. The Company must
annually report to the Trustee on compliance with such limitations.

 

15. Defaults and Remedies.

If an Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in aggregate principal amount of Securities then outstanding may
declare all the Securities to be due and payable immediately in the manner and
with the effect provided in the Indenture. Holders of Securities may not enforce
the Indenture, the Securities or any Guarantee except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture, the Securities
or the Guarantees, unless it has received reasonable indemnity satisfactory to
it. The Indenture permits, subject to certain limitations therein provided,
Holders of a majority in aggregate principal amount of the Securities then
outstanding to direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders of Securities notice of certain continuing
Defaults or Events of Default if it determines that withholding notice is in
their interest.

 

B-9



--------------------------------------------------------------------------------

16. Trustee Dealings with Issuers.

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Securities and may otherwise deal with the
Issuers, their Subsidiaries or their respective Affiliates as if it were not the
Trustee.

 

17. No Recourse Against Others.

No Affiliate, stockholder, director, officer, employee or limited liability
company member of the Issuers or any of their Subsidiaries shall have any
liability for any obligation of the Issuers under the Securities or the
Indenture or for any claim based on, in respect of or by reason of, such
obligations or their creation. Each Holder of a Security by accepting a Security
waives and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Securities.

 

18. Authentication.

This Security shall not be valid until the Trustee or authenticating agent signs
the certificate of authentication on this Security.

 

19. Abbreviations and Defined Terms.

Customary abbreviations may be used in the name of a Holder of a Security or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

20. Governing Law.

This Security shall be governed by, and construed in accordance with, the laws
of the State of New York but without giving effect to applicable principles of
conflicts of law to the extent that the application of the law of another
jurisdiction would be required thereby.

 

21. CUSIP and ISIN Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuers have caused CUSIP and ISIN numbers to be
printed on the Securities as a convenience to the Holders of the Securities. No
representation is made as to the accuracy of such numbers as printed on the
Securities and reliance may be placed only on the other identification numbers
printed hereon.

 

B-10



--------------------------------------------------------------------------------

22. Indenture.

Each Holder, by accepting a Security, agrees to be bound by all of the terms and
provisions of the Indenture, as the same may be amended from time to time.

The Issuers will furnish to any Holder of a Security upon written request and
without charge a copy of the Indenture which has the text of this Security in
larger type. Requests may be made to: Quality Distribution, LLC, 3802 Corporex
Park Drive, Tampa, Florida, 33619, Attn: Chief Financial Officer.

 

B-11



--------------------------------------------------------------------------------

ASSIGNMENT FORM

I or we assign and transfer this Security to

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type name, address and zip code of assignee or transferee)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert Social Security or other identifying number of assignee or transferee)

and irrevocably appoint _____________________________________________________
agent to transfer this Security on the books of the Issuers. The agent may
substitute another to act for him.

 

Dated:         Signed:             (Sign exactly as name appears on the other
side of this Security)

Signature Guarantee:

           Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor program reasonably acceptable to the Trustee)

 

B-12



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.16 or Section 4.17 of the Indenture, check the appropriate box:

Section 4.16  ¨                                         Section 4.17  ¨

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 4.16 or Section 4.17 of the Indenture, state the amount:
$                    

 

Dated:         Signed:             (Sign exactly as name appears on the other
side of this Security)

Signature Guarantee:

           Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor program reasonably acceptable to the Trustee)

 

B-13



--------------------------------------------------------------------------------

Exhibit C

Form of Certificate To Be

Delivered in Connection with

Transfers Pursuant to Regulation S

[Date]

Attention:

 

  Re: Quality Distribution, LLC

QD Capital Corporation

Senior Floating Rate Notes due 2012, Series B

(the “Securities”)

In connection with our proposed sale of $                     aggregate
principal amount of the Securities, we confirm that such sale has been effected
pursuant to and in accordance with Regulation S under the U.S. Securities Act of
1933, as amended (the “Securities Act”), and, accordingly, we represent that:

(1) the offer of the Securities was not made to a person in the United States;

(2) either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither we nor any person acting on our behalf
knows that the transaction has been prearranged with a buyer in the United
States;

(3) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and

(5) we have advised the transferee of the transfer restrictions applicable to
the Securities.

You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

C-1



--------------------------------------------------------------------------------

Very truly yours,

[Name of Transferor]

By:       Authorized Signature

 

C-2



--------------------------------------------------------------------------------

Exhibit D

GUARANTEE

For value received, each of the undersigned hereby unconditionally guarantees,
jointly and severally, as principal obligor and not only as a surety, to the
Holder of this Security the cash payments in United States dollars of principal
of, premium, if any, and interest on this Security in the amounts and at the
times when due and interest on the overdue principal, premium, if any, and
interest, if any, of this Security, if lawful, and the payment or performance of
all other obligations of the Issuers under the Indenture (as defined below) or
the Securities, to the Holder of this Security and the Trustee, all in
accordance with and subject to the terms and limitations of this Security,
Article Ten of the Indenture and this Guarantee.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of December 18, 2007 (the “Indenture”), among
Quality Distribution, LLC, a Delaware limited liability company (the “Company”)
and QD Capital Corporation, a Delaware corporation (“QD Capital”, and together
with the Company, the “Issuers”), the Guarantors, and The Bank of New York Trust
Company, N.A., as trustee (the “Trustee”).

The obligations of each of the undersigned to the Holders of Securities and to
the Trustee pursuant to this Guarantee and the Indenture are expressly set forth
in Article Ten of the Indenture and reference is hereby made to the Indenture
for the precise terms of the Guarantee and all of the other provisions of the
Indenture to which this Guarantee relates.

THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. Each of the undersigned Guarantors
hereby agrees to submit to the jurisdiction of the courts of the State of New
York in any action or proceeding arising out of or relating to this Guarantee.

This Guarantee is subject to release upon the terms set forth in the Indenture.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused its Guarantee to be duly executed.

 

[                    ]

[                    ]

By:       Name:   Title: By:       Name:   Title:

 

D-2